Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
Exhibit 10.01


EXECUTION COPY







        
AGGREGATE EXCESS OF LOSS REINSURANCE AGREEMENT

by and between

HARTFORD FIRE INSURANCE COMPANY AND THE HARTFORD INSURERS

and

NATIONAL INDEMNITY COMPANY


Dated as of December 30, 2016
        






No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I

DEFINITIONS
1.1


Definitions
2

Article II
 
REINSURANCE CEDED
2.1


Reinsurance Coverage
8
2.2


Commencement of the Reinsurer’s Liability
8
2.3


Exclusions
8
2.4


Territory
9

Article III

REINSURANCE CONSIDERATION & CONDITIONS
3.1


Reinsurance Premium
10
3.2


[*****]
10
3.3


Parental Guarantee Agreement
10
3.4


Premium Acknowledgement
10

Article IV


AGGREGATE LIMIT OF REINSURER'S LIABILITIES
4.1


Aggregate Limit
10
4.2


Obligations of the Reinsurer
10

Article V

REPORTING AND SETTLEMENT
5.1


Quarterly Reporting
10
5.2


Monthly Settlement
10
5.3


Settlement Payments
10
5.4


Offset and Recoupment Rights
11
5.5


Delayed Payments
11

Article VI





No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.



--------------------------------------------------------------------------------





FOLLOW THE FORTUNES; CLAIM AUTHORITY; RIGHT TO ASSOCIATE; ADMINISTRATION
6.1


Follow the Fortunes
11
6.2


Claim Authority
11
6.3


The Reinsured’s Administration
11
6.4


Right to Associate
11
6.5


Administration
12

Article VII

CONFLICT OF INTEREST
 
Conflict of Interest
12

Article VIII

RESERVING REQUIREMENTS
 
Reserve Assumption Changes
13

Article IX

DURATION AND TERMINATION
9.1


Duration and Termination
13
9.2


Effect of Termination
13

Article X

REPRESENTATIONS AND WARRANTIES OF THE REINSURED
10.1


Warranties
13

Article XI

REPRESENTATIONS AND WARRANTIES OF THE REINSURER
11.1


Warranties
14

Article XII

ACCOUNTING AND TAX TREATMENT
12.1


Accounting and Tax Treatment
15





No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
ii



--------------------------------------------------------------------------------







Article XIII

INSOLVENCY
13.1


Insolvency of the Reinsured
16



Article XIV

COLLATERAL TRUST ACCOUNT
14.1


Establishment of Collateral Trust Account
16
14.2


Ongoing Funding of Collateral Trust Account
17
14.3


Collateral Trust Assets
17
14.4


Settlements
17
14.5


Modification Upon Occurrence of Collateral Triggering Event
17
14.6


Modification Upon Occurrence of a Reinsurance Credit Event
17
14.7


Withdrawal of Collateral Trust Assets by the Reinsured Prior to the Occurrence
of a Reinsurance Credit Event
18
14.8


Withdrawal of Collateral Trust Assets by Reinsured After the Occurrence of a
Reinsurance Credit Event
19



Article XV

INDEMNIFICATION
15.1


Reinsurer’s Obligation to Indemnify
20



Article XVI

DISPUTE RESOLUTION
16.1


Negotiation
21
16.2


Arbitration
21

Article XVII

SUBROGATION
 
Subrogation
23





No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
iii



--------------------------------------------------------------------------------







Article XVIII

THIRD PARTY REINSURANCE AGREEMENTS
18.1


Third Party Reinsurance Agreements
23
18.2


Non-Contravention Exclusion
24



Article XIX

REINSURANCE CREDIT
19.1


Reinsurance Credit
24



Article XX

REGULATORY MATTERS
20.1


Regulatory Matters
25



Article XXI

ACCESS TO RECORDS AND CONFIDENTIALITY
21.1


Access to Records..
25
21.2


Confidentiality.
25



Article XXII

PUBLICITY
 
Publicity
26



Article XXIII

ERRORS AND OMISSIONS
 
Errors and Omissions
27







No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
iv



--------------------------------------------------------------------------------





Article XXIV

REINSURANCE ALLOCATION
 
Reinsurance Allocation
27



Article XXV

MISCELLANEOUS PROVISIONS
25.1


Notices
28
25.2


Entire Agreement
28
25.3


Waiver and Amendment
28
25.4


Successors and Assigns
29
25.5


Waiver of Duty of Utmost Good Faith
29
25.6


Construction; Interpretation
29
25.7


Governing Law and Jurisdiction
29
25.8


No Third Party Beneficiaries
29
25.9


Counterparts
30
25.10


Severability
30
25.11


Specific Performance
30
25.12


Agent.
30
25.13


Incontestability
31
25.14


Currency
31





EXHIBITS


Exhibit A
Exhibit B
Exhibit C
Exhibit D
Collateral Trust Agreement
Parental Guarantee Agreement
Administrative Services Agreement Standards
Quarterly Report Template
A-1
B-1
C-1
D-1





ANNEXES
Annex 1
[*****]

Hartford Insurers
[*****]
A-1
A-2







No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
v



--------------------------------------------------------------------------------








AGGREGATE EXCESS OF LOSS REINSURANCE AGREEMENT
This AGGREGATE EXCESS OF LOSS REINSURANCE AGREEMENT, dated as of December 30,
2016 (this “Reinsurance Agreement”), is made and entered into by and between
Hartford Fire Insurance Company, a Connecticut property and casualty insurance
company, and the Hartford Insurers (collectively referred to as the
“Reinsured”), and National Indemnity Company, a Nebraska stock property and
casualty insurance company (hereinafter referred to as the “Reinsurer”, and
together with the Reinsured, the “Parties”).
WHEREAS, the Reinsured desires to cede to the Reinsurer Ultimate Net Loss in
excess of the Retention, subject to the Reinsurer’s Aggregate Limit, as set
forth herein, and the Reinsurer wishes to assume such liabilities, as of the
Effective Date, under and pursuant to the terms and conditions of this
Reinsurance Agreement;
NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.



--------------------------------------------------------------------------------






Article I
DEFINITIONS

1.1 Definitions. The following terms shall have the respective meanings set
forth below throughout this Reinsurance Agreement:
“Administrative Services Agreement” has the meaning set forth in Section 6.5(a).
“Administrator” has the meaning set forth in Section 6.5(a).
“Administrator Extra-Contractual Obligations” shall mean those liabilities
stemming from (i) gross or intentional misconduct by the Reinsurer or
Administrator in the performance of Run-Off Services, (ii) any actual fraud,
theft or embezzlement by Reinsurer or the Administrator, (iii) any failure of
the Reinsurer or the Administrator to comply with applicable Laws during the
provision of the Run-Off Services or (iv) any liabilities relating claims that
allege misconduct on the part of the Reinsurer or the Administrator but only to
the extent that such claims directly rely on allegations regarding the
Administrator’s and its Affiliates’ business model, alleged claims delay
practices, or alleged tortious interference with contract. Notwithstanding the
foregoing, liabilities that arise from an act or omission that was taken by the
Reinsurer or the Administrator, as applicable, with the consent of the Reinsured
shall not be included in Administrator Extra-Contractual Obligations.
Administrator Extra-Contractual Obligations shall not include Reinsured
Extra-Contractual Obligations or Loss in Excess of Policy Limits.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, where “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Aggregate Limit” has the meaning set forth in Article IV.
“Allocated Loss Adjustment Expenses” shall mean (a) all obligations of the
Reinsured for loss adjustment expenses payable as a result of the terms and
conditions of the Covered Liabilities and any court, arbitration, mediation or
other dispute resolution costs, attorneys' fees, expenses, pre- and
post-judgment interest, and (b) any external costs incurred in connection with
the defense, investigation or audit of or negotiations of a dispute, including
coverage disputes costs and expenses, involving the Covered Liabilities.
Allocated Loss Adjustment Expenses shall not include any expenses relating to
the collection of, or disputes regarding Third Party Reinsurance.
“Asbestos Claim” means any claim to the extent it involves allegations, in whole
or in part, of property damage, bodily injury, personal injury, or other similar
claim, arising out of or relating in any way in whole or in part to exposure to
asbestos. Asbestos Claims shall not include (i) any liability of the Reinsured
in respect of ovarian cancer relating to non-asbestos containing cosmetic talc
claims, (ii) any liability arising from any policies of insurance or reinsurance
covering environmental liabilities or asbestos remediation to the extent that
such policies of insurance or reinsurance were intentionally written or endorsed
as specialized products to cover such exposures, including, without limitation,
environmental liability insurance, asbestos remediation liability insurance,
contractors pollution insurance and environmental site remediation products; or
(iii) any claims asserting that the Reinsured failed to warn any person of
potential dangers of asbestos, engaged in unfair trade practices, negligently
conducted loss control functions or failed to comply with any Medicare or other
liens. To the extent that a claim involves mixed allegations involving exposure
to asbestos and other non-asbestos related causes of action (including causes of
action excluded in Article 2.3), the liability arising from such each such claim
shall be appropriately allocated to the Asbestos Claim and the non-asbestos
related causes of action.
“Attachment” means the point at which Ultimate Net Loss paid by the Reinsured
equals the Retention; provided, that if the Ultimate Net Loss paid by the
Reinsured decreases due to salvage, subrogation or other recoveries to an




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
2



--------------------------------------------------------------------------------





amount that is less than the Retention, “Attachment” shall be deemed to occur at
any subsequent time as of which Ultimate Net Loss paid by the Reinsured again
equals the Retention.
“Berkshire” means Berkshire Hathaway Inc.
“Berkshire Owned Entity” has the meaning set forth in Article VII hereto.
“Billable Third Party Reinsurance” shall mean amounts billable in respect of
retrocessions, reinsurances, including as funded or secured through funds held,
trust funds, claims against insolvent estates, letters of credit or other
applicable security, protecting, covering or applying to the Covered Liabilities
(including Third Party Reinsurance agreements), excluding those previously
settled or commuted issues, balances, claims and contracts and known insolvent,
liquidated or schemed reinsurers, which are coded as “Reassumed” by the
Reinsured in its Books and Records as at December 31, 2016, a list of which the
Reinsured shall provide to the Reinsurer within thirty (30) calendar days
following the Inception Date.
“Books and Records” means originals or copies of all records and all other data
and information (in whatever form maintained) in the possession or control of a
Party or its Affiliates and relating to the Covered Liabilities, including (i)
administrative records, (ii) claim records, (iii) policy files, (iv) sales
records, (v) reinsurance records, (vi) underwriting records, and (vii)
accounting records, but excluding any (a) Tax Returns and Tax records and all
other data and information with respect to Tax, (b) files, records, data and
information with respect to the employees, (c) records, data and information
with respect to any employee benefit plan, (d) any files, records, data and
information not reasonably related to the Reinsurer’s administration of the
Covered Liabilities, including the monitoring and auditing by the Reinsured of
any Run-Off Services of the Reinsurer’s performance and any internal reports
related to such monitoring and auditing, (e) any materials prepared for the
boards of directors of the Reinsured or its Affiliates and (f) any materials
that are privileged and/or confidential unless relating to fully settled or
extinguished claims except to the extent that the Reinsurer can demonstrate need
for access to such privileged and confidential materials and can establish that
privilege will be protected with such reasonable cooperation of the Reinsured as
may be requested by the Reinsurer; provided, that if any such records or data
referred to in the foregoing clauses (i) through (vi) contain information which
does not relate to the Covered Liabilities, such information shall not
constitute “Books and Records” for purposes of this Reinsurance Agreement.
“Business Covered” mean those insurance and reinsurance obligations, excluding
Workers Compensation, of the Reinsured, underwritten by the Reinsured during the
period 2015 and prior, whether assumed (whether by traditional or assumption
reinsurance) or ceded from third parties or Affiliates; provided, however, that
to the extent that a claim involves a cession to an Affiliate, such internal
reinsurance shall inure to the benefit of this Reinsurance Agreement with
respect to any claims that original cedent Reinsured may have hereunder (meaning
that the Reinsured may not cede the same loss dollars to this Reinsurance
Agreement twice).
“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks in Hartford, Connecticut or New York, New York are required or
authorized by Law to be closed.
“Change of Control” shall be deemed to have occurred if: (a) any Person,
organization or association of Persons or organizations acting in concert,
excluding Affiliates of a Party, acquires fifty percent (50%) or more of the
outstanding voting stock of that Party or any of its controlling Affiliates; (b)
any Person, organization or association of Persons or organizations acting in
concert succeeds in electing a majority of directors to the boards of a Party in
any election in opposition to those directors proposed by the board of directors
of the applicable party, as applicable; (c) a Party transfers all or
substantially all of its properties and assets to another Person, organization
or association of Persons or organizations, excluding to any Affiliate of that
Party; or (d) a Party consolidates with or merges into any Person, firm,
corporation or other entity unless that Party, as applicable, shall be the
continuing corporation or the successor corporation thereof.
“Claim” means an Asbestos Claim or a Pollution Claim.
“Claims Notice” has the meaning set forth in Section 15.1(b).




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
3



--------------------------------------------------------------------------------





“Collateral Reduction Event” has the meaning set forth in Section 14.5.
“Collateral Triggering Event” has the meaning set forth in the Section 2.1 of
the Collateral Trust Agreement.
“Collateral Trust Account” has the meaning set forth in Section 14.1.
“Collateral Trust Assets” means the assets held in the Collateral Trust Account.
“Confidential Information” has the meaning set forth in Section 21.2(c).
“Collateral Trust Agreement” means any trust agreement entered into by and among
the Reinsured, the Reinsurer and the Trustee relating to the establishment of
the Collateral Trust Account, which agreement is attached as Exhibit A hereto.
“Connecticut Courts” has the meaning set forth in Section 16.2(e).
“Covered Liabilities” means those insurance and reinsurance obligations,
excluding Workers Compensation, of the Reinsured payable after the Inception
Date arising out of the Business Covered and constituting Asbestos Claims and/or
Pollution Claims, in all cases subject to the Aggregate Limit, and the terms and
conditions of this Reinsurance Agreement.
“Cure Period” has the meaning set forth in Section 14.6(a)(iii)
“Damages” means all losses, costs, obligations, Liabilities, settlement
payments, awards, judgments, fines, penalties, damages and expenses (including
reasonable and necessary attorneys’ fees); provided, however, that, except to
the extent paid to a third party in connection with a Third Party Claim,
“Damages” shall not include any loss of profits, indirect, consequential,
punitive, exemplary, incidental, multiplied or other special damages.
“Disclosing Party” has the meaning set forth in Section 21.2(a).
“Dispute” has the meaning set forth in Section 16.1.
“Dispute Notice” has the meaning set forth in Section 16.1.
“Eligible Investments” has the meaning set forth in the Collateral Trust
Agreement.
“Excluded Liabilities” has the meaning set forth in Section 2.3.
“Exhaustion” means such time as the aggregate net amount paid by the Reinsurer
hereunder in respect of Ultimate Net Loss equals the Aggregate Limit; provided,
that if the aggregate net amount paid by the Reinsurer hereunder in respect of
Ultimate Net Loss decreases to an amount that is less than the Aggregate Limit,
“Exhaustion” shall be deemed to occur at any subsequent time as of which the
aggregate net amount paid by the Reinsurer hereunder in respect of Ultimate Net
Loss again equals the Aggregate Limit.
“GAAP” means United States generally accepted accounting principles or such
other accounting principles, practices or standards as may succeed United States
generally accepted accounting principles.
“Governmental Authority” means any government, political subdivision, court,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous.
“Hartford Insurers” means the entities set forth on Annex 1 hereto.
“Inception Date” means 12:00:01 a.m. Hartford, Connecticut time on December 31,
2016.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
4



--------------------------------------------------------------------------------





“Interest Rate” means a rate calculated as follows: (a) the London Interbank
Offered Rate (“LIBOR”) for deposits in United States dollars having a maturity
of three (3) months that appears on Bloomberg Page US0003M as of 11:00 a.m.,
London, England time, on the second Business Day before the date from and after
which interest is to accrue under the applicable terms of this Reinsurance
Agreement plus (b) two hundred basis points.
[*****]
“Law” means any domestic or foreign, federal, state or local statute, law,
ordinance or code, or any written rules, regulations or administrative or
judicial interpretations or policies issued by any Governmental Authority
pursuant to any of the foregoing, and any applicable Order of a court or
tribunal of competent jurisdiction.
“Liability” means any and all debts, liabilities, duties, commitments and
obligations of any kind, character or description, whether direct or indirect,
fixed or unfixed, contingent or absolute, matured or unmatured, liquidated or
unliquidated, accrued or not accrued, asserted or unasserted, known or unknown,
disputed or undisputed, joint or several, secured or unsecured, determined,
determinable or otherwise, whenever or however arising (including whether
arising out of any contract or tort based on negligence or strict liability) and
whether or not the same would be required by SAP or by accepted actuarial
practices in the jurisdiction of domicile of the Reinsured to be reflected in
its financial statements or disclosed in the notes thereto.
“Loss in Excess of Policy Limits” means any loss in excess of the policy limit,
arising from Covered Liabilities for which the Reinsured is liable, having been
incurred because of, but not limited to, failure to settle within the policy
limit or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such action, whether the handling of a
claim is provided by Reinsured or Reinsurer, excluding Administrator
Extra-Contractual Obligations.
“Monthly Settlement Period” means each monthly period beginning on and including
the first day of a calendar month and ending on the last day of such calendar
month, except that (a) the first Monthly Settlement Period shall begin as of
Attachment and end on the last day of a calendar month during which Attachment
occurs and (b) the final Monthly Settlement Period shall end on the date that
this Reinsurance Agreement terminates in accordance with Article IX.
“Monthly Settlement Report” has the meaning set forth in Section 5.2(a).
“Net Cash Settlement Amount” has the meaning set forth in Section 5.2(a).
“Net Cash Settlement Statement” has the meaning set forth in Section 5.2(a).
“Order” means any order, writ, judgment, injunction, decree, stipulation,
directive, determination or award entered by or with any Governmental Authority.
“Panel” has the meaning set forth in Section 16.2(a).
“Parental Guarantee Agreement” means the parental guarantee agreement, to be
dated as of the Inception Date, by and among the Reinsured and Berkshire, which
agreement is attached as Exhibit B hereto.
“Parties” has the meaning set forth in the Preamble.
“Permit” has the meaning set forth in Section 10.1(f).
“Permitted Investments” has the meaning set forth in the Collateral Trust
Agreement.
“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture or other entity, including any Governmental
Authority.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
5



--------------------------------------------------------------------------------





“Personal Information” shall have the meaning set forth in Section 21.2(d).
“Pollutants” means any solid, liquid, gaseous or thermal substance, irritant or
contaminant, including carbon, smoke, vapor, soot, fumes, acids, alkalis,
chemicals or waste (including any materials to be recycled, reconditioned or
reclaimed, and including any product once it has entered the waste stream).
“Pollution Claim” means any claim to the extent it involves allegations of
bodily injury, property damage, personal injury, or other similar claim, arising
out of or relating in any way in whole or in part to an actual, alleged or
threatened discharge, emission, dispersal, seepage, migration, release or escape
of Pollutants into or upon land, the atmosphere or any watercourse or body of
water which caused or threatened to cause property damage. Pollution Claim shall
not include (i) any environmental or toxic tort claims relating to lead paint
(excluding lead in manufacturing and mining), (ii) any claims arising from
Pollutants in the water supply of the Flint, Michigan and related municipalities
from policies written after January 1, 2000, (iii) any liability arising from
any policies of insurance or reinsurance covering environmental liabilities or
asbestos remediation to the extent that such policies of insurance or
reinsurance were intentionally written or endorsed as specialized products to
cover such exposures, including, without limitation, environmental liability
insurance, asbestos remediation liability insurance, contractors pollution
insurance and environmental site remediation products; (iv) any claims arising
under policies written after 1985 that do not involve latent or gradual
discharge, emission, dispersal, seepage, migration, release or escape of
Pollutants, or (iv) any claims asserting that the Reinsured failed to warn any
person of potential Pollutants negligently conducted loss control functions or
failed to comply with any Medicare or other liens. To the extent that a claim
involves mixed allegations involving Pollutants and other non-Pollutant related
causes of action (including causes of action excluded in Section 2.3), the
liability arising from each such claim shall be appropriately allocated to the
Pollution Claim and the non-Pollution related causes of action. The Reinsured
hereby represents and warrants that it is not aware of any pending or threatened
claims arising from Pollutants in the water supply of Flint, Michigan and
related municipalities from policies written before January 1, 2000.
[*****]
“Privacy Laws” shall have the meaning set forth in Section 21.2(d).
“Procedures” has the meaning set forth in Section 16.2(a).
“Quarterly Report” has the meaning set forth in Section 5.1.
“Receiving Party” has the meaning set forth in Section 21.2(a).
“Reimbursement Agreement” shall mean the reimbursement agreement, dated the date
hereof, by and between BH Finance LLC and The Hartford Financial Services Group,
Inc.
“Reinsurance Agreement” has the meaning set forth in the Preamble.
“Reinsurance Credit Event” has the meaning set forth in Section 19.1(a).
“Reinsurance Credit Event I” has the meaning set forth in Section 14.6(a)(i).
“Reinsurance Credit Event II” has the meaning set forth in Section 14.6(a)(i).
“Reinsurance Credit Event Notice” has the meaning set forth in Section
14.6(a)(i).
“Reinsurance Premium” means six hundred fifty million dollars ($650,000,000).
“Reinsured” has the meaning set forth in the Preamble. For the avoidance of
doubt, the term “Reinsured” shall include any predecessor or successor of such
entity, whether by reason of merger, consolidation or otherwise.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
6



--------------------------------------------------------------------------------





“Reinsured Extra-Contractual Obligations” shall mean those liabilities arising
from the handling of any claim on business covered hereunder because of, but not
limited to, failure to settle within the Policy limit, or by reason of alleged
or actual negligence, fraud or bad faith rejecting an offer of settlement or in
the preparation of the defense or in the trial of any action against its insured
or reinsured or in the preparations or prosecution of an appeal consequent upon
such action, whether the handling of a claim is provided by Reinsured or
Reinsurer, excluding Administrator Extra-Contractual Obligations.
“Reinsured Indemnitees” has the meaning set forth in Section 15.1.
“Reinsured Liabilities” has the meaning set forth in Section 2.1.
“Reinsurer” has the meaning set forth in the Preamble. For the avoidance of
doubt, the term “Reinsurer” shall include any predecessor or successor of such
entity, whether by reason of merger, consolidation or otherwise.
“Remaining Aggregate Limit” means, as of any date of determination, the
Aggregate Limit less the aggregate amount paid by the Reinsurer hereunder in
respect of Ultimate Net Loss on or prior to such date.
“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors and other
representatives.
“Reserves” means, with respect to any Person, as required by SAP or applicable
Law of the jurisdiction of domicile of such Person, reserves (including any
gross, net and ceded reserves, reinsurance loss recoverables, case reserves and
incurred-but-not reported reserves), funds or provisions for losses, claims,
unearned premiums, benefits, costs and expenses (including Allocated Loss
Adjustment Expenses) in respect of the Covered Liabilities.
“Retention” means the Reinsured’s net Reserves for the Covered Liabilities as of
the Inception Date, calculated based on net Reserves for the Covered Liabilities
as of September 30, 2016 (which were $1,716,494,000), as adjusted only for paid
claims minus Billable Third Party Reinsurance thereon during the three-month
period ending December 31, 2016, as determined by the Reinsured in a manner
consistent with the Reinsured’s past practice and procedures and notified to the
Reinsurer within thirty (30) calendar days following the Inception Date.
“Reverse Transition Services Agreement” has the meaning set forth in
Section 6.5(c).
“Run-Off Services” has the meaning set forth in Section 6.5(a).
“SAP” means, as to any Person, the statutory accounting principles prescribed or
permitted by the Governmental Authority responsible for the regulation of
insurance companies in the jurisdiction in which such Person is domiciled.
“Tax” means any and all federal, state, foreign or local income, gross receipts,
premium, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem, personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, fee, duty, levy, custom, tariff, impost, assessment,
obligation or charge of the same or of a similar nature to any of the foregoing,
including any interest, penalty or addition thereto.
“Tax Authority” means, with respect to any Tax, any government or political
subdivision thereof that imposes such Tax, and any agency charged with the
collection, assessment, determination or administration of such Tax for such
government or subdivision.
“Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.
“Third Party Claim” has the meaning set forth in Section 15.1(b)




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
7



--------------------------------------------------------------------------------





“Third Party Reinsurance Agreements” means any reinsurance agreements or other
reinsurance arrangement (including any statutory or involuntary reinsurance
pooling arrangement) other than this Reinsurance Agreement and reinsurance
agreements solely between or among the Reinsured and its respective Affiliates,
whereby the Reinsured has ceded, or may cede, Covered Liabilities (including
Billable Third Party Reinsurance), and which agreements have not been commuted
as of the Inception Date or in respect of which the Reinsured has any remaining
rights, Liabilities or other obligations.
“Trustee” means any trustee named in the Collateral Trust Agreement and any
successor trustee appointed as such pursuant to the terms of such Collateral
Trust Agreement.
“Ultimate Net Loss” means the amount which is in fact paid or payable by the
Reinsured on or after the Inception Date, in settlement or satisfaction of
Covered Liabilities, whether payments to, on behalf of or for the benefit of its
respective policyholders, other insureds or reinsureds, including obligations
arising from direct actions by claimants and interinsurer obligations arising
from equitable contribution or any similar claims, after making deductions for
all funds (i) actually received from salvage, subrogation or other claims; and
(ii) Billable Third Party Reinsurance whether or not such Billable Third Party
Reinsurance is in fact collected, collectible or commuted. Ultimate Net Loss
shall include Allocated Loss Adjustment Expenses, Loss in Excess of Policy
Limits and Reinsured Extra-Contractual Obligations. Ultimate Net Loss does not
include Unallocated Loss Adjustment Expenses.
“Unallocated Loss Adjustment Expenses” means any loss adjustment expenses which
are not Allocated Loss Adjustment Expenses. For the avoidance of doubt, whether
or not the Reinsurer, or the Reinsured reflects an expense as an unallocated
loss adjustment expense on its financial statements or other Books and Records
shall not affect whether such expense qualifies as an “Unallocated Loss
Adjustment Expense” for purposes of this Reinsurance Agreement.
“Workers’ Compensation” means all policies, binders, contracts or other
evidences of insurance that were (a) written or issued by the Reinsured, or (b)
reinsured by the Reinsured by means of (i) assumption reinsurance, (ii)
intercompany reinsurance, or (iii) reinsurance in connection with involuntary
participation in any reinsurance pool, that, in each case, were recorded as NAIC
line of business codes 16 or 17.3 (or the Canadian regulatory equivalent) on the
books and records of the Reinsured as of December 31, 2016 (including, for the
avoidance of doubt, (A) any such insurance under any state or federal Law that
is similar to state workers’ compensation Laws (including the Jones Act or the
Longshore and Harbor Workers’ Compensation Act) and (B) employers’ liability
insurance written or issued in connection with any of the foregoing.)
ARTICLE II

REINSURANCE CEDED

2.1 Reinsurance Coverage. Subject to the terms and conditions of this
Reinsurance Agreement, the Reinsured hereby cedes, and the Reinsurer hereby
accepts and agrees to reinsure all Ultimate Net Loss paid or payable by the
Reinsured in excess of the Retention (the “Reinsured Liabilities”); provided,
that in no event shall the aggregate net amount paid by the Reinsurer is respect
of Ultimate Net Loss exceed the Aggregate Limit.

2.2 Commencement of the Reinsurer’s Liability. The Reinsurer’s Liability under
this Reinsurance Agreement shall commence on the Inception Date (notwithstanding
that no indemnity payments shall be made by the Reinsurer to the Reinsured prior
to Attachment), and shall be subject in all respects to the same risks, terms,
rates, conditions, interpretations, assessments and waivers, and to the same
modifications, alterations and cancellations, as the respective Covered
Liabilities.

2.3 Exclusions. Notwithstanding any provision of this Reinsurance Agreement to
the contrary, the Reinsurer shall not be liable under this Reinsurance Agreement
for any of the following Liabilities (collectively, the “Excluded Liabilities”):
(a) Any Liability or sum to the extent paid or booked as paid by the Reinsured
prior to the Inception Date in settlement or payment of any obligation arising
from Covered Liabilities, including any such sums for




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
8



--------------------------------------------------------------------------------





Allocated Loss Adjustment Expenses or Extra Contractual Obligations, in each
case, to the extent that such expenses or obligations were paid or booked as
paid prior to the Inception Date;
(b) Any liability of the Reinsured in respect of ovarian cancer relating to
non-asbestos containing cosmetic talc claims;
(c) Any liability arising from any policies of insurance or reinsurance covering
environmental liabilities or asbestos remediation to the extent that such
policies of insurance or reinsurance were intentionally written or endorsed as
specialized products to cover such exposures, including, without limitation,
environmental liability insurance, asbestos remediation liability insurance,
contractors pollution insurance and environmental site remediation products;
(d) Any liability arising from:
(i) any environmental or toxic tort claims relating to lead paint, including any
public nuisance claims (excluding lead in manufacturing and mining);
(ii) any claims arising from Pollutants in the water supply of the Flint,
Michigan and related municipalities from policies written after January 1, 2000;
(iii) any claims involving allegations that the Reinsured failed to warn any
person of potential Pollutants negligently conducted loss control functions or
failed to comply with any Medicare or other liens;
(iv) any claims for damages relating to subsidence or erosion;
(e) Any liability arising from the United Kingdom or Bermudian operations and
any other non-North American operations of the Reinsured; and
(f) Any Liability of the Reinsured with respect to Taxes or assessments, whether
paid directly by the Reinsured or billed to the Reinsured or by or through a
policyholder, other insured or reinsured, regardless of whether such Tax is
denominated as income tax, excise tax, premium tax, surplus lines tax, or any
other Tax assessment.

2.4 Territory. The reinsurance provided under this Reinsurance Agreement shall
be coextensive with the territory of the Covered Liabilities.

ARTICLE III

REINSURANCE CONSIDERATION & CONDITIONS




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
9



--------------------------------------------------------------------------------






3.1 Reinsurance Premium. Within five (5) Business Days of the Inception Date, as
consideration for the reinsurance provided hereunder, the Reinsured shall pay to
the Reinsurer cash in an amount equal to the Reinsurance Premium.
3.2 [*****]
3.3 Parental Guarantee Agreement. On or prior to the Inception Date, the
Reinsured and Berkshire shall have executed and delivered the duly executed
Parental Guarantee Agreement, which shall be effective at the Inception Date.
3.4 Premium Acknowledgement. Notwithstanding any other provision of this
Reinsurance Agreement to the contrary, the Parties acknowledge and agree that
all Premiums payable to or received by the Reinsured in respect of the Covered
Liabilities are for the sole and exclusive benefit of the Reinsured, and the
Reinsurer shall not be entitled pursuant to this Reinsurance Agreement to any
such Premiums.
ARTICLE IV

AGGREGATE LIMIT OF REINSURER’S LIABILITIES

4.1 Aggregate Limit. Under no circumstances shall the Reinsurer be required to
make aggregate net payments hereunder in respect of Ultimate Net Loss in excess
of one billion five hundred million dollars ($1,500,000,000), inclusive of all
Allocated Loss Adjustment Expenses, Loss in Excess of Policy Limits, and
Reinsured Extra-Contractual Obligations, by reason of entering this Reinsurance
Agreement (subject to any adjustments contemplated by this Reinsurance Agreement
and as reduced by any amounts paid in respect of Net Reimbursement Liability (as
defined in the Reimbursement Agreement) pursuant to Section 2.4 of the
Reimbursement Agreement, the “Aggregate Limit”).
4.2 Obligations of the Reinsurer. Subject to Section 4.1 to the extent that
Ultimate Net Loss equals or exceeds the Retention, the Reinsurer shall (i)
indemnify the Reinsured for any Ultimate Net Loss actually paid by the Reinsured
after Attachment and (ii) following the commencement of Run-Off Services,
discharge from its own funds Ultimate Net Loss payable by the Reinsured after
Attachment.

ARTICLE V
REPORTING AND SETTLEMENT

5.1 Quarterly Reporting. From and after the Inception Date and prior to
Attachment, the Reinsured shall deliver to the Reinsurer, within forty-five (45)
calendar days after the end of each calendar quarter, a report (each a
“Quarterly Report”), containing the information presented in the template
attached at Exhibit D, the specific format of which the Parties shall reasonably
agree upon within sixty (60) calendar days of the date hereof.

5.2 Monthly Settlement.
(a) Following Attachment, within thirty (30) calendar days after the end of each
Monthly Settlement Period, the Reinsured shall deliver to the Reinsurer a report
(the “Monthly Settlement Report”), the form of which the Parties shall
reasonably agree upon within one hundred twenty (120) calendar days of the date
hereof, which Monthly Settlement Report shall include a statement (the “Net Cash
Settlement Statement”) which shall set out a calculation of the net amount due
to the Reinsured from the Reinsurer, or the Reinsurer from the Reinsured, under
this Reinsurance Agreement for the relevant Monthly Settlement Period (the “Net
Cash Settlement Amount”).

5.3 Settlement Payments.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
10



--------------------------------------------------------------------------------





(a) If the Net Cash Settlement Amount reflects a payment owed to the Reinsured
or the Reinsurer, any such payment shall be made by the applicable Party within
ten (10) Business Days following the date of delivery of the applicable Monthly
Settlement Report. In no event shall an obligation of the Reinsured or the
Reinsurer to make payments as and when required pursuant to this Reinsurance
Agreement be postponed or delayed as a result of any pending or threatened
Dispute arising under or otherwise regarding this Reinsurance Agreement.
(b) All payments between the Parties made pursuant to this Reinsurance Agreement
shall be made either (i) by wire transfer of United States dollars in cash to
such bank account or accounts as designated by the recipient or (ii) by direct
deposit or direct debit through the Automated Clearing House (ACH) system, in
each case, as elected by the Party entitled to receipt of payment.
(c) For the avoidance of doubt, all payments by the Reinsurer to the Reinsured
shall be made directly to the Reinsured or to its liquidator, receiver or its
statutory successor, as applicable.

5.4 Offset and Recoupment Rights. Any debits or credits incurred in favor of or
against either the Reinsured or the Reinsurer with respect to this Reinsurance
Agreement are deemed mutual debits or credits, as the case may be, and shall be
set off and recouped, and only the net balance shall be allowed or paid. This
Section 5.4 shall apply notwithstanding the initiation or commencement of a
liquidation, insolvency, rehabilitation, conservation, supervision or similar
proceeding by or against the Reinsured or the Reinsurer.

5.5 Delayed Payments. If there is a delayed settlement of any payment due
pursuant to this Section 5.5 between the Reinsured and the Reinsurer, interest
will accrue on such payment at the Interest Rate then in effect until settlement
is made. For purposes of this Section 5.5, a payment will be considered overdue,
and such interest will begin to accrue, on the first day immediately following
the date that such payment is due. For the avoidance of doubt, no interest paid
by the Reinsurer pursuant to this Section 5.5 shall be included in the
calculations of Ultimate Net Loss.

ARTICLE VI

FOLLOW THE FORTUNES; CLAIM AUTHORITY; RIGHT TO ASSOCIATE; ADMINISTRATION

6.1 Follow the Fortunes. The Reinsurer shall, in every case to which Liability
under this Reinsurance Agreement attaches, follow the fortunes of the Reinsured,
and the Reinsurer shall be bound, without limitation, by all good faith payments
and settlements entered into by or on behalf of the Reinsured.

6.2 Claim Authority. The Reinsured shall at all times retain ultimate authority
on the handling of claims, regardless of whether Reinsured performs
administration of those claims or whether Reinsurer provides them under Section
6.5.

6.3 The Reinsured’s Administration. The Reinsured shall administer the Covered
Liabilities and the Third Party Reinsurance Agreements (i) in good faith, (ii)
in compliance with applicable Law, (iii) consistent with sound and historical
business practices; and (iv) with no less skill, diligence and resources as has
been applied by the Reinsured for the Covered Liabilities prior to the Inception
Date

6.4 Right to Associate.
(a) Subject to the terms and conditions of this Reinsurance Agreement, prior to
the commencement of any Run-Off Services by the Administrator as set forth in
Section 6.5(a), the Reinsured shall defend, in its good faith discretion, any
litigation, arbitration or other legal proceeding brought in respect of any
Covered Liabilities, including any Third Party Reinsurance Agreement to the
extent relating to the Covered Liabilities.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
11



--------------------------------------------------------------------------------





(b) Prior to the commencement of any Run-Off Services, the Reinsurer shall have
the right, but not the obligation, to associate, at the sole expense of the
Reinsurer, in the adjustment, litigation, or negotiation of claims; however, the
Reinsured shall retain ultimate authority on handling of claims; provided that
the Reinsured shall in good faith take account of the Reinsurer’s advice and if
the Reinsured unreasonably fails to settle a claim upon the advice of the
Reinsurer, all expenses incurred after such failure to settle or amounts
ultimately paid in excess of the amount recommended by the Reinsurer shall be
excluded from Ultimate Net Loss.

6.5 Administration.
(a) In the event that (i) Ultimate Net Loss paid by the Reinsured in respect of
the Covered Liabilities exceed the Retention, as determined by the Reinsured’s
Books and Records or (ii) [*****] for the Reinsured and [*****], the Reinsurer
or any Affiliate of the Reinsurer appointed by the Reinsurer, as administrator
(the “Administrator”), may elect to assume in its entirety the administration of
the Covered Liabilities and, solely in the reasonable discretion of the
Reinsured, the billing activities related to Third Party Reinsurance Agreements
(the “Run-Off Services”) from the Reinsured. Promptly following such an
election, the Parties shall in good faith negotiate and enter into an
administrative services agreement (the “Administrative Services Agreement”),
which shall include, among other terms, the terms described in Section 6.5(b).
The Parties shall also agree to appropriate amendments of this Reinsurance
Agreement to reflect the fact that the Reinsured will no longer be administering
the Covered Liabilities and, if applicable, the billing activities related to
Third Party Reinsurance Agreements, while the Run-Off Services are being
provided by the Administrator. The date that the Administrative Services
Agreement becomes effective shall be the date that the transfer of
administration becomes effective. Under no circumstances shall the Reinsurer or
the Administrator be responsible for collection of, or enforcement actions
related to, the Third Party Reinsurance Agreements.
(b) The Administrative Services Agreement shall include the terms set forth on
Exhibit C hereto.
(c) At any time following the Remaining Aggregate Limit being equal to or less
than $250,000,000, the Reinsured may, in its sole discretion, terminate the
Administrative Services Agreement, following which the Reinsured and the
Administrator shall negotiate in good faith and enter into a services agreement
(the “Reverse Transition Services Agreement”) containing terms and conditions
mutually acceptable to the Reinsured and the Administrator, including the terms
described in Section 6.5(d) below.
(d) Pursuant to any Reverse Transition Services Agreement entered into by the
Parties in connection with the transfer of administration of the Covered
Liabilities and, if applicable, the Third Party Reinsurance Agreements back to
the Reinsured, the Administrator shall provide all transition and administrative
services reasonably necessary or appropriate in order to transition the
administration of the Covered Liabilities and, if applicable, the Third Party
Reinsurance Agreements to the Reinsured or its designee, including returning to
the Reinsured the Books and Records related to the Covered Liabilities in its
possession, which services shall be provided for a period of not less than one
(1) year following the termination or expiration of the Administrative Services
Agreement. The Reinsured shall reimburse the Administrator for any reasonable
internal expenses (including a reasonable overhead allocation) and any
reasonable out-of-pocket expenses incurred by the Administrator or its
Affiliates in connection with any actions undertaken by the Administrator in
transitioning the administration of the Covered Liabilities and, if applicable,
the Third Party Reinsurance Agreements back to the Reinsured.

ARTICLE VII

CONFLICT OF INTEREST
Whenever any insurer, reinsurer or other company that is an Affiliate of
Berkshire (each, a "Berkshire Owned Entity"), is a party to a Third Party
Reinsurance Agreement or a party to a contract involving the Covered




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
12



--------------------------------------------------------------------------------





Liabilities, the Reinsurer agrees that it will, and it will cause any Berkshire
Owned Entity to, minimize any conflict of interest and handle such Third Party
Reinsurance Agreement or Covered Liability in good faith and with due regard for
the interests of the Reinsured. Any of the Reinsured’s Books and Records
obtained or received by the Reinsurer shall only be used by the Reinsurer for
carrying out its obligations under this Reinsurance Agreement and for no other
purposes.

ARTICLE VIII

RESERVING REQUIREMENTS

8.1 Reserve Assumption Changes. On and after the Inception Date, the Reinsurer
shall establish and at all times maintain a reserve liability on its statutory
financial statements with respect to the Reserves for the Reinsured Liabilities,
which shall be determined by the Reinsurer in accordance with SAP, including
applicable actuarial principles.

ARTICLE IX

DURATION AND TERMINATION

9.1 Duration and Termination. This Reinsurance Agreement shall commence on the
Inception Date and continue in force until: (a) such time as the Reinsurer’s
Liability with respect to all Reinsured Liabilities terminates, which will be
the earlier of (i) the date that the Reinsured’s liability with respect to the
Reinsured Liabilities is terminated and all amounts due to the Reinsured under
this Reinsurance Agreement with respect to the Reinsured Liabilities have been
paid and (ii) the date that the Reinsurer has actually paid an aggregate net
amount in respect of Ultimate Net Loss equal to the Aggregate Limit; or (b) the
Reinsurance Agreement is terminated by the mutual written consent of the
Parties. Subject to the fulfillment of the Reinsured’s obligations under Article
III, the Reinsured and the Reinsurer agree that this Reinsurance Agreement
cannot be cancelled by either Party.

9.2 Effect of Termination. Notwithstanding the other provisions of this Article
IX, the terms and conditions of Article I, Article XV, Article XVI, Article XXI
and Article XXV (other than Sections 25.11 and 25.13) shall remain in full force
and effect after the termination of this Reinsurance Agreement.

ARTICLE X

REPRESENTATIONS AND WARRANTIES OF THE REINSURED

10.1 Warranties. As of the Inception Date, each entity comprising the Reinsured
hereby represents and warrants as to itself to the Reinsurer the following:
(a) Accuracy of Information. The reports, financial statements, certificates,
historical data and other historical analyses and information furnished by or on
behalf of the Reinsured to the Reinsurer were, when delivered, true, correct,
and complete to the best knowledge of the Reinsured;
(b) No Material Adverse Change. There has been no material adverse change with
respect to the financial condition and/or loss reserves of the Reinsured since
such information was prepared, and there has been no undisclosed material
agreements with policyholders on the Covered Liabilities to make payments which
have not yet been paid, other than routine coverage in place or cost sharing
agreements or involving Third Party Reinsurance Agreements;




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
13



--------------------------------------------------------------------------------





(c) Organization, Standing and Authority. It is an insurance company duly
organized, validly existing and in good standing under the laws of its
domiciliary state and has all requisite corporate power and authority to own,
lease and operate its properties and assets and to carry on the operations of
its business as they are now being conducted. It has obtained all authorizations
and approvals required under applicable law to enter into and perform its
obligations under this Reinsurance Agreement and it shall maintain throughout
the term of this Reinsurance Agreement all licenses, permits or permissions of
any Governmental Authority that shall be required in order to perform its
obligations under this Reinsurance Agreement;
(d) Authorization. It has all requisite corporate power and authority to enter
into this Reinsurance Agreement and to perform its obligations hereunder. Its
execution and delivery of this Reinsurance Agreement, and its performance of its
obligations under this Reinsurance Agreement, have been duly authorized by all
necessary corporate action. This Reinsurance Agreement, when duly executed and
delivered by the other Parties hereto, will be a valid and binding obligation,
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
applicable insurance insolvency and liquidation statutes and regulations and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law). Hartford Fire Insurance Company
and First State Insurance Company have all requisite corporate power and
authority to bind all of the entities that are comprising the Reinsured to this
Reinsurance Agreement, including, without limitation, the appointment of
Hartford Fire Insurance Company as agent pursuant to Section 25.12;
(e) No Conflict or Violation. The execution, delivery and performance of this
Reinsurance Agreement and its consummation of the transactions contemplated
hereby will not (a) violate any provision of its Articles of Incorporation,
Bylaws or other charter or organizational document applicable to it, (b) violate
any order, judgment, injunction, award or decree of any court, arbitrator or
Governmental Authority against, or binding upon it, or any agreement with, or
condition imposed by, any Governmental Authority binding upon it, or (c)
conflict with, result in a breach of or a default (with or without notice or
lapse of time or both) under, give rise to, or result in a right of,
acceleration, amendment or termination under, or result in the creation of any
lien on any of its property or assets under, any contract or agreement to which
the it is a party or by which it or its property or assets is bound or subject;
and
(f) Governmental Licenses. It has all licenses, certificates of authority or
other similar certificates, registrations, franchises, permits, approvals or
other similar authorizations issued by Governmental Authorities (collectively,
“Permits”) necessary to conduct its business as currently conducted, except in
such cases where the failure to have a Permit has not had and would not
reasonably be expected to have a material adverse effect on its business. All
Permits that are material to the conduct of its business are valid and in full
force and effect. It is not subject to any pending action or, to its knowledge,
any threatened action that seeks the revocation, suspension, termination,
modification or impairment of any Permit that, if successful, would reasonably
be expected to have, or with the passage of time become, a material adverse
effect on its business.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES OF THE REINSURER

11.1 Warranties. As of the Inception Date, the Reinsurer hereby represents and
warrants to the Reinsured the following:
(a) Organization, Standing and Authority. It is an insurance company duly
organized, validly existing and in good standing under the laws of its
domiciliary state and has all requisite corporate power and authority to own,
lease and operate its properties and assets and to carry on the operations of
its business as they are now being conducted. It has obtained all authorizations
and approvals required under applicable law to




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
14



--------------------------------------------------------------------------------





enter into and perform its obligations under this Reinsurance Agreement and it
shall maintain throughout the term of this Reinsurance Agreement all licenses,
permits or permissions of any Governmental Authority that shall be required in
order to perform its obligations under this Reinsurance Agreement;
(b) Authorization. It has all requisite corporate power and authority to enter
into this Reinsurance Agreement and to perform its obligations hereunder. Its
execution and delivery of this Reinsurance Agreement, and its performance of its
obligations under this Reinsurance Agreement, have been duly authorized by all
necessary corporate action. This Reinsurance Agreement, when duly executed and
delivered by the other Parties hereto, will be a valid and binding obligation,
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
applicable insurance insolvency and liquidation statutes and regulations and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
(c) No Conflict or Violation. The execution, delivery and performance of this
Reinsurance Agreement and its consummation of the transactions contemplated
hereby will not (a) violate any provision of its Articles of Incorporation,
Bylaws or other charter or organizational document applicable to it, (b) violate
any order, judgment, injunction, award or decree of any court, arbitrator or
Governmental Authority against, or binding upon it, or any agreement with, or
condition imposed by, any Governmental Authority binding upon it, or (c)
conflict with, result in a breach of or a default (with or without notice or
lapse of time or both) under, give rise to, or result in a right of,
acceleration, amendment or termination under, or result in the creation of any
lien on any of its property or assets under, any contract or agreement to which
the it is a party or by which it or its property or assets is bound or subject;
and
(d) Governmental Licenses. It has all Permits necessary to conduct its business
as currently conducted, except in such cases where the failure to have a Permit
has not had and would not reasonably be expected to have a material adverse
effect on its business. All Permits that are material to the conduct of its
business are valid and in full force and effect. It is not subject to any
pending action or, to its knowledge, any threatened action that seeks the
revocation, suspension, termination, modification or impairment of any Permit
that, if successful, would reasonably be expected to have, or with the passage
of time become, a material adverse effect on its business.

ARTICLE XII

ACCOUNTING AND TAX TREATMENT

12.1 Accounting and Tax Treatment.
(a) Each Party to the transactions provided for in this Reinsurance Agreement
represents to the other Parties that it has conducted, prior to execution of
this Reinsurance Agreement, such risk transfer testing analysis as that Party
deems appropriate, [*****], in its independent judgment in order to report
properly such transaction for SAP, GAAP and federal income tax purposes. Based
on such analysis, each Party represents to the other Party that, as of the date
hereof, it has independently determined that the transactions provided for in
this Reinsurance Agreement are properly accounted for by such representing Party
as reinsurance for SAP, GAAP and federal income tax purposes and hereby
covenants and agrees that, except as may otherwise be required by SAP, GAAP or
applicable Law following the date hereof, it shall account for, and report for
tax purposes, such transaction accordingly.
(b) Without limitation of the representations and covenants set forth in Section
12.1(a), (i) neither Party has made, hereby makes or shall make any
representation or warranty to the other Party as to (A) the proper accounting or
tax treatment by such other Party of the transactions provided for in this
Reinsurance Agreement or (B) the proper future accounting or tax treatment of
the transactions provided for in this




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
15



--------------------------------------------------------------------------------





Reinsurance Agreement and (ii) each Party acknowledges and agrees that, in
making its independent determination that the transactions provided for in this
Reinsurance Agreement are properly accounted for as reinsurance for SAP, GAAP
and federal income tax purposes, it did not rely, in any respect, upon any
representation or determination made by the other Parties.

ARTICLE XIII

INSOLVENCY

13.1 Insolvency of the Reinsured.
(a) The Reinsurer hereby agrees that in the event of the insolvency of the
Reinsured and the appointment of a conservator, liquidator, receiver or
statutory successor of the Reinsured, all amounts due to the Reinsured under
this Reinsurance Agreement shall be payable by the Reinsurer to any conservator,
liquidator, receiver or statutory successor of the Reinsured on the basis of the
claims allowed against the Reinsured by any court of competent jurisdiction or
by any conservator, liquidator, receiver or statutory successor of the Reinsured
having authority to allow such claims, without diminution because of such
insolvency, or because the conservator, liquidator, receiver or statutory
successor has failed to pay all or a portion of any claims. Payments by the
Reinsurer as set forth in this Section 13.1 shall be made directly to the
Reinsured or to its conservator, liquidator, receiver, or statutory successor,
except where this Reinsurance Agreement specifically provides for another payee
of such reinsurance in the event of the insolvency of the Reinsured. Under no
circumstances shall the Reinsurer’s liability hereunder be accelerated,
diminished or enlarged by the insolvency of the Reinsured or any of its
Affiliates.
(b) It is agreed and understood, however, that in the event of the insolvency of
the Reinsured, the liquidator, receiver or statutory successor of the Reinsured
shall give written notice of the pendency of a claim against the Reinsured on
any Covered Liability within a reasonable period of time after such claim is
filed in the insolvency proceedings and that during the pendency of such claim
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the Reinsured or its liquidator, receiver or
statutory successor. It is further understood that the expense thus incurred by
the Reinsurer shall be chargeable, subject to court approval, against the
Reinsured as part of the expense of liquidation to the extent of a proportionate
share of the benefit which may accrue to the Reinsured solely as a result of the
defense undertaken by Reinsurer.

ARTICLE XIV

COLLATERAL TRUST ACCOUNT

14.1 Establishment of Collateral Trust Account.
(a) In accordance with the terms of the Collateral Trust Agreement to be entered
into among the Parties and the Trustee as of the date hereof, the Reinsurer
shall have procured, on or prior to the date hereof, with and in the name of the
Trustee, a segregated trust account maintained by the Trustee with account
number 77193800 (the “Collateral Trust Account”), to be held for the benefit of
the Reinsured pursuant to the provisions of the Collateral Trust Agreement.
(b) Within five (5) Business Days of the receipt of the Reinsurance Premium, the
Reinsurer shall transfer to the Collateral Trust Account Eligible Investments
with an aggregate fair market value as of the close of business on the Inception
Date at least equal to the Reinsurance Premium.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
16



--------------------------------------------------------------------------------






14.2 Ongoing Funding of Collateral Trust Account. In accordance with the
requirements of the Collateral Trust Agreement, unless there is a Collateral
Triggering Event or a Reinsurance Credit Event, the Reinsurer shall not be
required to deposit additional assets into the Collateral Trust Account after
the Inception Date. All transfers to and withdrawals from the Collateral Trust
Account shall be in accordance with the terms set forth herein and subject to
the requirements set forth in the Collateral Trust Agreement.

14.3 Collateral Trust Assets.
(a) Prior to the occurrence of a Reinsurance Credit Event, the assets that may
be held in the Collateral Trust Account shall consist of Eligible Investments.
Upon the occurrence of a Reinsurance Credit Event, however, in accordance with
the requirements of the Collateral Trust Agreement and Section 14.6 hereof, the
assets in the Collateral Trust Account shall consist only of Permitted
Investments.
(b) The Reinsurer shall, prior to depositing any Eligible Investments or
Permitted Investments, as applicable, into the Collateral Trust Account, and
from time to time as required by the Reinsured or the Trustee, execute all
assignments and endorsements in blank, or transfer legal title to the Trustee of
all shares, obligations or any other assets requiring assignment in order that
the Trustee may whenever necessary negotiate any such assets without consent or
signature from the Reinsurer or any other entity.
(c) Pursuant to the terms of the Collateral Trust Agreement, the Collateral
Trust Assets shall be held by the Trustee for the sole purpose of satisfying any
obligations of the Reinsurer to the Reinsured under this Reinsurance Agreement.

14.4 Settlements. All settlements of account under the Collateral Trust
Agreement between the Reinsurer and the Reinsured shall be made in United States
dollars in cash or its equivalent.

14.5 Modification Upon Occurrence of Collateral Triggering Event. The Parties
acknowledge and agree that, upon the occurrence of a Collateral Triggering
Event, all references to “Security Amount” in the Collateral Trust Agreement
shall be modified in accordance with its definition to give effect to the
Collateral Triggering Event. In addition, as soon as is practicable, the
Reinsurer shall deposit such additional assets into the Collateral Trust Account
so that the aggregate fair market value of the Eligible Investments or Permitted
Investments, as applicable, in the Collateral Trust Account equals the newly
computed Security Amount. Until such time as the events, changes or conditions
that gave rise to the Collateral Triggering Event cease to exist or apply (the
“Collateral Reduction Event”), the Reinsurer shall ensure that the Collateral
Trust Account holds Eligible Investments or Permitted Investments, as
applicable, in each case, at all times with a fair market value of no less than
one hundred percent (100%) of the Security Amount (as defined in clause (ii) of
Section 1.11(ll) of the Collateral Trust Agreement); provided, further, that in
no event shall the Security Amount be reduced to an amount less than one hundred
percent (100%) of the Security Amount (as defined in (i) of Section 1.11(ll) of
the Collateral Trust Agreement).

14.6 Modification Upon Occurrence of a Reinsurance Credit Event.
(a) The Parties acknowledge and agree that, upon the occurrence of a Reinsurance
Credit Event, this Reinsurance Agreement shall be modified for that period of
time for which the Reinsurance Credit Event continues to apply, to fully conform
to the requirements of the laws and regulations governing credit for reinsurance
of the domiciliary state of the Reinsured and any other relevant jurisdictions.
Consequently, the Parties hereto agree that:
(i) Should either Party become aware of a Reinsurance Credit Event or the
likelihood of a potential occurrence of a Reinsurance Credit Event, such Party
shall provide prompt written notice to the other (“Reinsurance Credit Event
Notice”) either (A) certifying that a Reinsurance Credit Event has occurred or
(B) describing the circumstances and cause for such notice. Such Reinsurance
Credit Event Notice shall indicate whether the Reinsurance Credit Event resulted
or is likely to result from any financial impairment of the Reinsurer or from
other causes. For purposes of this Article XIV, a Reinsurance Credit Event
resulting from or likely to result from any financial




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
17



--------------------------------------------------------------------------------





impairment of the Reinsurer shall be referred to as a “Reinsurance Credit Event
I” and a Reinsurance Credit Event resulting from or likely to result from causes
other than the financial impairment of the Reinsurer shall be referred to as a
“Reinsurance Credit Event II.”
(ii) Upon the occurrence of a Reinsurance Credit Event I, the Parties
acknowledge and agree that certain provisions of the Collateral Trust Agreement
shall cease to be effective, and other provisions shall automatically become
effective thereafter, as described in the Collateral Trust Agreement. In
addition, any other provisions required under applicable law and regulations
governing trusts providing full statutory financial statement credit for
reinsurance ceded by property and casualty insurance companies shall be deemed
to be incorporated into the Collateral Trust Agreement and the Parties shall use
their best efforts to amend the Collateral Trust Agreement accordingly.
(iii) Upon the occurrence of a Reinsurance Credit Event, the Reinsurer shall
have a period of ninety (90) calendar days commencing on the date that the
Reinsurance Credit Event Notice is received (the “Cure Period”) to seek to cure
or address to the satisfaction of the Reinsured the circumstances giving rise to
the Reinsurance Credit Event; provided, however, that in no event shall the Cure
Period continue after December 31 of the calendar year in which the Reinsurance
Credit Event II occurs. Should the Reinsurer be unable to cure the situation or
address it to the satisfaction of the Reinsured during the Cure Period, the
provisions of the Collateral Trust Agreement in respect of Reinsurance Credit
Events shall become effective, which provisions shall remain in place only for
so long, and only to the extent, required to address the event, change or
condition giving rise to the Reinsurance Credit Event II.

14.7 Withdrawal of Collateral Trust Assets by the Reinsured Prior to the
Occurrence of a Reinsurance Credit Event.
(a) The Parties agree that, by transmittal of prior written notice to the
Trustee (with a copy to the Reinsurer) not less than five (5) Business Days in
advance of the requested withdrawal, Collateral Trust Assets may be withdrawn by
the Reinsured and utilized and applied by the Reinsured, or any successor by
operation of law of the Reinsured, including any liquidator or rehabilitator,
receiver or conservator of the Reinsured, without diminution because of
insolvency on the part of the Reinsured, only for one or both of the following
purposes:
(i) to pay or reimburse the Reinsured for Reinsured Liabilities due and payable
to the Reinsured under the terms and conditions of this Reinsurance Agreement
and not yet recovered from the Reinsurer or the Collateral Trust Account;
(ii) to pay any other amounts the Reinsured claims are due under this
Reinsurance Agreement and not yet recovered from the Reinsurer or the Collateral
Trust Account; and
(iii) to pay to the Reinsurer amounts held in the Collateral Trust Account in
excess of the Security Amount.
(b) Notwithstanding the foregoing, the Reinsured shall only withdraw Collateral
Trust Assets under Section 14.7(a)(i) or 14.7(a)(ii) pursuant to the terms of a
final order of an arbitration panel or court of competent jurisdiction with
which the Reinsurer has failed to comply, and if it includes such final order of
an arbitration panel or court of competent jurisdiction with the written notice
provided thereunder. If the Reinsurer contests the validity of the arbitration
order by notice to the Reinsured, the Reinsurer may challenge the validity of
the withdrawal order in a court of competent jurisdiction. During the pendency
of such litigation, notice of withdrawal shall not be effective except as
ordered by the court in which the litigation is pending.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
18



--------------------------------------------------------------------------------





(c) The Reinsured shall return to the Collateral Trust Account, within five (5)
Business Days, assets withdrawn in excess of all amounts due under Sections
14.7(a)(i) and 14.7(a)(ii) and, to the extent not yet actually paid to the
Reinsurer, Section 14.7(a)(a)(iii). Any such excess amounts shall at all times
be held by the Reinsured (or any successor by operation of law of the Reinsured,
including any liquidator, rehabilitator, receiver or conservator of the
Reinsured) in trust for the benefit of the Reinsurer and be maintained in a
segregated account, separate and apart from any assets of the Reinsured, for the
sole purpose of funding the payments and reimbursements described in Section
14.7(a).

14.8 Withdrawal of Collateral Trust Assets by Reinsured After the Occurrence of
a Reinsurance Credit Event.
(a) During the pendency of a Reinsurance Credit Event, the Parties agree that
the Collateral Trust Assets may only be withdrawn by the Reinsured, and utilized
and applied by the Reinsured, or any successor by operation of law of the
Reinsured including any liquidator or rehabilitator, receiver or conservator of
the Reinsured, without diminution because of insolvency on the part of the
Reinsured or the Reinsurer, for one or more of the following purposes:
(i) to pay or reimburse the Reinsured for the Reinsurer’s share under this
Reinsurance Agreement regarding any losses and allocated loss expenses paid by
the Reinsured, but not recovered from the Reinsurer, or for unearned premiums
due to the Reinsured if not otherwise paid by the Reinsurer;
(ii) to make payment to the Reinsurer of any amounts held in the Collateral
Trust Account that exceed one hundred two percent (102%) of the actual amount
required to fund the Reinsurer’s obligations under this Reinsurance Agreement;
and
(iii) where the Reinsured has received notification of termination of the
Collateral Trust Agreement and where the Reinsurer’s entire obligations under
this Reinsurance Agreement remain unliquidated and undischarged ten (10) days
prior to the termination date, to withdraw amounts equal to the obligations and
deposit those amounts in a separate account, in the name of the Reinsured in any
qualified United States financial institution, as defined in Connecticut General
Statutes Section 38a-87 apart from its general assets, in trust for such uses
and purposes specified in Section 38a-88-1 to 38a-88-4 of the Regulations of
Connecticut State Agencies, as may remain executory after such withdrawal and
for any period after the termination date.
(b) The Reinsured shall return to the Collateral Trust Account, within five (5)
Business Days, assets withdrawn in excess of all amounts due under Sections
14.8(a)(i), (a)(ii) or, in the case of Section 14.8(a)(iii), assets that are
subsequently determined not to be due. Any such excess amount shall at all times
be held by the Reinsured (or any successor by operation of law of the Reinsured,
including any liquidator, rehabilitator, receiver or conservator of Reinsured)
in trust for the benefit of the Reinsurer and be maintained in a segregated
account, separate and apart from any assets of Reinsured for the sole purpose of
funding the payments and reimbursements described in paragraphs (i) and (ii) of
Section 14.8(a). The Reinsured shall pay interest in cash to the Reinsurer on
the amount withdrawn in excess of amounts due, equal to the actual amount of
interest, dividends, and other income earned on the assets in such segregated
account so long as the fair market value of the assets in such segregated
account and the fair market value of any remaining Collateral Trust Assets
equals, in the aggregate, one hundred two percent (102%) of the Remaining
Aggregate Limit, and shall otherwise credit to such segregated account all such
income earned on the assets in such segregated account.

ARTICLE XV

INDEMNIFICATION




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
19



--------------------------------------------------------------------------------






15.1 Reinsurer’s Obligation to Indemnify.
(a) Following the date that the Reinsurer serves as Administrator of the Run-Off
Services under Section 6.5 or the Reinsurer exercises its right to associate
under Section 6.4, the Reinsurer shall indemnify, reimburse, defend and hold
harmless the Reinsured and its Affiliates and each of their respective
directors, officers, employees and agents (collectively, the “Reinsured
Indemnitees”) from and against any Damages resulting from, based upon, arising
out of or otherwise relating to Administrator Extra-Contractual Obligations.
Amounts paid by the Reinsurer pursuant to this Section 15.1 shall not be part of
the Ultimate Net Loss or otherwise erode the Aggregate Limit. Any payment by the
Reinsurer to the Reinsured pursuant to this Section 15.1, to the extent owing to
any other Reinsured Indemnitee, shall be deemed a payment to the applicable
Reinsured Indemnitee and the Reinsured shall not, and shall cause such Reinsured
Indemnitee not to, seek recovery from the Reinsurer or its Affiliates in respect
of any payments actually received by the Reinsured from the Reinsurer pursuant
to this Section 15.1.
(b) Promptly after receipt from any third party by a Reinsured Indemnitee of a
notice of any demand, claim or circumstance that, immediately or with the lapse
of time, could give rise to a claim or the commencement (or threatened
commencement) of any action, proceeding or investigation (a “Third Party Claim”)
that may result in Damages for which indemnification may be sought hereunder,
such Reinsured Indemnitee shall deliver a notice (a “Claims Notice”) to the
Reinsurer; provided, however, that a failure to give such notice shall not
affect such Reinsured Indemnitee’s right to indemnification hereunder except to
the extent that the Reinsurer is actually prejudiced thereby and the Reinsured
had actual notice of the Third Party Claim. The Claims Notice shall describe the
Third Party Claim in reasonable detail (including the identity of the third
party), and shall indicate, to the extent known, the amount (estimated, if
necessary) of Damages, and method of computation thereof, and the provisions of
this Reinsurance Agreement in respect of which such right of indemnification is
sought or arises. Such Reinsured Indemnitee shall deliver to the Reinsurer
copies of all notices and documents (including court papers) received by such
Reinsured Indemnitee relating to such Third Party Claim. The Reinsurer will
provide notice to the Reinsured if it becomes aware of any Third Party Claims.
(c) The Reinsurer shall be entitled to settle or assume and control the defense
of any Third Party Claim at its own expense and by its own counsel. If the
Reinsurer elects to settle or defend such Third Party Claim, it shall, within
forty­five (45) calendar days following its receipt of the Claims Notice notify
the Reinsured Indemnitee of its intent to do so, and the Reinsured Indemnitee
shall cooperate, at the expense of the Reinsurer, in the settlement of, or
defense against, such Third Party Claim, including, if appropriate and related
to the Third Party Claim in question, in making any reasonable counterclaim
against such third party, or any cross complaint against any Person (other than
such Reinsured Indemniteee or its Affiliates). Should the Reinsurer so elect to
assume the defense of a Third Party Claim, the Reinsurer shall not be liable to
such Reinsured Indemniteee for legal expenses subsequently incurred by such
Reinsured Indemniteee in connection with the defense thereto. Such Reinsured
Indemnitee shall have the right to employ separate counsel in defense of such
Third Party Claim and participate in such defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Reinsured Indemnitee.
If the Reinsurer elects not to settle or defend the Third Party Claim, fails to
notify such Reinsured Indemnitee of its election as herein provided or contests
its obligation to provide indemnification under this Agreement, such Reinsured
Indemnitee may pay, settle or defend such Third Party Claim. Notwithstanding the
foregoing, neither the Reinsurer nor such Reinsured Indemnitee may settle any
Third Party Claim without the consent of the other Party; provided, that such
consent to settlement shall not be unreasonably withheld, conditioned or
delayed; provided, further, the Reinsurer may, without such Reinsured
Indemnitee’s prior written consent, settle any Third Party Claim or consent to
entry of any judgment with respect to any Third Party Claim which requires
solely money damages paid by the Reinsurer (without any right of reimbursement
or other recourse to such Reinsured Indemniteee), and which includes as an
unconditional term thereof the release by the claimant or the plaintiff of such
Reinsured Indemnitee from all liability in respect of such Third Party Claim. If
the Reinsurer chooses to defend any Third Party Claim, such Reinsured Indemnitee
shall make available to the Reinsurer any books, records or other documents
within its control that are necessary, appropriate, or useful for such defense.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
20



--------------------------------------------------------------------------------






ARTICLE XVI

DISPUTE RESOLUTION

16.1 Negotiation. With the exception of any dispute resolution procedures that
are otherwise contained in this Reinsurance Agreement, a Party shall, in the
first instance, send written notice (“Dispute Notice”) to the other Party to the
Dispute of any dispute, controversy or claim arising out of or relating to this
Reinsurance Agreement or the breach, formation, termination, validity,
interpretation, performance, or enforceability hereof, whether sounding in
contract or tort and whether arising during or after this Reinsurance
Agreement’s formation, or after its termination, including any Dispute as to the
existence of an agreement to arbitrate or other conditions imposed by this
Section 16.1 or Section 16.2 below (a “Dispute”), which Dispute Notice shall set
forth in reasonable detail in the matters in Dispute. Thereafter, the Parties
agree that they shall first attempt to resolve Disputes by informal discussions
and negotiations, conducted in-person or telephonically, between their duly
appointed Representatives. If, for any reason, the Parties to the Dispute are
unable to resolve any such Dispute through such discussions and negotiations
within thirty (30) calendar days of the date of delivery of the Dispute Notice,
then the Dispute shall be submitted for amicable written resolution by
negotiations between designated executive officers of each Party, each with
authority to resolve the Dispute. If, for any reason, the designated executive
officers are unable to reach a mutually acceptable written resolution within
forty (40) calendar days of the date of delivery of the Dispute Notice, the
Dispute shall be submitted for final and binding arbitration in accordance with
Section 16.2 below. All negotiations, discussions, and communications made or
conducted pursuant to the procedures set forth in this Section 16.1 are
confidential and will be treated as compromise and settlement negotiations for
purposes of the Federal Rules of Evidence and any other applicable rules of
evidence.

16.2 Arbitration.
(a) Except as provided in Section 16.1, any and all Disputes shall be submitted
for final and binding arbitration conducted by an arbitration panel (“Panel”).
The Panel shall consist of an umpire and two party-appointed arbitrators unless
a Party meets the requirements of Section (b) and demands arbitration pursuant
thereto, in which case the Panel would consist of an umpire only. Any such
arbitration shall be submitted and governed by the Procedures for the Resolution
of U.S. Insurance and Reinsurance Disputes, Regular Panel Version, dated April
2004 (the “Procedures”), developed by the Insurance and Reinsurance Dispute
Resolution Task Force, subject to the following modifications:
(i) Qualifications of the arbitrators and umpires shall be in accordance with
section 6.2 of the Procedures, except that other professionals who have worked
for at least ten (10) years for an insurer or reinsurer shall also be qualified
to serve as an arbitrator or umpire.
(ii) Reinsurer shall appoint one party-appointed arbitrator, and Reinsured shall
appoint another, in the manner provided by the Procedures; the two
party-appointed arbitrators shall appoint the umpire in accordance with section
6.5 of the Procedures. In the event that any arbitrator or the umpire is not
timely appointed hereunder, then, on the application of any party, such
arbitrator shall be appointed in the manner provided for the selection of an
umpire in section 6.7 of the Procedures. Each Party shall exchange eight names
of qualified umpire or party-appointed arbitrator candidates and shall follow
section 6.7 of the Procedures for selection of the default party-appointed
arbitrator(s) or umpire.
(iii) Unless otherwise mutually agreed, the members of the Panel shall be
impartial and disinterested. The members of the Panel may not be: (A) in the
control of any Party or its parent, Affiliate, or agent, (B) a former director
or officer of any Party or its parent, Affiliate, or agent, or (C) a likely
witness in the arbitration. The requirement of impartiality includes a
requirement that all members of the Panel shall have the same obligation to
approach the Panel’s duties and decisions with fairness and without
consideration for the fact that Panel members may have been




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
21



--------------------------------------------------------------------------------





appointed by one of the Parties. The requirement of impartiality does not mean
that any arbitrator can have no previous knowledge of or experience with respect
to issues involved in the Dispute or Disputes.
(iv) The first sentence of section 10.4 of the Procedures shall be replaced by
the following sentence: “The Panel shall require that each Party submit concise
written statements of position, including summaries of the facts and evidence a
Party intends to present, discussion of the applicable law and the basis for the
requested Award or denial of relief sought.”
(v) Section 11.1 of the Procedures shall be replaced by the following provision:
“Within such time periods and through a procedure determined by the Panel, the
Parties may propound discovery seeking disclosure of such information or
documents relevant to the dispute or necessary for the proper resolution of the
dispute.”
(vi) Position statements may be amended at any reasonable time, but not later
than the close of discovery, without a showing to the Panel that the amending
Party could not reasonably have raised the new claim or issue at an earlier
time.
(vii) The Panel shall hold an evidentiary hearing, if it deems that one is
necessary, within one (1) year of the arbitration demand, unless the Parties
jointly otherwise agree or the Panel determines that more time is needed to hold
an evidentiary hearing, provided, that the failure of the Panel to meet this
deadline shall not constitute a defense or objection to the enforcement of its
award. Should a Party seek a reasonable extension to this time frame for good
cause shown, the other Party’s agreement shall not be unreasonably withheld.
(viii) To the extent permitted by Law, the Panel shall have the authority to
issue subpoenas and other orders to enforce its decisions.
(ix) The Panel may award reasonable attorneys’ fees and arbitration costs to the
prevailing Party, as determined by the Panel.
(x) Section 14.3 of the Procedures shall be replaced by the following provision:
“The Panel shall make a decision and issue an award with regard to the terms
expressed in this Reinsurance Agreement and the custom and practice of the
property and casualty insurance and reinsurance industry. The Panel shall not be
obligated to follow the strict rules of law and evidence.”
(b) Alternative Streamlined Procedures. Notwithstanding the foregoing provisions
of this Article XVI, the Alternative Streamlined Procedures set forth in section
16 of the Procedures, as modified by Section 16.2(a)(iv) and Sections
16.2(a)(viii) through 16.2(a)(x), shall apply in the event that, in a
consolidated proceeding or otherwise, the Party initiating arbitration is
seeking payment of a total amount that is no greater than one million dollars
($1,000,000). Sections 16.1, 16.2, 16.3 of the Alternative Streamlined
Procedures shall not apply to the Alternative Streamlined Procedure hereunder.
The second sentence of section 16.4 of the Alternative Streamlined Procedures
shall also not apply; instead, the Parties agree to comply with section 6.7 of
the Procedures to appoint a single umpire in an Alternative Streamlined
Procedure as provided herein, and each Party shall exchange eight (8) names of
qualified umpires to form the list to be used in section 6.7(a) of the
Procedures. The single umpire appointed herein shall satisfy the requirements
for an umpire set forth in Section 16.2(a)(iii).
(c) Hearing Location. The arbitration shall be held, and the award shall be
rendered, in Hartford, Connecticut, unless the Parties mutually agree in writing
to a different location.
(d) Confirmation. Either Party may apply to a court of competent jurisdiction,
and any court where a Party or its assets are located (to whose jurisdiction the
Parties consent for the purposes of enforcing and executing upon the award) for
an order confirming any award of the Panel, or executing upon any such




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
22



--------------------------------------------------------------------------------





award. If the application for confirmation is contested and a judgment is issued
confirming the award, then the Party against whom confirmation is sought shall
pay the attorneys’ fees incurred by the Party who applied for the confirmation
and all court costs of any such proceeding.
(e) Equitable Relief from a Court of Law. Nothing herein shall be construed to
prevent any participating Party from applying to a court of competent
jurisdiction to issue a restraining order or other equitable relief to maintain
the “status quo” of the Parties participating in the arbitration pending the
decision and award by the Panel. In any such action, (i) each of the Parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Federal Courts of the United States and State
Courts of the State of Connecticut located in Hartford County, Connecticut (the
“Connecticut Courts”); (ii) each Party irrevocably waives, to the fullest extent
it may effectively do so, any objection, including any objection to the laying
of venue or based on the grounds of forum non conveniens or any right of
objection to jurisdiction on account of its place of incorporation or domicile,
which it may now or hereafter have to the bringing of any such action or
proceeding in any Connecticut Court; (iii) each of the Parties irrevocably
consents to service of process in the manner provided for notices in Section
25.1 below, or in any other manner permitted by applicable Law; and (iv) EACH OF
THE PARTIES WAIVES ANY RIGHT TO TRIAL BY JURY.
(f) Consolidated Proceedings. The Parties consent that any pending or
contemplated arbitration hereunder may be consolidated with any prior
arbitration arising under this arbitration agreement or an agreement to
arbitrate set forth in any Transaction Documents for the purposes of efficiency
and to avoid the possibility of inconsistent awards. An application for such
consolidation may be made by any party to this Reinsurance Agreement to the
Panel for the prior arbitration. The Panel to the prior arbitration shall, after
providing all interested parties the opportunity to comment on such application,
order that any such pending or contemplated arbitration be consolidated into a
prior arbitration if it determines that: (i) the issues in the arbitrations
involve common questions of law or fact; (ii) no party to either arbitration
shall be prejudiced, whether by delay or otherwise, by the consolidation; (iii)
any party to the pending or contemplated arbitration that did not join an
application for consolidation, or does not consent to such an application, is
sufficiently related to the parties in the prior arbitration that their
interests were sufficiently represented in the appointment of the tribunal for
the prior arbitral tribunal; and (iv) consolidation would be more efficient than
separate arbitral proceedings.
(g) Choice of Law. The governing Law set forth in Section 25.7 shall apply to
this Article XVI.

ARTICLE XVII

SUBROGATION
The Reinsurer shall be subrogated to all rights of the Reinsured against any
Person or other entity who may be legally responsible for Liabilities for which
the Reinsurer shall actually pay, or become liable to pay, on or after the
Inception Date (but only to the extent of the amount of payment by, or the
amount of liability of, the Reinsurer and excluding any Billable Third Party
Reinsurance). The rights of the Reinsurer and the obligations of the Reinsured
under this Article XVII shall terminate at such time as the Reinsurer has paid
under this Reinsurance Agreement an aggregate net amount in respect of Ultimate
Net Loss equal to the Aggregate Limit.

ARTICLE XVIII

THIRD PARTY REINSURANCE AGREEMENTS

18.1 Third Party Reinsurance Agreements. The Third Party Reinsurance Agreements
shall be administered in accordance with Article VI.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
23



--------------------------------------------------------------------------------






18.2 Non-Contravention Exclusion.
(a) This Reinsurance Agreement shall exclude any liability to the extent that,
in the Reinsured’s reasonable determination (which reasonable determination
shall be made following consultation with the Reinsurer), the cession of such
liability to the Reinsurer hereunder would cause the Reinsured to breach any
term or condition of, or otherwise cause a reduction in the amount recoverable
under, any Third Party Reinsurance Agreement.
(b) The amount of the reduction in financial benefit to the Reinsured as a
result of the non-contravention provision shall be reimbursed pursuant to a
separate Reimbursement Agreement, such amount shall serve to reduce the amount
payable under this Reinsurance Agreement, such that the aggregate of the amounts
paid under the two agreements shall not exceed the Reinsurer’s Aggregate Limit.

ARTICLE XIX

REINSURANCE CREDIT

19.1 Reinsurance Credit.
(a) The Reinsurer shall, at its own expense, be required to take all steps
(including the posting of letters of credit or other acceptable security)
necessary to comply with all applicable Laws in United States jurisdictions so
as to permit the Reinsured to obtain full credit on its statutory financial
statements (including any financial statements or portions thereof required in
connection with maintaining its status as an accredited reinsurer or eligible
surplus lines insurer) for the reinsurance provided by this Reinsurance
Agreement in United States jurisdictions throughout the entire term of this
Reinsurance Agreement to the extent that such credit is not otherwise available
under such applicable Law. Any event that results in the Reinsured being unable
to obtain full statutory financial statement credit for the reinsurance provided
under this Reinsurance Agreement in any applicable United States jurisdiction at
any point in time during the term of this Reinsurance Agreement shall be
referenced herein as a “Reinsurance Credit Event.” The Reinsurer shall promptly
notify the Reinsured of any event or change or condition that will reasonably
likely result in a Reinsurance Credit Event.
(b) It is understood and agreed that any term or condition required by such
applicable Law to be included in this Reinsurance Agreement for the Reinsured to
receive full financial statement credit for the reinsurance provided by this
Reinsurance Agreement shall be deemed to be incorporated into this Reinsurance
Agreement by reference. Furthermore, the Parties agree to amend this Reinsurance
Agreement or enter into other agreements or execute additional documents as
needed to comply with the credit for reinsurance Laws and regulations and the
relevant requirements of the applicable Governmental Authorities in all United
States jurisdictions in which the Reinsured requires financial statement credit
for the reinsurance provided by this Reinsurance Agreement. To the extent that
any other agreements or additional documents are deemed by the Reinsurer to
increase or accelerate its liabilities hereunder or otherwise adversely affect
the economics of this Reinsurance Agreement as respects the Reinsurer, the
Reinsurer shall be afforded the opportunity to investigate alternatives for
accomplishing the financial statement credit objectives set forth herein;
provided, however, that any such investigation of alternatives shall be
conducted promptly and shall not cause the Reinsured to incur any statutory
accounting penalty or otherwise fail to receive full financial statement credit
in respect of the reinsurance provided hereunder in a timely manner.
(c) Notwithstanding anything else contained herein, under no circumstances shall
the Reinsurer be required, at any time, to fund any trust or account in excess
of an amount equal to one hundred two percent (102%) of the Remaining Aggregate
Limit.

ARTICLE XX




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
24



--------------------------------------------------------------------------------






REGULATORY MATTERS

20.1 Regulatory Matters.
(a) If the Reinsured or the Reinsurer receives notice of, or otherwise becomes
aware of any inquiry, investigation, examination, audit or proceeding by a
Governmental Authority (other than a Tax Authority) relating to the Covered
Liabilities, the Reinsured or the Reinsurer, as applicable, shall promptly
notify the other Party thereof, whereupon the Parties shall cooperate to resolve
such matter in accordance with the terms of this Reinsurance Agreement, as
applicable.
(b) If the Reinsured or the Reinsurer receives notice of, or otherwise becomes
aware of any enforcement action by a Governmental Authority (other than a Tax
Authority) arising out of any inquiry, investigation, examination, audit or
proceeding by such Governmental Authority, the Reinsured or the Reinsurer, as
applicable, shall promptly notify the other Party thereof, and the Parties shall
cooperate to resolve such matter.
(c) Notwithstanding any other provision of this Reinsurance Agreement to the
contrary, the Reinsured shall retain ultimate authority with respect to the
handling of all regulatory matters in respect of the Business Covered.

ARTICLE XXI

ACCESS TO RECORDS AND CONFIDENTIALITY

21.1 Access to Records. The Reinsurer shall have the right to review, at
reasonable times and places at the Reinsurer’s own expense and subject to the
confidentiality provision under Section 21.2, the Reinsured’s Books and Records.
During any period when the Administrator is providing Run-Off Services, the
Reinsured shall have the right to review, at reasonable times and places at the
Reinsured’s expense and subject to the confidentiality provision under Section
21.2, the Reinsurer’s Books and Records. The Reinsurer’s access to records
rights shall not include the right to access privileged materials in which such
underlying matter is open, except to the extent that the Reinsurer can
demonstrate need for access to such privileged and confidential materials and
can establish that privilege will be protected with such reasonable cooperation
of the Reinsured as may be requested by the Reinsurer.  In addition, the
preparation of actuarial reports and analyses involves consultation with
internal and external counsel, such that determinations of individual reserve
levels including incurred-but-not reported reserves may disclose the Reinsured’s
privileged determinations about the strengths of legal coverage defenses in
individual matters.  To protect such privilege, information on reserves and
incurred-but-not reported reserves shall be provided in aggregate and rolled up
views.  The Parties will cooperate fully to protect such legal privilege to the
greatest extent possible while providing reporting and substantiation for the
reinsurance provided hereunder.

21.1 Confidentiality.
(a) The Parties (each, the “Receiving Party”) hereby covenant and agree, each on
behalf of itself and on behalf of its Affiliates, that from and after the date
hereof, the Receiving Party and its Affiliates will not disclose, give, sell,
use or otherwise divulge any Confidential Information (as defined below) of the
other Party (the “Disclosing Party”) or permit their respective Representatives
to do the same, except that each Receiving Party may disclose such Confidential
Information or portions thereof (i) if legally compelled to do so or as required
in connection with an examination by an insurance regulatory authority, (ii) to
the extent necessary for the performance of such Receiving Party’s obligations
under this Reinsurance Agreement, (iii) to enforce the rights of such Receiving
Party or its Affiliates under this Reinsurance Agreement, (iv) to those of such
Receiving Party’s Affiliates, and to their respective Representatives in each
case who need to know such information for the foregoing purposes, (v) as
required under any applicable Law, (vi) as required by a Tax Authority to
support a position taken on any Tax Return or (vii) as




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
25



--------------------------------------------------------------------------------





required by the rules of any stock exchange on which the stock of a Receiving
Party’s Affiliate is traded, as applicable. If the Receiving Party or its
Affiliates, or any of their respective Representatives become legally compelled
to disclose any Confidential Information, the Receiving Party shall provide the
Disclosing Party with prompt written notice of such requirement so that the
Disclosing Party may seek a protective order or other remedy or waive compliance
with this Section 21.2(a). In the event that such protective order or other
remedy is not obtained, or the Disclosing Party waives compliance with this
Section 21.2(a), the Receiving Party or its Affiliates, as applicable, shall
furnish only that portion of Confidential Information which is legally required
to be provided and exercise its commercially reasonable efforts to obtain
assurances that appropriate confidential treatment will be accorded to the
Confidential Information.
(b) The Receiving Party, on behalf of itself and on behalf of its Affiliates and
their respective Representatives, acknowledges that a breach of its obligations
under this Section 21.2 may result in irreparable injury to the Disclosing
Party. In the event of the breach by Receiving Party or any of its Affiliates or
their respective Representatives of any of the terms and conditions of this
Section 21.2, the Disclosing Party shall be entitled to the remedies provided in
Section 25.11, in addition to any other remedies available under this
Reinsurance Agreement or otherwise available in equity or at law.
(c) For the purposes of this Reinsurance Agreement, “Confidential Information”
means all confidential information (irrespective of the form of such
information) of any kind, including any analyses, compilations, data, studies,
notes, translations, memoranda or other documents, concerning the Disclosing
Party or any of its Affiliates obtained directly or indirectly from the
Disclosing Party or any of its Affiliates or Representatives in connection with
the transactions contemplated by this Reinsurance Agreement, including any
information regarding the Covered Liabilities or provisions or terms of this
Reinsurance Agreement or the other related agreements to the extent confidential
treatment is sought from any securities regulator for such information (provided
that, notwithstanding the foregoing, each party may make such disclosures in its
filings with the U.S. Securities and Exchange Commission as it believes are
required), except information (i) which, at the time of the disclosure, was
ascertainable or available to the public (other than as a result of a disclosure
directly or indirectly by the Receiving Party or any of its Affiliates, or
Representatives), (ii) that is or becomes available to the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party or any of
its Affiliates, or Representatives; provided that, to the knowledge of such
Receiving Party, such source was not prohibited from disclosing such information
to the Receiving Party by a legal, contractual or fiduciary obligation owed to
another Person, (iii) that the Receiving Party can establish is already in its
possession or the possession of any of its Affiliates or Representatives (other
than information furnished by or on behalf of the Disclosing Party) or (iv) that
is independently developed by the Receiving Party or its Affiliates without the
use or benefit of any information that would otherwise be Confidential
Information.
(d) In addition, the Reinsurer hereby acknowledges and agrees that any personal
information about individuals protected from disclosure (“Personal Information”)
under any applicable state and federal privacy laws (including without
limitation, statutes and regulations enacted pursuant to the Gramm-Leach-Bliley
Act, Public Law 106-102) (“Privacy Laws”) will not be used or disclosed by the
Reinsurer if prohibited by Privacy Laws. The Reinsurer confirms that it has in
place written and up-to-date administrative, technical and physical safeguards
to protect the security, integrity and confidentiality of Personal Information
in accordance with all Privacy Laws to the extent relevant to this Reinsurance
Agreement. Should the Reinsurer learn or have reason to believe that Personal
Information has been disclosed in a manner contrary to Privacy Laws, the
Reinsurer, upon learning of such disclosure, shall give the Reinsured immediate
written notice of such disclosure to allow the Reinsured to evaluate its
potential rights, and the Reinsurer, at its own expense, shall take immediate
action to remedy any such disclosure as required by law.

ARTICLE XXII




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
26



--------------------------------------------------------------------------------






PUBLICITY
Except as required by applicable Law or stock exchange rules or regulations,
none of the Parties shall issue any press release or public announcement
concerning this Agreement, or the transactions contemplated hereby, without
obtaining the advanced notice and consent of the other Party, which approval
shall not be unreasonably withheld, conditioned or delayed. The Parties shall
cooperate with each other in making any release or announcement.

ARTICLE XXIII

ERRORS AND OMISSIONS
Inadvertent delays, errors or omissions made in connection with this Reinsurance
Agreement or any transaction hereunder shall not relieve either Party from any
liability which would have attached had such delay, error or omission not
occurred, provided that such error or omission is rectified as soon as possible
after discovery, and, provided, further, that the Party making such error or
omission or responsible for such delay shall be responsible for any additional
Liability which attaches as a result. If (a) the failure of either Party to
comply with any provision of this Reinsurance Agreement is unintentional or the
result of a misunderstanding or oversight and (b) such failure to comply is
promptly rectified, both Parties shall be restored as closely as possible to the
positions they would have occupied if no error or oversight had occurred.
ARTICLE XXIV

REINSURANCE ALLOCATION

Payments of Ultimate Net Loss under this Reinsurance Agreement shall be
allocated to each of the entities comprising the Reinsured in the order in which
claims for payment are presented, regardless of which entity comprising the
Reinsured experiences the loss. All payments to Hartford Fire Insurance Company
by the Reinsurer are deemed paid to and received by the Reinsureds.

ARTICLE XXV

MISCELLANEOUS PROVISIONS




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
27



--------------------------------------------------------------------------------






25.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
If to the Reinsured:
National Indemnity Company
1314 Douglas Street, Suite 1400
Omaha, NE 68102-1944
Attn: Treasurer
With copies to (for information purposes only):
Berkshire Hathaway Reinsurance Division
100 First Stamford Place
Stamford, CT 06902
Attn: General Counsel
If to the Reinsurer:
Hartford Fire Insurance Company
One Hartford Plaza
Hartford, CT 06155
Attn: Chief Claims Officer
With copies to:
Hartford Fire Insurance Company
One Hartford Plaza
Hartford, CT 06155
Attn: Head of Reinsurance Law
Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Party.

25.2 Entire Agreement. This Reinsurance Agreement (including the exhibits and
schedules hereto) and any other documents delivered pursuant hereto or thereto,
constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and thereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof
and thereof.

25.3 Waiver and Amendment. This Reinsurance Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by an instrument in writing signed by the Parties hereto, or, in the case
of a waiver, by the Party waiving compliance. No delay on the part of any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege. No waiver of any breach of this Reinsurance Agreement shall be held
to constitute a waiver of any other or subsequent breach.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
28



--------------------------------------------------------------------------------






25.4 Successors and Assigns. The rights and obligations of a Party under this
Reinsurance Agreement shall not be subject to assignment without the prior
written consent of the other Party, and any attempted assignment without the
prior written consent of the other Party shall be invalid ab initio. The terms
of this Reinsurance Agreement shall be binding upon, inure to the benefit of and
be enforceable by and against the successors and permitted assigns of the
Parties.

25.5 Waiver of Duty of Utmost Good Faith. Each Party absolutely and irrevocably
waives resort to the duty of “utmost good faith” or any similar principle in
connection with the negotiation or execution of this Reinsurance Agreement. The
Reinsurer acknowledges and agrees that it is entering into this Reinsurance
Agreement notwithstanding the existence or substance of any information not
disclosed to it by the Reinsured and that, except to the extent covered by an
express representation or warranty contained in this Reinsurance Agreement, the
Reinsurer is assuming the risk of the existence and substance of any such
information. Notwithstanding anything in this Reinsurance Agreement to the
contrary, each Party agrees that it does not waive the duty of “utmost good
faith” or any similar principle relating to the conduct of the Parties after the
Inception Date.

25.6 Construction; Interpretation. The Reinsured and the Reinsurer have
participated jointly in the negotiation and drafting of this Reinsurance
Agreement. In the event any ambiguity or question of intent or interpretation
arises, this Reinsurance Agreement shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Reinsurance Agreement. Interpretation of this Reinsurance Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires; (b)
references to the terms Preamble, Recitals, Article, Section, paragraph, Annex
and Exhibit are references to the Preamble, Recitals, Articles, Sections,
paragraphs, Annexes and Exhibits to this Reinsurance Agreement unless otherwise
specified; (c) references to “$” shall mean U.S. dollars; (d) the word
“including” and words of similar import shall mean “including without
limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) the words “herein,” “hereof,” “hereunder” or “hereby” and similar
terms are to be deemed to refer to this Reinsurance Agreement as a whole and not
to any specific Section; (g) the headings and table of contents are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Reinsurance Agreement; (h) whenever the last day for the
exercise of any right or the discharge of any duty under this Reinsurance
Agreement falls on other than a Business Day, the Party hereto having such right
or duty shall have until the next Business Day to exercise such right or
discharge such duty; (i) if a word or phrase is defined, the other grammatical
forms of such word or phrase have a corresponding meaning; (j) references to any
statute, listing rule, rule, standard, regulation or other Law include a
reference to (i) the corresponding rules and regulations and (ii) each of them
as amended, modified, supplemented, consolidated, replaced or rewritten from
time to time; (k) references to any section of any statute, listing rule, rule,
standard, regulation or other Law include any successor to such section; (l)
references to any Person include such Person’s predecessors or successors,
whether by merger, consolidation, amalgamation, reorganization or otherwise; (m)
references to any contract or agreement (including this Reinsurance Agreement)
are to such contract or agreement as amended, modified, supplemented or replaced
from time to time, unless otherwise stated; (n) references to writing shall
include any modes of reproducing words in any legible form and shall include
email and facsimile; and (o) the words “paid” and “received” with respect to any
item shall mean that the liability on the items has been discharged as of such
time, whether by payment, by offset or otherwise and the amount of the liability
that is “paid” or “received”, as applicable, shall be measured by the amount of
the consideration given for discharging the liability, not by the carrying value
of the liability prior to discharge.

25.7 Governing Law and Jurisdiction. This Reinsurance Agreement shall be
governed by and construed in accordance with the Laws of the State of
Connecticut without regard to such state’s principles of conflict of laws that
could compel the application of the Laws of another jurisdiction.

25.8 No Third Party Beneficiaries. Nothing in this Reinsurance Agreement is
intended or shall be construed to give any Person, other than the Parties, any
legal or equitable right, remedy or claim under or in respect of this
Reinsurance Agreement or any provision contained herein.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
29



--------------------------------------------------------------------------------






25.9 Counterparts. This Reinsurance Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by one, but
together signed by both of the Parties. Each counterpart may be delivered by
facsimile transmission or email, which transmission shall be deemed delivery of
an originally executed document.

25.10 Severability. Any term or provision of this Reinsurance Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Reinsurance Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Reinsurance Agreement in any other jurisdiction, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. If any provision
of this Reinsurance Agreement is so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable. In the event of such
invalidity or unenforceability of any term or provision of this Reinsurance
Agreement, the Parties shall use their commercially reasonable efforts to reform
such terms or provisions to carry out the commercial intent of the Parties as
reflected herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.

25.11 Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be irreparably damaged in the event that any of the provisions
of this Reinsurance Agreement were not performed or complied with in accordance
with its specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Reinsurance Agreement by the other Party
and to enforce specifically this Reinsurance Agreement and the terms and
provisions hereof in any action instituted in accordance with Article XVI, in
addition to any other remedy to which such Party may be entitled, at law or in
equity, without being required to post bond or furnish other security. In the
event that any action is brought in equity to enforce the provisions of this
Reinsurance Agreement, no Party will allege, and each Party hereby waives the
defense or counterclaim, that there is an adequate remedy at law. The Parties
further agree that (i) by seeking the remedies provided for in this Section
25.11, a Party shall not in any respect waive its right to seek any other form
of relief that may be available to a Party under this Reinsurance Agreement,
including monetary damages in the event that this Reinsurance Agreement has been
terminated or in the event that the remedies provided for in this Section 25.11
are not available or otherwise are not granted and (ii) nothing contained in
this Section 25.11 shall require any Party to institute any action for (or limit
any Party’s right to institute any action for) specific performance under this
Section 25.11 before exercising any termination right under Article IX nor shall
the commencement of any action pursuant to this Section 25.11 or anything
contained in this Section 25.11 restrict or limit any Party’s right to terminate
this Reinsurance Agreement in accordance with the terms of Article IX or pursue
any other remedies under this Reinsurance Agreement that may be available then
or thereafter.

25.12 Agent. Hartford Fire Insurance Company (together with any of its
successors) shall be deemed to be and is hereby designated and appointed as the
agent of the Reinsured for purposes of sending or receiving notices and all
communications required under this Reinsurance Agreement and for remitting
and/or receiving any amounts due any party to this Reinsurance Agreement . The
Reinsurer and Reinsured hereby agree that the Reinsured shall be entitled to
appoint an alternative party to act as agent on behalf of the Reinsureds in
substitution for Hartford Fire Insurance Company (“the Substitute Agent”) at any
time upon giving 30 days’ written notice to the Reinsurer (and the Reinsurer
shall have no right to object to such appointment) provided always that the
Substitute Agent (i) is a wholly-owned subsidiary of The Hartford Financial
Services Group, Inc., and (ii) undertakes in writing to the Reinsurer to be
bound by the above terms (as if references to Hartford Fire Insurance Company
were references to the Substitute Agent). Following expiry of the 30 day notice
period, and subject to the Reinsurer having received the Substitute Agent’s
written undertaking to be bound by the above terms, the Substitute Agent shall
act as the agent of the Reinsureds in place of Hartford Fire Insurance Company..
All payments to Hartford Fire Insurance Company by the Reinsurer are deemed paid
to and received by the Reinsured so long as the foregoing agency is in effect.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
30



--------------------------------------------------------------------------------






25.13 Incontestability. Each Party hereby acknowledges that this Reinsurance
Agreement, and each and every provision hereof, is and shall be enforceable
according to its terms. Each Party hereby irrevocably waives any right to
contest in any respect the validity or enforceability of this Reinsurance
Agreement or any of the provisions hereof. This Reinsurance Agreement shall not
be subject to rescission.

25.14 Currency. All financial data required to be provided pursuant to the terms
of this Reinsurance Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

IN WITNESS WHEREOF, the Parties hereby execute this Reinsurance Agreement as of
the day and year first set forth above.

HARTFORD FIRE INSURANCE COMPANY, for and on behalf of itself and the Hartford
Fire Pool Companies set forth on Annex 1 hereto


By:         /s/ John J. Kinney            
    Name:    John J. Kinney
    Title:    Executive Vice President








No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
31



--------------------------------------------------------------------------------






FIRST STATE INSURANCE COMPANY, for and on behalf of New England Insurance
Company and New England Reinsurance Corporation


By:         /s/ Michael Hotaling        
Name:    Michael Hotaling
Title:    President








No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
[Signature Page – Aggregate Excess of Loss Reinsurance Agreement]



--------------------------------------------------------------------------------






NATIONAL INDEMNITY COMPANY


By:         /s/ Brian G. Snover        
Name:    Brian G. Snover
Title:    Senior Vice President








No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
[Signature Page – Aggregate Excess of Loss Reinsurance Agreement]



--------------------------------------------------------------------------------






Exhibit A
Collateral Trust Agreement




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-1



--------------------------------------------------------------------------------


EXECUTION COPY





--------------------------------------------------------------------------------









TRUST AGREEMENT


by and among


HARTFORD FIRE INSURANCE COMPANY
(hereinafter referred to as the “Beneficiary”),


NATIONAL INDEMNITY COMPANY
(hereinafter referred to as the “Grantor”)


and


WELLS FARGO BANK, N.A.
(hereinafter referred to as the “Trustee”)


December 30, 2016









--------------------------------------------------------------------------------











No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-2



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page

Article I

DEFINITIONS
Section 1.1
Definitions
7
Section 1.2
Interpretation
9



Article II

MODIFICATION UPON OCCURRENCE OF COLLATERAL TRIGGERING EVENT
Section 2.1
Collateral Triggering Event
10



Article III

MODIFICATION UPON A REINSURANCE CREDIT EVENT
Section 3.1
Reinsurance Credit Event
10



Article IV

CREATION OF TRUST ACCOUNT
Section 4.1
Obligations of the Beneficiary and the Grantor
11
Section 4.2
Purpose of the Trust
11
Section 4.3
Grantor Trust for United States Federal Income Tax Purposes
12
Section 4.4
Designation of Agents
12
Section 4.5
Title to Assets
12



Article V

MAINTENANCE OF THE TRUST
Section 5.1
Substitution of Trust Account Assets
12
Section 5.2
Valuation of Assets
12
Section 5.3
Quarterly Certification
13





No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-3



--------------------------------------------------------------------------------







Article VI

RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
Section 6.1
Adjustment of Trust Account Assets
13
Section 6.2
Release of Trust Account Assets to the Beneficiary
13
Section 6.3
Release of Trust Account Assets to the Grantor
14



Article VII

DUTIES OF THE TRUSTEE
Section 7.1
Acceptance of Assets by the Trustee
15
Section 7.2
Investment by the Trustee
15
Section 7.3
Collection of Interest and Dividends; Voting Rights
15
Section 7.4
Obligations of the Trustee
15
Section 7.5
Responsibilities of the Trustee
15
Section 7.6
Books and Records
16
Section 7.7
Activity Reports
16
Section 7.8
Resignation or Removal of the Trustee; Appointment of Successor Trustee
16
Section 7.9
Release of Information
17
Section 7.10
Indemnification of the Trustee
17
Section 7.11
Charges of the Trustee
17
Section 7.12
Limitations of the Trustee
18
Section 7.13
Concerning the Trustee
18



Article VIII

TERMINATION
Section 8.1
Termination
19
Section 8.2
Disposition of Assets Upon Termination
19



Article IX

GENERAL PROVISIONS




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-4



--------------------------------------------------------------------------------





Section 9.1
Notices
19
Section 9.2
Entire Agreement
20
Section 9.3
Waiver and Amendment
20
Section 9.4
Successors and Assigns
20
Section 9.5
Governing Law and Jurisdiction
21
Section 9.6
No Third Party Beneficiaries
21
Section 9.7
Counterparts
21
Section 9.8
Severability
21
Section 9.9
Specific Performance
21
Section 9.10
Incontestability
21
Section 9.11
Currency
21



Article X

DISPUTE RESOLUTION
Section 10.1
Negotiation
22
Section 10.2
Arbitration
22



Article XI

EFFECTIVE DATE AND EXECUTION
Appendix A
Trust Provisions Following a Reinsurance Credit Event











No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-5



--------------------------------------------------------------------------------






TRUST AGREEMENT
THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into as of
December 30, 2016, by and among Hartford Fire Insurance Company, a Connecticut
stock property and casualty insurance company (the “Beneficiary”), National
Indemnity Company, a Nebraska stock property and casualty insurance company (the
“Grantor”), and Wells Fargo Bank, N.A., as trustee (hereinafter referred to as
“Trustee”, and together with the Beneficiary and the Grantor, the “Parties”).
WITNESSETH:
WHEREAS, the Beneficiary and the Grantor have entered into that certain
Aggregate Excess of Loss Reinsurance Agreement of even date herewith (the
“Reinsurance Agreement”), whereby, subject to the terms and conditions thereof,
they have agreed that the Beneficiary will cede to the Grantor, and the Grantor
will reinsure, the Reinsured Liabilities (subject, in the case of Ultimate Net
Loss reinsured by the Grantor thereunder, to the Aggregate Limit);
WHEREAS, the Reinsurance Agreement contemplates that the Grantor and the
Beneficiary enter into this Trust Agreement whereby the Grantor creates a trust
to hold assets as security for the satisfaction of the obligations of the
Grantor to the Beneficiary under this Trust Agreement with respect to the
Reinsured Liabilities; and
WHEREAS, the Parties intend that, in the event of a Reinsurance Credit Event,
certain provisions of this Trust Agreement shall cease to be effective, and
other provisions shall be effective thereafter, as described in Article III.
NOW, THEREFORE, the Grantor, the Beneficiary and the Trustee, in consideration
of the mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
upon the terms and conditions hereinafter set forth, agree as follows:




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-6



--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS

Section 1.1 Definitions.
The following terms, when used in this Trust Agreement, shall have the meanings
set forth in this Section 1.1. The terms defined below shall be deemed to refer
to the singular or plural, as the context requires.
(a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person, where “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
(b) “Aggregate Limit” has the meaning set forth in the Reinsurance Agreement.
(c) “Assets” means the assets held in the Trust Account, including, as
applicable, Eligible Investments and Permitted Investments.
(d) “Beneficiary” has the meaning set forth in the Preamble.
(e) “Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Hartford, Connecticut or New York are required or authorized
by Law to be closed.
(f) “Ceded Reserves” means, as of any date of determination, the aggregate gross
Reserves of the Beneficiary, as determined by the Beneficiary, for Reinsured
Liabilities in respect of Ultimate Net Loss (taking into account the Aggregate
Limit) payable by the Beneficiary in excess of the Retention.
(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(h) “Collateral Reduction Event” has the meaning set forth in Section 2.1(c).
(i) “Collateral Triggering Agreement” means any agreement entered into by the
Grantor at any time after the date hereof with any party and with an effective
date after the date hereof, which contains a provision requiring the Grantor to
post collateral (whether by the procurement of a letter of credit, the
establishment of a collateral trust or any other means) for the benefit of the
counterparty to such agreement upon the occurrence of certain specified events,
changes or conditions. For the avoidance of doubt, any agreement which requires
the establishment of collateral at the time such agreement becomes effective
absent any other triggering events shall not be considered a Collateral
Triggering Agreement.
(j) “Collateral Triggering Event” has the meaning set forth in Section 2.1(a).
(k) “Connecticut Courts” has the meaning set forth in Section 10.2(e).
(l) “Dispute” has the meaning set forth in Section 10.1.
(m) “Dispute Notice” has the meaning set forth in Section 10.1.
(n) “Eligible Investments” means, with respect to Assets conforming to the
provisions of this Trust Agreement prior to the occurrence of a Reinsurance
Credit Event, cash and any investments of the types permitted under the laws and
regulations of Grantor’s domiciliary state for property and casualty insurance
companies; provided, however, that no Eligible Investments may be issued by an
institution that is the parent, subsidiary or Affiliate of the Grantor; and
provided, further, no single Eligible Investment (except cash) shall comprise
more than twenty-five percent (25%)




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-7



--------------------------------------------------------------------------------





of the Assets in the Trust Account. All Eligible Investments deposited in the
Trust Account shall be free of all liens, charges and encumbrances at the time
so deposited.
(o) “Governmental Authority” means any government, political subdivision, court,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous.
(p) “Grantor” has the meaning set forth in the Preamble.
(q) “Initial Security Amount” has the meaning set forth in Section 4.1(a).
(r) “Insurance Commissioner” means the Governmental Authority responsible for
the regulation of insurance companies in the jurisdiction in which the
Beneficiary is domiciled.
(s) “Law” means any domestic or foreign, federal, state or local statute, law,
ordinance or code, or any written rules, regulations or administrative or
judicial interpretations or policies issued by any Governmental Authority
pursuant to any of the foregoing, and any applicable order, writ, injunction,
directive, judgment, stipulation, determination, award or decree of a court of
competent jurisdiction or any other Governmental Authority.
(t) “Panel” has the meaning set forth in Section 10.2(a).
(u) “Parties” has the meaning set forth in the Preamble.
(v) “Permitted Investments” means, with respect to Assets conforming to the
provisions of this Trust Agreement upon the occurrence of a Reinsurance Credit
Event, cash and any investments of the types permitted under the laws and
regulations of the Beneficiary’s domiciliary state or country for trusts
providing full statutory financial statement credit as an admitted asset for
reinsurance ceded by property and casualty insurance companies to a reinsurer
licensed in such state, provided, however, that no Permitted Investments may be
issued by an institution that is the parent, subsidiary or Affiliate of the
Grantor. All Permitted Investments deposited in the Trust Account shall be free
of all liens, charges or encumbrances at the time so deposited.
(w) “Person” means any natural person, corporation, partnership, limited
liability company, trust, joint venture or other entity, including any
Governmental Authority.
(x) “Procedures” has the meaning set forth in Section 10.2(a).
(y) “Quarterly Certification” has the meaning set forth in Section 5.3.
(z) “Reinsurance Agreement” has the meaning set forth in the Recitals.
(aa) “Reinsurance Credit Event” has the meaning set forth in the Reinsurance
Agreement.
(bb) “Reinsurance Credit Event I” has the meaning set forth in the Reinsurance
Agreement.
(cc) “Reinsurance Credit Event II” has the meaning set forth in the Reinsurance
Agreement.
(dd) “Reinsurance Credit Event Certification” has the meaning set forth in
Section 3.1(a).
(ee) “Reinsurance Premium” has the meaning set forth in the Reinsurance
Agreement.
(ff) “Reinsured Contracts” has the meaning set forth in the Reinsurance
Agreement.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-8



--------------------------------------------------------------------------------





(gg)    “Required Amount” means, as of any date of determination, an amount
equal to the lesser of (i) Ceded Reserves and (ii) the Aggregate Limit less the
aggregate net amount paid by the Grantor under the Reinsurance Agreement in
respect of Ultimate Net Loss, in each case, as calculated as of such date of
determination.
(hh) “Reserves” means, with respect to any Person, as required by SAP or
applicable Law of the jurisdiction of domicile of such Person, reserves, funds
or provisions for losses (including reserves for losses incurred but not
reported), claims, unearned premiums, benefits, costs and expenses (including
allocated loss adjustment expenses).
(ii) “SAP” has the meaning set forth in the Reinsurance Agreement.
(jj) “Security Amount” means, as of any date of determination, (i) prior to the
occurrence of a Collateral Triggering Event, an amount equal to the Initial
Security Amount less the aggregate net amount paid by the Grantor under the
Reinsurance Agreement in respect of Ultimate Net Loss and (ii) from and after
the occurrence of a Collateral Triggering Event, an amount equal to the Required
Amount, in each case, as calculated as of such date of determination.
(kk) “Third Party Appraiser” means an independent appraisal firm which is
mutually acceptable to the Grantor and the Beneficiary, or, if Grantor and
Beneficiary cannot agree on such an appraisal firm, an independent appraisal
firm selected by the Parties’ respective accountants.
(ll) “Trust” means the trust formed hereunder, including such trust following a
Reinsurance Credit Event.
(mm) “Trust Account” has the meaning set forth in Section 4.1(a).
(nn) “Trust Agreement” has the meaning set forth in the Preamble.
(oo) “Trustee” has the meaning set forth in the Preamble.
(pp) “Ultimate Net Loss” has the meaning set forth in the Reinsurance Agreement.

Section 1.2 Interpretation. When references are made in this Trust Agreement to
the terms “Preamble”, “Recitals”, “Article”, “Section”, “paragraph”, “Schedule”
or “Exhibit”, such references shall be to the Preamble, Recitals, Articles,
Sections, paragraphs, Schedules and Exhibits of this Trust Agreement unless
otherwise clearly indicated to the contrary. The Article and Section headings
and table of contents contained in this Trust Agreement are solely for the
purpose of reference, are not part of the agreement of the Parties and shall not
affect in any way the meaning or interpretation of this Trust Agreement.
References to “$” shall mean U.S. dollars. Whenever the words “include,”
“includes” or “including” or words of similar import are used in this Trust
Agreement, they shall be deemed to be followed by the words “without
limitation,” unless otherwise stated. The words “hereof,” “herein,” “hereunder,”
“hereby” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Trust Agreement as a whole and not to any
particular provision of this Trust Agreement. The meaning assigned to each term
used in this Trust Agreement shall be equally applicable to both the singular
and the plural forms of such term and to both the masculine as well as the
feminine and neuter genders of such term. The word “or” shall not be exclusive.
Any agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified, supplemented or replaced, including by waiver or
consent. References to any section of any statute, listing rule, rule, standard,
regulation or other Law include a reference to (a) any comparable successor
statutes to such section, (b) the corresponding rules and regulations and
(c) each of them as amended, modified, supplemented, consolidated, replaced or
rewritten from time to time. Where a word or phrase is defined herein, each of
its other grammatical forms shall have a corresponding meaning. Whenever the
last day for the exercise of any right or the discharge of any duty under this
Trust Agreement falls on other than a Business Day, the Party hereto having such
right or duty shall have until the next Business Day to exercise such right or
discharge such duty. References to a Person are also to its predecessors,
successors, whether by merger, consolidation, amalgamation, reorganization or
otherwise, and permitted assigns. References to writing shall include all modes
of reproducing words in any legible form and shall include email and facsimile.
The words “paid” and “received” with respect to any item shall mean that the
liability




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-9



--------------------------------------------------------------------------------





on the items has been discharged as of such time, whether by payment, by offset
or otherwise and the amount of the liability that is “paid” or “received”, as
applicable, shall be measured by the amount of the consideration given for
discharging the liability, not by the carrying value of the liability prior to
discharge.

ARTICLE II

MODIFICATION UPON OCCURRENCE OF COLLATERAL TRIGGERING EVENT

Section 2.1 Collateral Triggering Event.
(a) If, at any time after the date hereof, the Grantor is required to post
collateral pursuant to the terms of one or more Collateral Triggering Agreements
as a result of the occurrence of one or more events, changes or conditions
specified in such Collateral Triggering Agreements, and the amount of collateral
required to be posted by the Grantor pursuant to such Collateral Triggering
Agreement(s) is reasonably expected by the Grantor to equal, either on an
individual or aggregate basis, one billion dollars ($1,000,000,000) or more
(such event, the “Collateral Triggering Event”), then the Grantor shall promptly
notify the Beneficiary of the Collateral Triggering Event and take the following
additional actions as set forth in this Section 2.1.
(b) Upon the occurrence of a Collateral Triggering Event, all references in this
Trust Agreement to “Security Amount” shall be modified in accordance with its
definition to give effect to such Collateral Triggering Event. In addition, as
soon as is practicable, but no later than contemporaneously with the first
posting of the collateral under any Collateral Triggering Agreement that results
in the Grantor posting one billion dollars ($1,000,000,000) or more of
collateral either on an individual or aggregate basis, the Grantor shall deposit
such additional assets into the Trust Account so that the aggregate fair market
value of the Eligible Investments or Permitted Investments, as applicable, in
the Trust Account equals the newly computed Security Amount.
(c) Until such time as (i) all events, changes or conditions that gave rise to
the collateral requirement under each of the Collateral Triggering Agreements
cease to exist or apply and (ii) the Grantor has withdrawn or reduced the
aggregate amount of collateral posted under Collateral Triggering Agreements
((i) and (ii) together, the “Collateral Reduction Event”), the Grantor shall
ensure that the Trust Account shall hold at all times Eligible Investments or
Permitted Investments, as applicable, with a fair market value of no less than
one hundred percent (100%) of the Security Amount (computed per clause (ii) of
Section 1.1(jj)); provided, however, if a Collateral Reduction Event has
occurred, the Security Amount shall be reduced by a percentage that is
proportionate to each percentage reduction of all collateral posted under the
Collateral Triggering Agreements; provided, further, however, in no event shall
the Security Amount be reduced to an amount less than one hundred percent (100%)
of the Security Amount (as defined in clause (i) of Section 1.1(jj)); and
provided, further, in no event shall the Security Amount be reduced by reason of
the withdrawal or reduction of the aggregate amount of collateral posted under
any Collateral Triggering Agreement to the extent that the withdrawn collateral
was applied to satisfy the obligations secured thereby.

ARTICLE III
MODIFICATION UPON A REINSURANCE CREDIT EVENT

Section 3.1 Reinsurance Credit Event.
(a) Notwithstanding anything in this Trust Agreement to the contrary, in the
event the Beneficiary provides a written notice to the Trustee (and
contemporaneous notice to the Grantor) certifying that a Reinsurance Credit
Event has occurred (such notice, the “Reinsurance Credit Event Certification”),
upon receipt of such certification by the Trustee, the provisions set forth in
Sections 4.1, 4.2, 5.1(a), 5.3, 6.1, 6.2, 6.3, 7.2, 7.5, 7.6, 7.9, 7.12, 7.13
and 9.2 hereof shall automatically be replaced by the provisions set forth in




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-10



--------------------------------------------------------------------------------





Appendix A hereof for the equivalent Sections and thereafter not be effective,
and the provisions set forth in Appendix A shall automatically become effective
without further action. In addition, any other provisions required under Law and
regulations governing trusts providing full statutory financial statement credit
for reinsurance ceded by property and casualty insurance companies in the United
States to the extent applicable to the Beneficiary, shall be incorporated
herein. Notwithstanding the foregoing, the Trust created hereunder shall
continue in existence.
(b) Following a Reinsurance Credit Event I, or a Reinsurance Credit Event II
that is not cured to the satisfaction of the Beneficiary in accordance with
Section 10.6(a)(iii) of the Reinsurance Agreement, the Grantor shall be required
to replace the Assets held in the Trust Account that are not Permitted
Investments with Assets that are Permitted Investments within five (5) Business
Days following the receipt by the Grantor of the Reinsurance Credit Event
Certification. Simultaneously with such replacement of the Assets, the Grantor
shall deposit into the Trust Account sufficient additional Assets so that the
aggregate fair market value of the Permitted Investments in the Trust Account
equals the Required Amount.
(c) The provisions set forth in Appendix A shall remain effective only for so
long as a Reinsurance Credit Event, or event, change or condition giving rise to
the Reinsurance Credit Event, is continuing. The Beneficiary shall consent to
any appropriate modifications or reductions reasonably necessary to effect the
reversion of terms.

ARTICLE IV

CREATION OF TRUST ACCOUNT

Section 4.1 Obligations of the Beneficiary and the Grantor.
(a) Prior to the execution of this Trust Agreement, the Grantor shall have
procured with the Trustee, in the name of the Trustee, to be held for the sole
benefit of the Beneficiary pursuant to the provisions of this Trust Agreement, a
segregated trust account maintained by the Trustee with account number 77193800
(which shall be hereinafter referred to as the “Trust Account”). Within 5
Business Days of receipt of the Reinsurance Premium, (i) the Grantor shall
transfer and assign to such Trust Account Assets consisting of Eligible
Investments in the aggregate amount of the Reinsurance Premium (the “Initial
Security Amount”).
(b) Unless there is a Collateral Triggering Event or a Reinsurance Credit Event,
the Grantor shall not be required to transfer and assign additional assets to
the Trust Account after the date hereof. Upon the occurrence of a Collateral
Triggering Event, the Grantor shall transfer and assign such additional assets
to the Trust Account in accordance with Section 2.1(b). Thereafter, until such
time as the condition giving rise to the Collateral Triggering Event ceases to
exist or apply, the Grantor shall ensure that the Trust Account shall hold
Eligible Investments at all times with a fair market value of no less than one
hundred percent (100%) of the Security Amount.

Section 4.2 Purpose of the Trust.
(a) The Assets in the Trust Account shall be held by the Trustee for the sole
purpose of satisfying any obligations of the Grantor to the Beneficiary with
respect to the Reinsured Liabilities under the Reinsurance Agreement.
(b) The Grantor grants to the Trustee all trust powers necessary and reasonable
in the performance of its duties hereunder except as otherwise expressly
provided herein.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-11



--------------------------------------------------------------------------------






Section 4.3 Grantor Trust for United States Federal Income Tax Purposes. The
Trust Account shall be treated as a grantor trust (pursuant to sections 671
through 677 of the Code) for United States federal income tax purposes. The
Grantor shall constitute the grantor (within the meaning of sections 671 and 677
of the Code) and, thus, any and all income derived from the Assets held in the
Trust shall constitute income or gain of the Grantor as the owner of such
Assets.

Section 4.4 Designation of Agents. Except as otherwise expressly provided in
this Trust Agreement, any statement, certificate, notice, request, consent,
approval, or other instrument to be delivered or furnished by the Grantor or the
Beneficiary shall be sufficiently executed if executed in the name of the
Grantor or the Beneficiary by such officer or officers of the Grantor or the
Beneficiary or by such other agent or agents of the Grantor or the Beneficiary
as may be designated in a resolution of the Board of Directors of the Grantor or
the Beneficiary or Committee thereof or a letter of advice issued by the
President, Secretary or Treasurer of the Grantor or the Beneficiary, as
applicable. Written notice of such designation by the Grantor or the Beneficiary
shall be filed with the Trustee. The Trustee shall be protected in acting upon
any written statement or other instrument made by such officers or agents of the
Grantor or the Beneficiary with respect to the authority conferred on it.

Section 4.5 Title to Assets. Title to any Assets transferred by the Grantor to
the Trustee for deposit to the Trust Account will be recorded in the name of the
Trustee. The out-of-pocket costs of transfers of title between the Grantor and
the Trustee for initial deposits to the Trust Account shall be shared equally by
the Grantor and the Beneficiary, and the Grantor shall use reasonable efforts to
limit such costs. The out-of-pocket costs of transfers of title between the
Grantor and the Trustee for any substitution of Assets pursuant to Section
5.1(a) shall be paid by the Grantor. The Beneficiary shall not have legal title
to any part of the Assets, but shall have an undivided beneficial interest in
all Assets.

ARTICLE V

MAINTENANCE OF THE TRUST

Section 5.1 Substitution of Trust Account Assets.
(a) The Grantor may, from time to time, substitute or exchange Assets contained
in the Trust Account, provided, however, (i) the Assets so substituted or
exchanged must be Eligible Investments, (ii) after giving effect to such
substitution, the fair market value of the newly deposited Assets are at least
equal to the fair market value of the substituted Assets and (iii) the
replacement Assets to be deposited in the Trust Account in such substitution or
exchange are deposited therein on the day of withdrawal of the substituted or
exchanged Assets. Upon any substitution or exchange as provided for in this
Section 5.1(a), the Grantor shall certify to the Trustee and Beneficiary that
such substitution or exchange meets the requirements of this Section 5.1(a). The
Trustee shall act on the instruction and certification of the Grantor and shall
give the Beneficiary prompt written notice of any substitution made pursuant
hereto.
(b) The Grantor shall, prior to depositing any Assets into the Trust Account,
and from time to time as required, execute all assignments and endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignment in order that the Trustee, upon direction of
the Beneficiary, may whenever necessary negotiate any such assets without
consent or signature from the Grantor or any other Person.

Section 5.2 Valuation of Assets. The Grantor shall determine the fair market
value of any Assets in the Trust Account. In making this determination, the
Grantor shall use prices published by a nationally recognized pricing service
for Assets for which such prices are available, and for Assets for which such
prices are not available, the Grantor shall use methodologies consistent with
those that it uses for determining the fair market value of assets held in its
own general account (other than the Assets) in the ordinary course of business.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-12



--------------------------------------------------------------------------------






Section 5.3 Quarterly Certification. Within fourteen (14) calendar days
following the end of each calendar quarter, the Grantor shall provide the
Beneficiary (with a copy to the Trustee) a written certification (the “Quarterly
Certification”) stating the Security Amount as of the calendar quarter end and
the aggregate fair market value of the Eligible Investments held in the Trust
Account as of the calendar quarter end (both on an asset-by-asset basis and a
cumulative basis). Such certification shall separately state the effect on the
fair market value of the Assets of withdrawals by the Grantor from the Trust
Account effected during such calendar quarter. As soon as is practicable, but in
no event more than ten (10) Business Days following its receipt of the Quarterly
Certification, the Beneficiary shall either (i) countersign such certification
and forward it to the Trustee or (ii) notify the Grantor that it objects to the
Grantor’s calculation of the Security Amount or the Grantor’s valuation of any
Asset. If the Parties are able to resolve such dispute within ten (10) Business
Days of the Beneficiary’s transmittal to the Grantor of its notice of objection,
they shall promptly forward to the Trustee a jointly signed certification of the
Security Amount. If the Parties are unable to resolve such dispute within ten
(10) Business Days of the Beneficiary’s transmittal to the Grantor of its notice
of objection, and the dispute relates to the valuation of an Asset, the value of
such Asset shall be determined by a Third Party Appraiser and the Parties shall
be bound by such valuation. All other disputes shall be resolved in accordance
with Article X. Upon resolution of such dispute, the Parties shall forward to
the Trustee a copy of the corrected Quarterly Certification setting forth the
Security Amount as resolved through such Third Party Appraiser or arbitration.
The Grantor shall permit the Beneficiary to audit its records in order to
determine the Grantor’s compliance with this Section 5.3. The Grantor shall
cooperate fully with such audit. Access to the Grantor and its employees by the
Beneficiary in connection with such audit shall be at reasonable times during
regular business hours upon reasonable prior written notice (including by email)
in a manner which does not unreasonably interfere with the business or
operations of the Grantor.

ARTICLE VI

RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS

Section 6.1 Adjustment of Trust Account Assets.
(a) The Security Amount as of the end of each calendar quarter shall be
certified to the Trustee by the Grantor in the manner set forth in Section 5.3
hereof.
(b) Following the occurrence of a Collateral Triggering Event, if the aggregate
fair market value of the Eligible Investments maintained in the Trust Account as
of any calendar quarter end is less than the Security Amount (computed taking
into account the occurrence of the Collateral Triggering Event) as of such
calendar quarter end, then within five (5) Business Days the Grantor shall
deposit into the Trust Account such additional Assets with an aggregate fair
market value as are necessary to ensure that the aggregate fair market value of
the Eligible Investments held in the Trust Account is no less than one hundred
percent (100%) of the Security Amount as of the immediately prior calendar
quarter end.
(c) If, following a Collateral Triggering Event, the event, change or condition
which gave rise to the collateralization requirement ceases to exist or apply,
then the Security Amount shall thereafter (until the occurrence of a further
Collateral Triggering Event) be computed without regard to such Collateral
Triggering Event.

Section 6.2 Release of Trust Account Assets to the Beneficiary.
(a) The Parties agree that, by transmittal of prior written notice to the
Trustee (with a copy to the Grantor) not less than five (5) Business Days in
advance of the requested withdrawal, Collateral Trust Assets may be withdrawn by
the Beneficiary and utilized and applied by the Beneficiary, or any successor by
operation of law of the Beneficiary, including any liquidator or rehabilitator,
receiver or conservator of the Beneficiary, without diminution because of
insolvency on the part of the Beneficiary, only for one or more of the following
purposes:




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-13



--------------------------------------------------------------------------------





(i) to pay or reimburse the Beneficiary for Reinsured Liabilities due and
payable to the Beneficiary under the terms and conditions of the Reinsurance
Agreement and not yet recovered from the Grantor or the Collateral Trust
Account;
(ii) to pay any other amounts the Beneficiary claims are due under the
Reinsurance Agreement and not yet recovered from the Grantor or the Collateral
Trust Account; and
(iii) to pay to the Grantor amounts held in the Collateral Trust Account in
excess of the Security Amount.
(b) Notwithstanding the foregoing, the Beneficiary shall only withdraw
Collateral Trust Assets under Section 6.2(a)(i) or 6.2(a)(ii) pursuant to the
terms of a final order of an arbitration panel or court of competent
jurisdiction with which the Grantor has failed to comply, and if it includes
such final order of an arbitration panel or court of competent jurisdiction with
the written notice provided thereunder. If the Grantor contests the validity of
the arbitration order by notice to the Beneficiary, the Grantor may challenge
the validity of the withdrawal order in a court of competent jurisdiction.
During the pendency of such litigation, notice of withdrawal shall not be
effective except as ordered by the court in which the litigation is pending.
(c) The Beneficiary shall return to the Collateral Trust Account, within five
(5) Business Days, assets withdrawn in excess of all amounts due under Sections
6.2(a)(i) and 6.2(a)(ii), and, to the extent not yet actually paid to the
Grantor, 6.2(a)(iii). Any such excess amounts shall at all times be held by the
Beneficiary (or any successor by operation of law of the Beneficiary, including
any liquidator, rehabilitator, receiver or conservator of the Beneficiary) in
trust for the benefit of the Grantor and be maintained in a segregated account,
separate and apart from any assets of the Beneficiary, for the sole purpose of
funding the payments and reimbursements described in Section 6.2(a).

Section 6.3 Release of Trust Account Assets to the Grantor.
(a) The Grantor agrees that all proceeds from the sale or substitution of the
Assets in the Trust Account and the collection of interest, dividends and other
income in respect to the Assets in the Trust Account shall be retained in the
Trust Account and shall not be released to the Grantor, except in accordance
with the provisions set forth in subparagraphs (b) and (c) in this Section 6.3.
(b) Commencing at the seventh anniversary of the date hereof or prior thereto
upon the written consent of the Beneficiary, at any calendar quarter end
following the delivery of the Quarterly Certification as to which there is no
dispute outstanding between the Grantor and the Beneficiary, in the event the
aggregate fair market value of the Eligible Investments maintained in the Trust
Account exceeds one hundred fifty (150%) of the Ceded Reserves, calculated in
accordance with SAP as of such calendar end, then by transmittal of fourteen
(14) calendar days’ prior written notice to the Trustee and the Beneficiary, the
Grantor may direct the Trustee to withdraw from the Trust Account and transfer
to the Grantor Assets having a fair market value equal to the amount of such
excess; provided, however, following a Collateral Triggering Event, the Grantor
shall be permitted to withdraw Assets from the Trust Account pursuant to this
Section 6.3(b) only to the extent that the aggregate fair market value of the
Eligible Investments remaining in the Trust Account after such withdrawal is not
less than one hundred percent (100%) of the Security Amount. The Trustee shall
promptly comply with such notice.

ARTICLE VII

DUTIES OF THE TRUSTEE




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-14



--------------------------------------------------------------------------------






Section 7.1 Acceptance of Assets by the Trustee.
(a) The Trustee shall not accept any Assets (other than cash) for deposit into
the Trust Account unless the Trustee determines that it is or will be the
registered owner of and holder of legal title to the Assets or that such Assets
are in such form that the Trustee may, if applicable to such asset class,
negotiate any such Assets, without consent or signature from the Grantor or any
other Person. Any Assets received by the Trustee which, if applicable to such
asset class, are not in such proper negotiable form or for which title has not
been transferred to the Trustee shall not be accepted by the Trustee and shall
be returned to the Grantor as unacceptable.
(b) The Trustee and its lawfully appointed successors is and are authorized and
shall have the power to receive such Assets as the Grantor (or the Beneficiary
on behalf of the Grantor) from time to time may transfer or remit to the Trust
Account and to hold and dispose of the same for the uses and purposes and in the
manner and according to the provisions herein set forth. All such Assets at all
times shall be maintained as a trust account, separate and distinct from all
other assets on the books and records of the Trustee, and shall be continuously
kept in a safe place within the United States.

Section 7.2 Investment by the Trustee. The Trustee shall, at the prior written
direction of the Grantor or its designated investment advisor, invest Assets
held in the Trust Account in Eligible Investments. Any investment of Assets
other than in Eligible Investments shall require that the Grantor obtain the
prior written direction and approval of the Beneficiary and that the Grantor
deliver such prior written direction and approval of the Beneficiary to the
Trustee. Any deposit or investment directed by the Grantor or its investment
advisor shall constitute a certification to the Trustee that the assets
deposited or to be purchased pursuant to such directions are Eligible
Investments. The Trustee shall be under no duty or responsibility to confirm
that such investments constitute or continue to be Eligible Investments. Wells
Fargo Government Money Market Fund is deemed to be an Eligible Investment.

Section 7.3 Collection of Interest and Dividends; Voting Rights. The Trustee is
hereby authorized, without prior notice to the Grantor or the Beneficiary, to
demand payment of and collect all interest or dividends on the Assets comprising
the Trust Account if any. All payments of interest, dividends and other income
in respect to Assets in the Trust Account shall be deposited promptly upon
receipt by the Trustee into the Trust Account. Subject to the other provisions
of this Trust Agreement, the Grantor shall have the full and unqualified right
to direct the Trustee to vote, and to execute consents, bond powers, stock
powers, mortgage and title instruments and other instruments of transfer, pledge
and release with respect to any Assets comprising the Trust Account. The Grantor
and the Beneficiary agree that, for tax reporting purposes, all interest or
other income earned from the investment of the Assets in any tax year shall be
allocated to the Grantor.

Section 7.4 Obligations of the Trustee. The Trustee agrees to hold and disburse
the various Assets of the Trust Account in accordance with the provisions
expressed herein.

Section 7.5 Responsibilities of the Trustee.
(a) The Trustee, in the administration of the Trust Account, is to be bound
solely by the express provisions herein, and such further written and signed
directions as the appropriate Party or Parties may, under the conditions herein
provided, deliver to the Trustee. The Trustee shall be under no obligation to
enforce the Grantor’s obligations under this Trust Agreement, except as
otherwise expressly provided or directed pursuant hereto. The Trustee shall be
restricted to holding title to, operating and collecting the Assets comprising
the Trust Account and the payment and distribution thereof for the purposes set
forth in this Trust Agreement and to the conservation and protection of such
Assets and the administration thereof in accordance with the provisions of this
Trust Agreement, and the Trustee shall be liable only for its own negligence,
willful misconduct or lack of good faith and for the breach of the Trustee’s
obligations under this Trust Agreement; provided, however, that any actions
taken in strict accordance with written instructions provided to the Trustee
from the Parties will not constitute a breach of the Trustee’s obligations




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-15



--------------------------------------------------------------------------------





under this Trust Agreement. Upon request of the Grantor or the Beneficiary, the
Trustee further agrees promptly to forward to such Party a statement and
valuation of all Assets held in the Trust Account.
(b) Subject to the other provisions of this Trust Agreement, including the
requirement that only Eligible Investments may be held in the Trust Account, and
provisions relating to the substitution of Assets, (i) the Grantor shall have
the irrevocable authority and sole power to direct the Trustee, in the Grantor’s
sole discretion, with respect to all aspects of the management or investment of
the Assets contained in the Trust Account, including, but not limited to,
directing the Trustee to enter into one or more investment management, advisory,
custodial, depository or other agreements of form and substance specified by the
Grantor, with any other Person, including any Affiliate of the Grantor, selected
by the Grantor and (ii) the Trustee and the Beneficiary each acknowledges that
it has no authority with respect to such management or investment activities,
the Trustee agrees it will not exercise any discretion or take any action with
respect to the matters in clause (i) above and the Trustee will take any actions
related thereto as directed by the Grantor in accordance therewith.
(c) For certain payments made pursuant to this Trust Agreement, the Trustee may
be required to make a “reportable payment” or “withholding payment” and in such
cases the Trustee shall have the duty to act as a payor or withholding agent,
respectively, that is responsible for any tax withholding and reporting required
under Chapters 3, 4 and 61 of the United States Internal Revenue Code of 1986,
as amended (the “Code”). The Trustee shall have the sole right to make the
determination as to which payments are “reportable payments” or “withholdable
payments.” All Parties to this Trust Agreement shall provide an executed IRS
Form W-9 or appropriate IRS Form W-8 (or, in each case, any successor form) to
the Trustee prior to closing, and shall promptly update any such form to the
extent such form becomes obsolete or inaccurate in any respect. The Trustee
shall have the right to request from any party to this Trust Agreement, or any
other Person entitled to payment hereunder, any additional forms, documentation
or other information as may be reasonably necessary for the Trustee to satisfy
its reporting and withholding obligations under the Code. To the extent any such
forms to be delivered under this Section 7.5(c) are not provided prior to or by
the time the related payment is required to be made or are determined by the
Trustee to be incomplete and/or inaccurate in any respect, the Trustee shall be
entitled to withhold on any such payments hereunder to the extent withholding is
required under Chapters 3, 4 or 61 of the Code, and shall have no obligation to
gross up any such payment. As of the date hereof, the Grantor is the owner for
U.S. federal income tax purposes of funds in the Trust Account until such funds
are released in accordance with the terms hereof.

Section 7.6 Books and Records. The Trustee shall keep full and complete records
of the administration of the Trust Account. The Grantor and the Beneficiary may
examine such records, upon reasonable notice to the Trustee, at any time during
business hours through any Person or Persons duly authorized in writing by
Grantor or the Beneficiary, at the requesting Party’s expense.

Section 7.7 Activity Reports. The Trustee agrees to provide an activity report
to the Beneficiary and the Grantor upon creation of the Trust Account and within
five (5) days following receipt of the report from the Grantor, which report
shall, in reasonable detail, show (i) all deposits, withdrawals and
substitutions during such quarter; (ii) a listing of securities and other assets
held and cash balances in the Trust Account as of the last day of such quarter
and (iii) the fair market value (determined in accordance with Section 5.2) of
each Asset held in the Trust Account (other than cash) and the amount of cash
held in the Trust Account as of the last day of such quarter. The Trustee agrees
to provide written notification to the Grantor and the Beneficiary within five
(5) days of any deposits to or withdrawals from the Trust Account.

Section 7.8 Resignation or Removal of the Trustee; Appointment of Successor
Trustee.
(a) The Trustee may at any time resign as Trustee and terminate its capacity
hereunder by delivery of written notice of resignation, effective not less than
ninety (90) days after receipt by both the Beneficiary and the Grantor. The
Trustee may be removed by the Grantor by (i) delivery to the Trustee and the
Beneficiary of a written notice of removal, effective not less than ninety (90)
days after receipt by the




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-16



--------------------------------------------------------------------------------





Trustee and the Beneficiary of the notice and (ii) receipt of the Beneficiary’s
consent to such action, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, no such resignation by the Trustee or removal by
the Grantor shall be effective until a successor to the Trustee shall have been
duly appointed by the Grantor and approved by the Beneficiary and all the
securities and other Assets in the Trust Account have been duly transferred to
such successor. The Grantor, upon receipt of such notice of resignation, shall
undertake to obtain the agreement of a qualified, successor depository,
agreeable to the Beneficiary, to act as a successor Trustee in accordance with
all agreements of the Trustee herein and upon duly qualifying to act as such
pursuant to Section 7.8(b). The Beneficiary agrees not to withhold unreasonably
approval of such Trustee. Upon the Trustee’s delivery of the Assets to the
qualified, successor depository, along with a closing statement showing all
activities from the last quarterly report, the Trustee shall be discharged of
further responsibilities hereunder, subject to any remaining obligations under
Sections 7.5 and 7.8(b).
(b) Any successor Trustee appointed hereunder shall execute an instrument
accepting such appointment hereunder and shall deliver the same to the Grantor
and to the then acting Trustee. Thereupon such successor Trustee shall, without
any further act, become vested with all the estates, properties, rights, powers,
trusts and duties of its predecessor in the Trust with like effect as if
originally named herein; but the predecessor Trustee shall nevertheless, when
requested in writing by the successor Trustee, execute an instrument or
instruments conveying and transferring to the Trustee upon the Trust herein all
the estates, properties, rights, powers and trusts of such predecessor Trustee,
and shall duly assign, transfer and deliver to the Trustee all property and
money held by such predecessor hereunder. The predecessor Trustee shall be
entitled to reimbursement in accordance with Section 7.11 for all expenses it
incurs in connection with the settlement of its accounts and the transfer and
delivery of the Trust assets to its successor. The predecessor Trustee shall
continue to be indemnified by reason of such Person being or having been a
Trustee in accordance with Section 7.10.

Section 7.9 Release of Information. The Trustee shall promptly respond to any
and all reasonable requests for information concerning the Trust Account or the
Assets held therein by the Grantor or the Beneficiary. Furthermore, the Trustee
shall fully and completely respond to any direct inquiries of any applicable
regulatory authority with jurisdiction over the Grantor or the Beneficiary
concerning the Trust Account or the Assets held hereunder, including detailed
inventories of securities or funds, and the Trustee shall permit such regulatory
authority to examine and audit all securities or funds held hereunder. The
Trustee shall promptly provide notice to the Beneficiary and the Grantor
concerning all such inquiries, and shall provide seven (7) days’ prior notice to
the Beneficiary and the Grantor of all such examinations and audits.

Section 7.10 Indemnification of the Trustee. In consideration of the Trustee’s
acceptance of this Trust Agreement, if the Trustee renders any service not
provided for in this Trust Agreement, the Grantor and the Beneficiary shall,
jointly and severally, reasonably compensate the Trustee for such extraordinary
services, reimburse the Trustee for all reasonable costs, attorneys’ fees and
expenses occasioned thereby and indemnify, defend and hold the Trustee (and its
directors, officers and employees) harmless from and against any loss,
liability, damage, cost and expense of any nature arising out of or in
connection with this Trust Agreement or with the performance of its duties
hereunder, including, among other things, reasonable attorneys’ fees and court
costs, except to the extent such loss, liability, damage, cost and expense shall
be caused by the Trustee’s own negligence, willful misconduct or lack of good
faith. Whenever an action by the Trustee is authorized by written signed
direction pursuant to the provisions of this Trust Agreement and such action is
taken strictly in accordance with such written and signed direction by the
appropriate Party or Parties, the Party or Parties authorizing such action
hereby agree to indemnify the Trustee against all losses, damages, costs and
expenses, including reasonable attorneys’ fee, resulting from any action so
taken by the Trustee. The provisions of this paragraph shall survive the
termination of this Trust Agreement and the resignation or removal of the
Trustee for any reason.

Section 7.11 Charges of the Trustee. The Grantor agrees to pay all reasonable
costs or fees charged by the Trustee for acting as the Trustee pursuant to this
Trust Agreement, as agreed between the Grantor and the Trustee, including fees
incurred by the Trustee for legal services deemed reasonably necessary by the
Trustee as a result of the




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-17



--------------------------------------------------------------------------------





Trustee’s so acting; provided, however, that no such costs, fees or expenses
shall be paid out of the Assets held in or credited to the Trust Account.

Section 7.12 Limitations of the Trustee. The Trustee shall in no way be
responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Eligible
Investments. The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with Article VI.

Section 7.13 Concerning the Trustee.
(a) No provision in this Trust Agreement shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers.
(b) The Trustee shall be entitled to rely on advice of or on an opinion of
counsel concerning all matters of trust and its duty hereunder and shall not be
liable for any action taken or not taken by it in reliance on such advice or on
such opinion of counsel.
(c) The Trustee may conclusively rely, and shall be fully protected in acting or
refraining from acting, upon any resolution notice, request, consent,
certificate, order, entitlement order, affidavit, letter, telegram, facsimile
transmission, electronic mail or other paper or document believed by it to be
genuine and to have been signed or sent by the proper Person or Persons. The
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, notice, consent, request, certificate, order,
entitlement order, affidavit, letter, telegram, facsimile transmission,
electronic mail or other paper or document.
(d) The permissive right of the Trustee to take action enumerated in this Trust
Agreement shall not be construed as a duty and it shall not be answerable for
other than its negligence, willful misconduct or lack of good faith. In no event
shall the Trustee be liable for indirect, special, incidental, punitive or
consequential losses or damages, including but not limited to lost profits,
whether or not foreseeable, even if the Trustee has been advised of the
possibility thereof.
(e) The Trustee shall not be required to give any bond or surety in respect of
the execution of the said trusts and powers or otherwise in respect of the
Assets.
(f) The Trustee shall not be accountable for the use or application by the
Grantor or the Beneficiary or any other party of Assets which the Trustee has
released in accordance with the terms of this Trust Agreement.
(g) The Trustee makes no representations as to the validity or sufficiency of
the Assets and the Trust Account for any particular purpose and shall incur no
responsibility in respect thereof, other than in connection with the duties or
obligations assigned to or imposed upon it as provided herein.
(h) The Trustee shall not be responsible for the perfection, priority or
enforceability of any lien or security interest in any of the Assets or in the
Trust Account.
(i) In accepting the trust hereby created, the Trustee acts solely as trustee
and not in its individual capacity, and all Persons having any claim against the
Trustee arising from this Trust Agreement, shall look only to the Assets held by
the Trustee hereunder for payment except as otherwise provided herein.
(j) The Trustee shall not be considered in breach of or in default in its
obligations hereunder in the event of delay in the performance of such
obligations due to unforeseeable causes beyond its control (including, but not
limited to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-18



--------------------------------------------------------------------------------





unavailability of the Federal Reserve Bank wire or other wire or communication
facility) or without its willful misconduct, negligence or lack of good faith.

ARTICLE VIII

TERMINATION

Section 8.1 Termination.
(a) This Trust Agreement may not be terminated by the Grantor unless the Grantor
has obtained, and the Trustee has received, a written consent signed by the
General Counsel of the Beneficiary to terminate this Trust Agreement. The
Beneficiary shall provide its consent to the termination of this Trust Agreement
if the Grantor seeks to terminate this Trust Agreement as a result of the
exhaustion of the Aggregate Limit.
(b) Upon receipt of the prior written consent of the Beneficiary in accordance
with Section 8.1(a), the Grantor shall terminate the Trust Account and this
Trust Agreement, except for the indemnities provided herein, by (i) giving at
least thirty (30) days’, but not more than forty-five (45) days’, advance
written notice to the Trustee and (ii) the Trustee giving thirty (30) days’
advance written notice of the date upon which the Trust Account shall terminate
via certified mail to each of the Grantor and the Beneficiary.

Section 8.2 Disposition of Assets Upon Termination. Upon a termination pursuant
to this Article VIII, the Trustee shall distribute all Assets held and deposited
under this Trust Agreement, subject to the written approval of the Beneficiary,
to the Grantor and shall take any and all steps necessary to transfer absolutely
and unequivocally all right, title and interest in such Assets and to deliver
physical custody, if applicable, in such Assets to the Grantor or as otherwise
directed by the Grantor.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 Notices. Any notice, request, demand, waiver, consent, approval or
other communication required or permitted to be given by any Party shall be in
writing and shall be delivered personally, sent by facsimile transmission, sent
by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following addresses:
If to the Trustee:        
Wells Fargo Bank, National Association
150 East 42nd Street
New York, New York
Attention: Sami Limanovski, Vice President
Fax: 917-260-1674
If to the Grantor:        
National Indemnity Company
100 First Stamford Place





No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-19



--------------------------------------------------------------------------------





Stamford, CT 06902
Attention: General Counsel
Fax: 203-363-5221
With a copy to, which copy shall not constitute notice hereunder:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: 402-916-3030
If to the Beneficiary:    
Hartford Fire Insurance Company
One Hartford Plaza
Hartford, CT 06155
Attn: Chief Claims Officer
With a copy to:
Hartford Fire Insurance Company
One Hartford Plaza
Hartford, CT 06155
Attn: Head of Reinsurance Law
Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.

Section 9.2 Entire Agreement. Subject to the provisions of Section 7.5(a), this
Trust Agreement, including Appendix A hereto, the Reinsurance Agreement and any
other documents delivered pursuant hereto or thereto, constitute the entire
agreement among the Parties and their respective Affiliates with respect to the
subject matter hereof and thereof and supersede all prior negotiations,
discussions, writings, agreements and understandings, oral and written, among
the Parties with respect to the subject matter hereof and thereof.

Section 9.3 Waiver and Amendment. This Trust Agreement and the Trust created
hereunder shall be irrevocable, subject solely to the termination provisions set
forth herein. The Grantor shall have no right or power in any capacity to
revoke, terminate or, except as provided in Section 3.1, alter or amend any
terms of this Trust Agreement, in whole or in part, without the prior written
consent of the Beneficiary and the Trustee. Notwithstanding the foregoing, this
Trust Agreement may be altered, amended or terminated at any time by written
agreement executed by each Party hereto. The Beneficiary’s failure at any time
to exercise any of the rights or powers conferred upon it herein shall
constitute neither a waiver of their right to exercise, nor stop it from
exercising, any rights at any subsequent time, nor shall such failure reduce in
any degree any liability or obligation for which the Grantor is bound hereunder.

Section 9.4 Successors and Assigns. The rights and obligations of a Party under
this Trust Agreement shall not be subject to assignment without the prior
written consent of the other Parties, and any attempted assignment without the
prior written consent of the other Parties shall be invalid ab initio. The terms
of this Trust Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the Parties.
Notwithstanding the foregoing, any corporation or association into which the
Trustee may be merged or converted, or with which it may be consolidated, or to
which it may sell or transfer all or substantially all of its corporate trust
business shall be the successor to the Trustee without the execution or filing
of any paper or further act.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-20



--------------------------------------------------------------------------------






Section 9.5 Governing Law and Jurisdiction. This Trust Agreement shall be
governed by and construed in accordance with the Laws of the State of New York
without regard to such state’s principles of conflict of laws that could compel
the application of the laws of another jurisdiction.

Section 9.6 No Third Party Beneficiaries. Nothing in this Trust Agreement is
intended or shall be construed to give any Person, other than the Parties, any
legal or equitable right, remedy or claim under or in respect of this Trust
Agreement or any provision contained herein.

Section 9.7 Counterparts. This Trust Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by one, but
together signed by all of the Parties. Each counterpart may be delivered by
facsimile transmission or email, which transmission shall be deemed delivery of
an originally executed document.

Section 9.8 Severability. Any term or provision of this Trust Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Trust Agreement or affecting the validity or enforceability of any of the terms
or provisions of this Trust Agreement in any other jurisdiction, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. If any provision of this
Trust Agreement is so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable. In the event of such
invalidity or unenforceability of any term or provision of this Trust Agreement,
the Parties shall use their commercially reasonable efforts to reform such terms
or provisions to carry out the commercial intent of the Parties as reflected
herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.

Section 9.9 Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be irreparably damaged in the event that any of the
provisions of this Trust Agreement were not performed or complied with in
accordance with their specific terms or were otherwise breached, violated or
unfulfilled. Accordingly, each of the Parties agrees that the other Parties
shall be entitled to an injunction or injunctions to prevent noncompliance with,
or breaches or violations of, the provisions of this Trust Agreement by the
other Parties and to enforce specifically this Trust Agreement and the terms and
provisions hereof in any action instituted in accordance with Section 9.5, in
addition to any other remedy to which such Party may be entitled, at law or in
equity. In the event that any action is brought in equity to enforce the
provisions of this Trust Agreement, no Party will allege, and each Party hereby
waives the defense or counterclaim, that there is an adequate remedy at law. The
Parties further agree that (a) by seeking the remedies provided for in this
Section 9.9, a Party shall not in any respect waive its right to seek any other
form of relief that may be available to a Party under this Trust Agreement,
including monetary damages in the event that this Trust Agreement has been
terminated or in the event that the remedies provided for in this Section 9.9
are not available or otherwise are not granted and (b) nothing contained in this
Section 9.9 shall require any Party to institute any action for (or limit any
Party’s right to institute any action for) specific performance under this
Section 9.9 before exercising any termination right under Article VIII, nor
shall the commencement of any action pursuant to this Section 9.9 or anything
contained in this Section 9.9 restrict or limit any Party’s right to terminate
this Trust Agreement in accordance with the terms of Article VIII or pursue any
other remedies under this Trust Agreement that may be available then or
thereafter.

Section 9.10 Incontestability. Each Party hereby acknowledges that this Trust
Agreement, and each and every provision hereof, is and shall be enforceable
according to its terms. Each Party hereby irrevocably waives any right to
contest in any respect the validity or enforceability of this Trust Agreement or
any of the provisions hereof. This Trust Agreement shall not be subject to
rescission.

Section 9.11 Currency. All financial data required to be provided pursuant to
the terms of this Trust Agreement shall be expressed in United States dollars.
All payments and all settlements of account among the Parties shall be in United
States currency unless otherwise agreed by the Parties.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-21



--------------------------------------------------------------------------------






ARTICLE X

DISPUTE RESOLUTION

Section 10.1 Negotiation. With respect to any Dispute between the Grantor and
the Beneficiary, excluding any Dispute in respect of which specific dispute
resolution procedures are otherwise contained in this Trust Agreement, the
Beneficiary or the Grantor shall, in the first instance, send written notice
(“Dispute Notice”) to the other Party of any dispute, controversy or claim
arising out of or relating to this Trust Agreement or the breach, formation,
termination, validity, interpretation, performance, or enforceability hereof,
whether sounding in contract or tort and whether arising during or after this
Trust Agreement’s formation, including any dispute as to the existence of an
agreement to arbitrate or other conditions imposed by this Section 10.1 or
Section 10.2 below (a “Dispute”), which Dispute Notice shall set forth in
reasonable detail in the matters in Dispute. Thereafter, the Beneficiary and the
Grantor agree that they shall first attempt to resolve Disputes by informal
discussions and negotiations, conducted in-person or telephonically, between
their duly appointed representatives. If, for any reason, the Parties are unable
to resolve any such Dispute through such discussions and negotiations within
thirty (30) calendar days of the date of delivery of the Dispute Notice, then
the Dispute shall be submitted for amicable written resolution by negotiations
between designated executive officers of each of the Beneficiary and the
Grantor, each with authority to resolve the Dispute. If, for any reason, the
designated executive officers are unable to reach a mutually acceptable written
resolution within forty (40) calendar days of the date of delivery of the
Dispute Notice, the Dispute shall be submitted for final and binding arbitration
in accordance with Section 10.2 below. All negotiations, discussions, and
communications made or conducted pursuant to the procedures set forth in this
Section 10.1 are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and any other
applicable rules of evidence.

Section 10.2 Arbitration.
(a) Except as provided in Section 10.1, any and all Disputes between the
Beneficiary and the Grantor shall be submitted for final and binding arbitration
conducted by an arbitration panel (“Panel”). The Panel shall consist of an
umpire and two party-appointed arbitrators unless the Beneficiary or the Grantor
meets the requirements of Section 10.2(b) and demands arbitration pursuant
thereto, in which case the Panel would consist of an umpire only. Any such
arbitration shall be submitted and governed by the Procedures for the Resolution
of U.S. Insurance and Reinsurance Disputes, Regular Panel Version, dated April
2004 (the “Procedures”), developed by the Insurance and Reinsurance Dispute
Resolution Task Force, subject to the following modifications:
(i) Qualifications of the arbitrators and umpires shall be in accordance with
section 6.2 of the Procedures, except that other professionals who have worked
for at least ten (10) years for an insurer or reinsurer shall also be qualified
to serve as an arbitrator or umpire.
(ii) The Beneficiary shall appoint one party-appointed arbitrator, and the
Grantor shall appoint another, in the manner provided by the Procedures; the two
party-appointed arbitrators shall appoint the umpire in accordance with section
6.5 of the Procedures. In the event that any arbitrator or the umpire is not
timely appointed hereunder, then, on the application of any party, such
arbitrator shall be appointed in the manner provided for the selection of an
umpire in section 6.7 of the Procedures. Each of the Beneficiary and the Grantor
shall exchange eight names of qualified umpire or party-appointed arbitrator
candidates and shall follow section 6.7 of the Procedures for selection of the
default party-appointed arbitrator(s) or umpire.
(iii) Unless otherwise mutually agreed, the members of the Panel shall be
impartial and disinterested. The members of the Panel may not be: (A) in the
control of any of the Beneficiary or the Grantor or their respective parents,
Affiliates, or agents, (B) a former director or officer of any of the
Beneficiary or the Grantor or their respective parents, Affiliates, or agents or
(C) a




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-22



--------------------------------------------------------------------------------





likely witness in the arbitration. The requirement of impartiality includes a
requirement that all members of the Panel shall have the same obligation to
approach the Panel’s duties and decisions with fairness and without
consideration for the fact that Panel members may have been appointed by one of
the Beneficiary or the Grantor. The requirement of impartiality does not mean
that any arbitrator can have no previous knowledge of or experience with respect
to issues involved in the Dispute or Disputes.
(iv) The first sentence of section 10.4 of the Procedures shall be replaced by
the following sentence: “The Panel shall require that each of the Beneficiary
and the Grantor submit concise written statements of position, including
summaries of the facts and evidence a party to the arbitration intends to
present, discussion of the applicable law and the basis for the requested Award
or denial of relief sought.”
(v) Section 11.1 of the Procedures shall be replaced by the following provision:
“Within such time periods and through a procedure determined by the Panel, the
Beneficiary and the Grantor may propound discovery seeking disclosure of such
information or documents relevant to the dispute or necessary for the proper
resolution of the dispute.”
(vi) Position statements may be amended at any reasonable time, but not later
than the close of discovery, without a showing to the Panel that the amending
party to the arbitration could not reasonably have raised the new claim or issue
at an earlier time.
(vii) The Panel shall hold an evidentiary hearing, if it deems that one is
necessary, within one (1) year of the arbitration demand, unless the Beneficiary
and the Grantor jointly otherwise agree or the Panel determines that more time
is needed to hold an evidentiary hearing, provided, that the failure of the
Panel to meet this deadline shall not constitute a defense or objection to the
enforcement of its award. Should either of the Beneficiary or the Grantor seek a
reasonable extension to this time frame for good cause shown, the other party to
the arbitration’s agreement shall not be unreasonably withheld.
(viii) To the extent permitted by Law, the Panel shall have the authority to
issue subpoenas and other orders to enforce its decisions.
(ix) The Panel may award reasonable attorneys’ fees and arbitration costs to the
prevailing party to the arbitration, as determined by the Panel.
(x) Section 14.3 of the Procedures shall be replaced by the following provision:
“The Panel shall make a decision and issue an award with regard to the terms
expressed in this Trust Agreement and the custom and practice of the property
and casualty insurance and reinsurance industry. The Panel shall not be
obligated to follow the strict rules of law and evidence.”
(b) Alternative Streamlined Procedures. Notwithstanding the foregoing provisions
of this Article X, the Alternative Streamlined Procedures set forth in section
16 of the Procedures, as modified by Section 10.2(a)(iv) and Sections
10.2(a)(viii) through 10.2(a)(x), shall apply in the event that, in a
consolidated proceeding or otherwise, the party initiating arbitration is
seeking payment of a total amount that is no greater than one million dollars
($1,000,000). Sections 16.1, 16.2 and 16.3 of the Alternative Streamlined
Procedures shall not apply to the Alternative Streamlined Procedure hereunder.
The second sentence of section 16.4 of the Alternative Streamlined Procedures
shall also not apply; instead, the Beneficiary and the Grantor agree to comply
with section 6.7 of the Procedures to appoint a single umpire in an Alternative
Streamlined Procedure as provided herein, and each of the Beneficiary and the
Grantor shall exchange eight (8) names of qualified umpires to form the list to
be used in section 6.7(a) of the Procedures. The single umpire appointed herein
shall satisfy the requirements for an umpire set forth in Section 10.2(a)(iii).




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-23



--------------------------------------------------------------------------------





(c) Hearing Location. The arbitration shall be held, and the award shall be
rendered, in Hartford, Connecticut, unless the Beneficiary and the Grantor
mutually agree in writing to a different location.
(d) Confirmation. Either of the Beneficiary or the Grantor may apply to a court
of competent jurisdiction, and any court where either of the Beneficiary or the
Grantor or their respective assets are located (to whose jurisdiction the
Beneficiary and the Grantor consent for the purposes of enforcing and executing
upon the award) for an order confirming any award of the Panel, or executing
upon any such award. If the application for confirmation is contested and a
judgment is issued confirming the award, then the party against whom
confirmation is sought shall pay the attorneys’ fees incurred by the party who
applied for the confirmation and all court costs of any such proceeding.
(e) Equitable Relief from a Court of Law. Nothing herein shall be construed to
prevent either of the Beneficiary or the Grantor from applying to a court of
competent jurisdiction to issue a restraining order or other equitable relief to
maintain the “status quo” of the parties participating in the arbitration
pending the decision and award by the Panel. In any such action, (i) each of the
Beneficiary and the Grantor irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Federal Courts of the United
States and State Courts of Connecticut located in Hartford County, Connecticut
(the “Connecticut Courts”); (ii) each of the Beneficiary and the Grantor
irrevocably waives, to the fullest extent it may effectively do so, any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens or any right of objection to jurisdiction on
account of its place of incorporation or domicile, which it may now or hereafter
have to the bringing of any such action or proceeding in any Connecticut Court;
(iii) each of the Beneficiary and the Grantor irrevocably consents to service of
process in the manner provided for notices in Section 9.1, or in any other
manner permitted by applicable Law; and (iv) EACH OF THE BENEFICIARY AND THE
GRANTOR WAIVES ANY RIGHT TO TRIAL BY JURY.
(f) Consolidated Proceedings. The Beneficiary and the Grantor consent that any
pending or contemplated arbitration hereunder may be consolidated with any prior
arbitration arising under this arbitration agreement or an agreement to
arbitrate set forth in any Transaction Documents for the purposes of efficiency
and to avoid the possibility of inconsistent awards. An application for such
consolidation may be made by any party to this Trust Agreement or the
Reinsurance Agreement or any of the other documents related to the transaction
contemplated by the Reinsurance Agreement to the Panel for the prior
arbitration. The Panel to the prior arbitration shall, after providing all
interested parties the opportunity to comment on such application, order that
any such pending or contemplated arbitration be consolidated into a prior
arbitration if it determines that: (i) the issues in the arbitrations involve
common questions of law or fact; (ii) no party to either arbitration shall be
prejudiced, whether by delay or otherwise, by the consolidation; (iii) any party
to the pending or contemplated arbitration that did not join an application for
consolidation, or does not consent to such an application, is sufficiently
related to the parties in the prior arbitration that their interests were
sufficiently represented in the appointment of the tribunal for the prior
arbitral tribunal; and (iv) consolidation would be more efficient than separate
arbitral proceedings.
(g) Choice of Law. The governing Law set forth in Section 9.5 shall apply to
this Article X.



IN WITNESS OF THE ABOVE, this Trust Agreement is executed in triplicate by the
Parties’ duly authorized officers on the dates indicated below with an effective
date of December 30, 2016.
HARTFORD FIRE INSURANCE COMPANY, as Beneficiary




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-24



--------------------------------------------------------------------------------





By:                            
Title:                            
Date:                            
Attest:    _________________________________
Title:    _________________________________
Date:    _________________________________
NATIONAL INDEMNITY COMPANY, as Grantor
By:                            
Title:                            
Date:                            
Attest:    _________________________________
Title:    _________________________________
Date:    _________________________________
By:                            
Title:                            
Date:                            
Attest:    _________________________________
Title:    _________________________________
Date:    _________________________________




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-25



--------------------------------------------------------------------------------








Wells Fargo Bank, National Association, as Trustee
By:                            
Title:                            
Date:                            
Attest:    _________________________________
Title:    _________________________________
Date:    _________________________________








No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-26
[Signature Page – Trust Agreement]



--------------------------------------------------------------------------------






APPENDIX A

TRUST PROVISIONS FOLLOWING A REINSURANCE CREDIT EVENT
In accordance with Article III of this Trust Agreement, the provisions set forth
in this Appendix A shall replace the provisions of the equivalent Sections in
this Trust Agreement and become effective.
Section 4.1 Continuing Obligation of the Grantor.
(a) The segregated trust account maintained by the Trustee with account number
77193800 (which shall be hereinafter referred to, including all successor
accounts thereto, as the “Trust Account”) shall continue in existence upon the
occurrence of a Reinsurance Credit Event with a single Beneficiary and the
substitution of Assets as required under Section 3.1 of this Trust Agreement.
(b) The Grantor shall ensure that the Trust Account shall hold Permitted
Investments at all times with a fair market value of no less than 100% of the
Required Amount, as determined in accordance with Section 7.7 of this Trust
Agreement.
Section 4.2 Purpose of the Trust. The Assets in the Trust Account shall be held
by the Trustee for the sole benefit of the Beneficiary. The Grantor grants to
the Trustee all trust powers necessary and reasonable in the performance of its
duties hereunder except as otherwise expressly provided herein.
Section 5.1 (a) Substitution of Trust Account Assets. Upon receipt of the prior
written consent of the Beneficiary, the Grantor may, from time to time,
substitute or exchange Assets contained in the Trust Account, provided, however,
(i) the Assets so substituted or exchanged must be Permitted Investments, (ii)
after giving effect to such substitution, the fair market value of the newly
deposited Assets are at least equal to the fair market value of the substituted
Assets and (iii) the replacement Assets to be deposited in the Trust Account in
such substitution or exchange are deposited therein on the day of withdrawal of
the substituted or exchanged Assets. Upon any substitution or exchange as
provided for herein, the Grantor shall certify to the Trustee and Beneficiary
that such substitution or exchange meets the requirements of this Section 5.1.
The Trustee shall act on the instruction and certification of the Grantor and
shall give the Beneficiary prompt written notice of any substitution made
pursuant hereto.
Section 5.3 Quarterly Certification. Within fourteen (14) calendar days
following the end of each calendar quarter, the Grantor shall provide the
Beneficiary (with a copy to the Trustee) a written certification (the “Quarterly
Certification”) stating the Required Amount as of the calendar quarter end and
the aggregate fair market value of the Permitted Investments held in the Trust
Account as of the calendar quarter end (both on an asset-by-asset basis and a
cumulative basis). Such certification shall separately state the effect on the
fair market value of the Assets of withdrawals by the Grantor from the Trust
Account effected during such calendar quarter. As soon as is practicable, but in
no event more than ten (10) Business Days following its receipt of the Quarterly
Certification, the Beneficiary shall either (i) countersign such certification
and forward it to the Trustee or (ii) notify the Grantor that it objects to the
Grantor’s calculation of the Required Amount or the Grantor’s valuation of any
Asset. If the Parties are able to resolve such dispute within ten (10) Business
Days of the Beneficiary’s transmittal to the Grantor of its notice of objection,
they shall promptly forward to the Trustee a jointly signed certification of the
Required Amount. If the Parties are unable to resolve such dispute within ten
(10) Business Days of the Beneficiary’s transmittal to the Grantor of its notice
of objection, and the dispute relates to the valuation of an Asset, the value of
such Asset shall be determined by a Third Party Appraiser and the Parties shall
be bound by such valuation. All other disputes shall be resolved in accordance
with Article X of this Trust Agreement. Upon resolution of such dispute, the
Parties shall forward to the Trustee a copy of the corrected Quarterly
Certification setting forth the Required Amount as resolved through such Third
Party Appraiser or arbitration. The Grantor shall, to the extent reasonably
necessary or required in order to verify Grantor’s certification, permit the
Beneficiary to audit its records in order to determine its compliance with this
Section 5.3. The Grantor shall cooperate fully with such audit. Access to the
Grantor and its employees by the Beneficiary in connection with such audit shall
be at reasonable times during regular business




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-27



--------------------------------------------------------------------------------





hours upon reasonable prior written notice (including by e-mail) in a manner
which does not unreasonably interfere with the business or operations of the
Grantor.
Section 6.1 Adjustment of Trust Account Assets.
(a) The Required Amount as of the end of each calendar quarter shall be
certified to the Trustee by the Grantor in the manner set forth in Section 5.3.
(b) If the aggregate fair market value of the Permitted Investments maintained
in the Trust Account as of any calendar quarter end is less than the Required
Amount as of such calendar quarter end, then within five (5) Business Days of
its receipt of the certification set forth in Section 5.3, the Grantor shall
deposit into the Trust Account such additional Assets with an aggregate fair
market value as are necessary to ensure that the aggregate fair market value of
the Permitted Investments held in the Trust Account is no less than 100% of the
Required Amount as of the immediately prior calendar quarter end.
Section 6.2 Release of Trust Account Assets to the Beneficiary.
(a) Notwithstanding anything in this Trust Agreement to the contrary, the
Beneficiary shall have the right to withdraw Assets from the Trust Account at
any time, without notice to the Grantor, subject only to written notice to the
Trustee from the Beneficiary given in accordance with Section 9.1 of this Trust
Agreement. Other than such notice, no other statement or document need be
presented by the Beneficiary to withdraw such Assets except that the Beneficiary
shall acknowledge to the Trustee receipt of such withdrawn Assets. Upon such
written notice of demand of the Beneficiary, the Trustee shall immediately take
any and all steps necessary to transfer absolutely and unequivocally all right,
title and interest in the Assets to the Beneficiary and, to the extent
applicable, deliver physical custody of such Assets to the Beneficiary. Upon
such transfer, Trustee shall promptly forward a copy of such notice to the
Grantor. The Trustee shall not be subject to any liability for any payment made
by it to the Beneficiary pursuant to such written demand by the Beneficiary.
(b) The Grantor and the Beneficiary agree that the Assets may only be withdrawn
by the Beneficiary, and utilized and applied by the Beneficiary, or any
successor by operation of law of the Beneficiary including any liquidator or
rehabilitator, receiver or conservator of the Beneficiary, without diminution
because of insolvency on the part of the Beneficiary or the Grantor, for one or
more of the following purposes:
(i) to pay or reimburse the Beneficiary for the Grantor’s share under the
Reinsurance Agreement regarding any losses and allocated loss expenses paid by
the Beneficiary, but not recovered from the Grantor, or for unearned premiums
due to the Beneficiary if not otherwise paid by the Grantor;
(ii) to make payment to the Grantor of any amounts held in the Trust Account
that exceed one hundred two percent (102%) of the actual amount required to fund
the Grantor’s obligations under this Reinsurance Agreement; and
(iii) where the Beneficiary has received notification of termination of the
Trust Agreement and where the Grantor’s entire obligations under this
Reinsurance Agreement remain unliquidated and undischarged ten (10) days prior
to the termination date, to withdraw amounts equal to the obligations and
deposit those amounts in a separate account, in the name of the Beneficiary in
any qualified U.S. financial institution as defined in Connecticut General
Statutes Section 38a-87 apart from its general assets, in trust for such uses
and purposes specified in Section 38a-88-1 to 38a-88-4 of the Regulations of
Connecticut State Agencies as may remain executory after such withdrawal and for
any period after the termination date.
Section 6.3 Release of Trust Account Assets to the Grantor. Subject to receipt
of the Beneficiary’s prior written instructions, the Trustee may, from time to
time, release to the Grantor Assets with an aggregate fair market value equal to
the excess over one hundred two percent (102%) of the Required Amount as of the
prior calendar quarter end. In connection with any such release of Assets, the
Trustee shall take any and all necessary steps to transfer absolutely and
unequivocally all right, title and interest in such released Assets to the
Grantor or its designee. The




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-28



--------------------------------------------------------------------------------





Trustee shall not be subject to any liability for any payment made by it to the
Grantor pursuant to such written instructions received by it from the
Beneficiary.
Section 7.2 Reserved. [Intentionally Omitted].
Section 7.5 Responsibilities of the Trustee.
(a) The Trustee, in the administration of the Trust Account, is to be bound
solely by the express provisions herein, and such further written and signed
directions as the appropriate Party or Parties may, under the conditions herein
provided, deliver to the Trustee. The Trustee shall be under no obligation to
enforce the Grantor’s obligations under this Trust Agreement, except as
otherwise expressly provided or directed pursuant hereto. The Trustee shall be
restricted to holding title to, operating and collecting the Assets comprising
the Trust Account and the payment and distribution thereof for the purposes set
forth in this Trust Agreement and to the conservation and protection of such
Assets and the administration thereof in accordance with the provisions of this
Trust Agreement, and the Trustee shall be liable only for its own negligence,
willful misconduct or lack of good faith. The Trustee further agrees to forward
upon request of the Beneficiary, the Grantor or any Insurance Commissioner a
statement and valuation of all Assets held under this Trust Agreement.
(b) Subject to the other provisions of this Trust Agreement, including the
requirements that only Permitted Investments may be held in the Trust Account
and provisions relating to the substitution of Assets, (i) the Grantor shall
have the irrevocable authority and sole power to direct the Trustee, in the
Grantor’s sole discretion, with respect to all aspects of the management or
investment of the Assets contained in the Trust Account, including, but not
limited to, directing the Trustee to enter into one or more investment
management, advisory, custodial, depository or other agreements of form and
substance specified by the Grantor, with any other Person, including any
Affiliate of the Grantor, selected by the Grantor and (ii) the Trustee and the
Beneficiary each acknowledges that it has no authority with respect to such
management or investment activities, the Trustee agrees it will not exercise any
discretion or take any action with respect to the matters in clause (i) above
and will take any actions related thereto as directed by the Grantor in
accordance therewith.
Section 7.6 Books and Records. The Trustee shall keep full and complete records
of the administration of the Trust Account. The Grantor, the Beneficiary or the
Insurance Commissioner may examine such records, upon reasonable notice to the
Trustee, at any time during business hours through any Person or Persons duly
authorized in writing by Grantor, the Beneficiary or the Insurance Commissioner,
as applicable, at the requesting Party’s expense.
Section 7.9 Release of Information. In addition, the Trustee shall promptly
respond to any and all reasonable requests for information concerning the Trust
Account or the Assets held therein by any of the Parties. Furthermore, the
Trustee shall fully and completely respond to any direct inquiries of the
Insurance Commissioner, or any of its representatives, concerning the Trust
Account or the Assets held hereunder, including, detailed inventories of
securities or funds, and the Trustee shall permit the Insurance Commissioner, or
its representatives, to examine and audit all securities or funds held
hereunder. The Trustee shall promptly provide notice to the Beneficiary and the
Grantor concerning all such inquiries, and shall provide seven (7) days prior
notice to the Beneficiary and the Grantor of all such examinations and audits.
Section 7.12 Limitations of the Trustee. The Trustee shall in no way be
responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Permitted
Investments. The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with this Article VI.
Section 7.13 Duty of the Trustee Upon Insolvency of the Grantor. Notwithstanding
any other provisions of this Trust Agreement to the contrary, if the Grantor has
been declared insolvent or placed into receivership, rehabilitation, liquidation
or similar proceedings under the laws of its state or country of domicile, the
Trustee shall comply with an order of the insurance commissioner with regulatory
oversight over the Trust or court of competent jurisdiction directing the
Trustee to transfer to such insurance commissioner all of the Assets of the
Trust. The Assets shall be applied in accordance with the priority statutes and
Laws of the state in which the Trust is domiciled




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-29



--------------------------------------------------------------------------------





applicable to the assets of insurance companies in liquidation. If the insurance
commissioner with regulatory oversight over the Trust determines that the Assets
of the Trust or any part thereof are not necessary to satisfy claims of the
Beneficiary, the assets or any part of them shall be returned to the Trustee for
distribution in accordance with the Trust Agreement.
Section 9.2 Construction and Effect. This Trust Agreement and the enforceability
hereof shall not be subject to the satisfaction of any conditions or
qualifications not expressly included herein.








No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
A-30



--------------------------------------------------------------------------------






Exhibit B
Parental Guarantee Agreement






No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-1



--------------------------------------------------------------------------------


EXECUTION COPY




This PARENTAL GUARANTEE AGREEMENT, dated as of December 30, 2016 (this “Parental
Guarantee Agreement”), is made by Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”), in favor of Hartford Fire Insurance Company, a
Connecticut property and casualty insurance company, for and on behalf of itself
and the Hartford Insurers (“Hartford”), with respect to certain obligations of
National Indemnity Company, a Nebraska stock property and casualty insurance
company (“NICO”) and in favor of The Hartford Financial Services Group, Inc.
(“HFSG”), a Delaware corporation, with respect to certain obligations of BH
Finance LLC, a Nebraska limited liability company (“Reimburser”).
WITNESSETH:
WHEREAS, pursuant to the Aggregate Excess of Loss Reinsurance Agreement, dated
as of December 30, 2016, by and between the Reinsured and NICO (as amended,
modified, and supplemented and in effect from time to time, the “Reinsurance
Agreement”), the Reinsured ceded to NICO Ultimate Net Loss in excess of the
Retention, subject to the Reinsurer’s Aggregate Limit;
WHEREAS, as contemplated by the Reinsurance Agreement, NICO, Hartford, and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), have entered into
the Collateral Trust Agreement, dated as of December 30, 2016 (the “Collateral
Trust Agreement”);
WHEREAS, as contemplated by the Reinsurance Agreement and concurrently with the
execution of this Parental Guarantee Agreement, HFSG and Reimburser have entered
into the Reimbursement Agreement, dated as of December 30, 2016 (the
“Reimbursement Agreement”);
WHEREAS, NICO and Reimburser are wholly-owned subsidiaries of Berkshire, and
Berkshire shall derive direct or indirect benefits from the transactions
contemplated by the Reinsurance Agreement; and
WHEREAS, to induce Hartford and HFSG to enter into the transactions contemplated
by the Reinsurance Agreement and the Reimbursement Agreement, Berkshire has
executed and delivered this Parental Guarantee Agreement.
NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
set forth herein, and other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, and intending to be legally bound
hereby, Berkshire, Hartford, and HFSG (each individually, a “Party” and
collectively, the “Parties”) hereby agree as follows:
ARTICLE I    
DEFINITIONS; CONSTRUCTION
Section 1.1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Reinsurance Agreement. The
following terms shall have the following meanings when used in this Parental
Guarantee Agreement:
“Acceleration Event” means the occurrence or continuance of both of the
following events, acts, occurrences or conditions, whether either such event,
act, occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body: any (a) Insolvency Event of NICO and (b) Insolvency Event
of Berkshire, whether such Insolvency Event occurs prior to, concurrently with
or subsequent to the Insolvency Event of NICO referred to in (a).
“Berkshire” has the meaning set forth in the Preamble.
“Collateral” has the meaning set forth in Section 3.1.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-2



--------------------------------------------------------------------------------





“Collateral Obligations” has the meaning set forth in Section 2.1(a).
“Collateral Trust Account” means the account established by the Securities
Intermediary with account number 77193800 in the name of the Trustee, together
with any replacements thereof or substitutions therefor.
“Collateral Trust Agreement” has the meaning set forth in the Recitals.
“Event of Default” means the occurrence or continuance of all of the following:
(a) any NICO Event of Default, (b) the failure of Berkshire to perform or pay
any of its obligations under the Parental Guarantee and (c) any of the following
events, acts, occurrences or conditions, whether such event, act, occurrence or
condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by any Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:
(i) any Insolvency Event of NICO;
(ii) a final arbitration award, court order, decision or judgment with no appeal
or stay pending (A) has been issued against NICO in favor of the Reinsured under
the Reinsurance Agreement or the Trust Agreement and remains unpaid or
unperformed by NICO or (B) has been issued against the Reinsured with respect to
an Asbestos Claim or a Pollution Claim that results in a Reinsured Liability
that NICO has acknowledged in writing its obligation to pay and such Reinsured
Liability remains unpaid by NICO; or
(iii) NICO has acknowledged in writing its obligation to pay or perform an
obligation guaranteed under the Parental Guarantee, and such obligation remains
due and unpaid or unperformed by NICO.
“Guaranteed Obligations” means the NICO Guaranteed Obligations and the
Reimburser Guaranteed Obligations.
“Hartford” has the meaning set forth in the Preamble.
“HFSG” has the meaning set forth in the Preamble.
“Insolvency Event” means, in respect of any Person, the occurrence or
continuance of any of the following events, acts, occurrences or conditions,
whether such event, act, occurrence or condition is voluntary or involuntary or
results from the operation of law or pursuant to or as a result of compliance by
that Person with any judgment, decree, order, rule or regulation of any court or
administrative or governmental body: (a) that Person shall commence a voluntary
case concerning itself under any insolvency laws or otherwise commence any other
proceeding under any bankruptcy, rehabilitation, liquidation, conservation,
dissolution, reorganization, arrangement, adjustment of debt, relief of debtors,
insolvency or similar Law of any jurisdiction whether now or hereafter in effect
relating to such Person (any of the foregoing, an “Insolvency Proceeding”); (b)
an involuntary Insolvency Proceeding is commenced against that Person and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(c) a receiver, rehabilitator, custodian or liquidator is appointed for, or
takes charge of, all or substantially all of the property of that Person; (d)
any order for relief or other order approving any such case or proceeding is
entered; (e) that Person is adjudicated insolvent or bankrupt; (f) that Person
suffers any appointment of any custodian or the like for it or any substantial
part of its property, which appointment continues undischarged or unstayed for a
period of thirty (30) calendar days; (g) that Person makes a general assignment
for the benefit of creditors; (h) that Person shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (i) that Person shall call a meeting of its creditors with a view of
arranging a composition or adjustment of its debts; (j) that Person shall by any
act or failure to act consent to, approve of or acquiesce in any of the
foregoing; or (k) any corporate action is taken by such Person for the purpose
of effecting any of the foregoing items (a)-(j).
“Interest” means, with respect to the payment of any Guaranteed Obligation
hereunder, interest on such payment at the Interest Rate accrued from the
applicable due date of the Guaranteed Obligation by NICO or Reimburser, as
applicable, until the date of such payment.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-3



--------------------------------------------------------------------------------





“NICO” has the meaning set forth in the Preamble.
“NICO Event of Default” means the occurrence or continuance of any of the
following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body:
(a) NICO’s failure to pay all Reinsured Liabilities due and owing by NICO,
pursuant to and in accordance with the applicable provisions of the Reinsurance
Agreement, subject, in the case of Reinsured Liabilities arising from Ultimate
Net Loss, to the Aggregate Limit;
(b) NICO’s failure to transfer and assign assets into the Collateral Trust
Account when required, including upon the occurrence of a Collateral Triggering
Event or a Reinsurance Credit Event, pursuant to and in accordance with the
applicable provisions of the Reinsurance Agreement and the Collateral Trust
Agreement; or
(c) NICO’s failure to establish, fund and maintain additional trust accounts
and/or other collateral when required upon the occurrence of a Reinsurance
Credit Event, pursuant to and in accordance with the applicable provisions of
the Reinsurance Agreement and the Collateral Trust Agreement.
“NICO Guaranteed Obligations” has the meaning set forth in Section 2.1(a).
“NICO Trigger Events” has the meaning set forth in Section 2.1(b).
“Parental Guarantee” has the meaning set forth in Section 2.1(a).
“Parental Guarantee Agreement” has the meaning set forth in the Preamble.
“Party” or “Parties” has the meaning set forth in the Recitals.
“Person” means and includes any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or agency, department or instrumentality thereof.
“Proceeds” means “proceeds” as such term is defined in the UCC.
“Reimbursement Agreement” has the meaning set forth in the Recitals.
“Reimburser” has the meaning set forth in the Preamble.
“Reimburser Guaranteed Obligations” has the meaning set forth in Section 2.1(a).
“Reimburser Trigger Events” has the meaning set forth in Section 2.1(c).
“Reinsurance Agreement” has the meaning set forth in the Recitals.
“Secured Obligations” means (a) all of NICO’s payment and performance
obligations (whether absolute or contingent, matured or unmatured) arising under
or in connection with the Reinsurance Agreement and the Collateral Trust
Agreement, (b) all of Berkshire’s payment and performance obligations (whether
absolute or contingent, matured or unmatured) arising under the Parental
Guarantee with respect to NICO’s obligations under the Reinsurance Agreement and
Collateral Trust Agreement and (c) reimbursement for all expenses incurred to
enforce and exercise any and all remedies under (i) the Reinsurance Agreement,
(ii) the Collateral Trust Agreement and (iii) this Parental Guarantee (solely
with respect to Berkshire’s payment and performance obligations, whether
absolute or contingent or matured or unmatured, arising under the Parental
Guarantee with respect to NICO’s obligations under the Reinsurance Agreement and
the Collateral Trust Agreement) including, in each case, (A) all




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-4



--------------------------------------------------------------------------------





reasonable attorney’s fees and legal expenses and (B) any of the foregoing
amounts payable after the commencement of any Insolvency Proceeding, whether or
not any such amounts are allowed in any such proceeding.
“Securities Intermediary” means Wells Fargo Bank, National Association, acting
as securities intermediary with respect to the Collateral Trust Account.
“Security Entitlement” means “security entitlement” as defined in the UCC.
“Trigger Events” means any NICO Trigger Event or Reimburser Trigger Event, as
applicable.
“Trustee” has the meaning set forth in the Recitals.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Connecticut.
ARTICLE II    

PARENTAL GUARANTEE
Section 2.1 Parental Guarantee.
(a) Berkshire hereby unconditionally and irrevocably guarantees (the “Parental
Guarantee”): (i) NICO’s full and prompt payment and, in the case of the
obligations set forth in (B) and (C) below (the “Collateral Obligations”),
performance when due of NICO’s obligations for: (A) the payment of all Reinsured
Liabilities due and owing by NICO, pursuant to and in accordance with the
applicable provisions of the Reinsurance Agreement, subject, in the case of
Reinsured Liabilities arising from Ultimate Net Loss, to the Aggregate Limit;
(B) the transfer and assignment of assets into the Trust Account when required,
including upon the occurrence of a Collateral Triggering Event or a Reinsurance
Credit Event, pursuant to and in accordance with the applicable provisions of
the Reinsurance Agreement and the Trust Agreement; or (C) the establishment,
funding and maintenance of additional trust accounts and/or other collateral
when required upon the occurrence of a Reinsurance Credit Event, pursuant to and
in accordance with the applicable provisions of the Reinsurance Agreement and
the Trust Agreement (such obligations, collectively, the “NICO Guaranteed
Obligations”); and (ii) Reimburser’s full and prompt payment when due of all
amounts due and owing by Reimburser in respect of Net Reduction Amounts (as
defined in the Reimbursement Agreement) pursuant to and in accordance with the
applicable provisions of the Reimbursement Agreement (the “Reimburser Guaranteed
Obligations”).
(b) If NICO, after any of the events listed under (i), (ii) or (iii) below (the
“NICO Trigger Events”) has occurred, has not timely paid (or, in the case of a
Collateral Obligation, performed) a NICO Guaranteed Obligation within thirty
(30) calendar days after the due date of such NICO Guaranteed Obligation,
Hartford may proceed directly and at once, upon written notice to NICO and
Berkshire, against Berkshire to obtain payment (or, in the case of a Collateral
Obligation, performance) of the full amount or any portion of the NICO
Guaranteed Obligation that is then due and payable and has not been paid (or, in
the case of a Collateral Obligation, performed) by NICO, together with Interest.
Following the occurrence of a NICO Trigger Event of the type described under (i)
below Hartford shall be entitled to so proceed directly against Berkshire
without first proceeding against or joining NICO or any other Person. Following
the occurrence of a NICO Trigger Event of the type described under (ii) or (iii)
below, Hartford shall be entitled to so proceed directly against Berkshire with
regard to the NICO Guaranteed Obligation that is the subject of such NICO
Trigger Event without first proceeding against or joining NICO or any other
Person. The NICO Trigger Events are as follows:
(i) any Insolvency Event of NICO;
(ii) a final arbitration award, court order, decision or judgment with no appeal
or stay pending (A) has been issued against NICO in favor of the Reinsured under
the Reinsurance Agreement or the Collateral Trust Agreement and remains unpaid
(or, in the case of a Collateral Obligation, unperformed) by NICO, or (B)




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-5



--------------------------------------------------------------------------------





has been issued against the Reinsured with respect to an Asbestos Claim or a
Pollution Claim that results in a Reinsured Liability that NICO has acknowledged
in writing its obligation to pay and such Reinsured Liability remains unpaid by
NICO; or
(iii) NICO has acknowledged in writing its obligation to pay (or, in the case of
a Collateral Obligation, perform) a NICO Guaranteed Obligation and such NICO
Guaranteed Obligation remains due and unpaid (or, in the case of a Collateral
Obligation, unperformed) by NICO.
(c) If Reimburser, after any of the events listed under (i), (ii) or (iii) below
(the “ Reimburser Trigger Events”) has occurred, has not timely paid a
Reimburser Guaranteed Obligation within thirty (30) calendar days after the due
date of such Reimburser Guaranteed Obligation, HFSG may, at its option, proceed
directly and at once, upon written notice to Reimburser and Berkshire, against
Berkshire to obtain payment of the full amount or any portion of the Reimburser
Guaranteed Obligation that is then due and payable and has not been paid by
Reimburser, together with Interest. Following the occurrence of a Reimburser
Trigger Event of the type described under (i) below, HFSG shall be entitled to
so proceed directly against Berkshire without first proceeding against or
joining Reimburser or any other Person. Following the occurrence of a Reimburser
Trigger Event of the type described under (ii) or (iii) below, HFSG shall be
entitled to so proceed directly against Berkshire with regard to the Reimburser
Guaranteed Obligation that is the subject of such Reimburser Trigger Event
without first proceeding against or joining Reimburser or any other Person. The
Reimburser Trigger Events are as follows:
(i) any Insolvency Event of Reimburser;
(ii) a final arbitration award, court order, decision or judgment with no appeal
or stay pending has been issued against Reimburser in favor of HFSG under the
Reimbursement Agreement and remains unpaid by Reimburser; or
(iii) Reimburser has acknowledged in writing its obligation to pay a Reimburser
Guaranteed Obligation and such Reimburser Guaranteed Obligation remains due and
unpaid by Reimburser.
(d) The Parental Guarantee is a guarantee of payment (or, in the case of a
Collateral Obligation, performance), and not of collection merely, and, upon the
occurrence of a Trigger Event and any failure of NICO or Reimburser, as
applicable, to pay (or, in the case of a Collateral Obligation, perform) a
Guaranteed Obligation, Hartford or HFSG, as applicable, may, at its option,
proceed directly and at once, with written notice, against Berkshire to collect
and recover the full amount of NICO’s or Reimburser’s liability to pay (or, in
the case of a Collateral Obligation, perform) such Guaranteed Obligation (or any
portion thereof) then due and owing, together with any applicable Interest, and
otherwise enforce the Collateral Obligations. The Parental Guarantee is a
continuing guaranty and the obligations of Berkshire hereunder are and shall be
absolute under any and all circumstances, irrespective of, and Berkshire hereby
waives, any defense it may have relating to: (i) any lack of validity,
regularity or enforceability of this Parental Guarantee Agreement, the
Reinsurance Agreement, the Trust Agreement, or the Reimbursement Agreement,
(ii) any change in time or place of payment of or other term of the Guaranteed
Obligations, or any other amendment or waiver of or consent to departure from
this Parental Guarantee Agreement, the Reinsurance Agreement, the Trust
Agreement, or the Reimbursement Agreement, (iii) except with respect to whether
a Trigger Event has occurred, any change, restructuring or termination of the
corporate structure or existence of NICO or Reimburser, or any dissolution,
liquidation, conservation, rehabilitation, bankruptcy, statutory reorganization,
receivership, compulsory composition, or similar statutory or delinquency
proceeding affecting NICO or Reimburser or any of their respective assets or any
resulting release or discharge of any obligation of NICO under the Reinsurance
Agreement, the Trust Agreement or of Reimburser under the Reimbursement
Agreement or (iv) in the case of a NICO Trigger Event of the type described in
Section 2.1(b)(ii) or Section 2.1(b)(iii) or a Reimburser Trigger Event of the
type described in Section 2.1(c)(ii) or Section 2.1(c)(iii), any defense,
set-off or other circumstance which might otherwise constitute a defense
available to Berkshire, NICO or Reimburser. Notwithstanding anything contained
herein to the contrary, nothing in this Parental Guarantee Agreement shall
preclude Berkshire from asserting a valid claim or valid defense to the effect
that the Guaranteed Obligation has been paid or performed, discharged or
satisfied in full in accordance with the terms of the Reinsurance Agreement, the
Trust Agreement, or the Reimbursement Agreement, as applicable. Except as
otherwise expressly set forth in




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-6



--------------------------------------------------------------------------------





this Parental Guarantee Agreement, Berkshire hereby expressly waives promptness,
diligence, demand, notice of dishonor, non-payment, non-performance or other
default with respect to the Guaranteed Obligations, or any requirements that any
right or power be exhausted or any action taken against NICO or Reimburser. To
the extent that Berkshire shall have made any payments under this Parental
Guarantee Agreement, any rights to subrogation which Berkshire may have as a
result of any such payment shall be deferred, postponed and subordinated to the
prior indefeasible payment in full of the Guaranteed Obligations. If all or any
part payment applied to the Guaranteed Obligation is or must be recovered,
rescinded or returned to NICO, Reimburser or any other Person because of a
dissolution, liquidation, conservation, rehabilitation, bankruptcy, statutory
reorganization, receivership, compulsory composition, or similar proceeding
affecting any Person, such Guaranteed Obligation shall be deemed to have
continued in existence and this Parental Guarantee Agreement shall continue in
effect as to such Guaranteed Obligation, all as though such payment had not been
made.
(e) Berkshire shall pay on demand all fees and out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) incurred by Hartford or HFSG in any way
relating to the successful enforcement of the rights of Hartford or HFSG
hereunder. Hartford or HFSG, as applicable, shall pay on demand all fees and
out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
incurred by Berkshire in any way relating to its defense of an unsuccessful
action by Hartford or HFSG, as applicable, hereunder. Notwithstanding anything
to the contrary in this Section 2.1(e), Hartford or HFSG shall not be entitled
to be reimbursed hereunder for the costs or out-of-pocket expenses incurred in
connection with any notice or demand required under Section 2.1(b) or Section
2.1(c), as applicable, to the extent that such demand is complied with by
Berkshire without dispute or objection.
(f) For the avoidance of doubt, but subject to Section 2.1(e), the payment (or,
in the case of a Collateral Obligation, performance) of a Guaranteed Obligation
by Berkshire pursuant to this Parental Guarantee Agreement shall be deemed to
satisfy NICO’s or Reimburser’s, as applicable, obligation to pay or perform such
Guaranteed Obligation for any purpose, including under the Reinsurance
Agreement, the Trust Agreement, or the Reimbursement Agreement, as applicable.
Hartford and HFSG shall not be entitled to obtain payment or performance of a
Guaranteed Obligation from NICO under the Reinsurance Agreement, the Trust
Agreement or from Reimburser under the Reimbursement Agreement, or withdraw
funds from the Trust Account or any replacement or successor thereof or
substitution therefor to satisfy a Guaranteed Obligation to the extent that such
Guaranteed Obligation has theretofore been paid or performed in full by
Berkshire under this Parental Guarantee Agreement. In furtherance of the
foregoing, Hartford and HFSG hereby agree that any amounts paid by Berkshire
under this Parental Guarantee Agreement shall be in satisfaction of any amounts
due and payable (but unpaid) by NICO or Reimburser, as applicable, under the
Reinsurance Agreement, the Collateral Trust Agreement, or the Reimbursement
Agreement, as applicable.
ARTICLE III    

COLLATERAL TRUST ACCOUNT; GRANT OF SECURITY INTEREST
Section 3.1 Grant of Security Interest. As security for the prompt and complete
payment, reimbursement and performance when due in full of all the Secured
Obligations, Berkshire hereby grants to Hartford a security interest in and
continuing lien on all of Berkshire’s right, title and interest in, to and under
the following, in each case, whether now owned or existing or hereafter acquired
or arising, and wherever located (all of which being hereinafter collectively
called the “Collateral”):
(a) the Collateral Trust Account;
(b) all Security Entitlements carried in the Collateral Trust Account; and
(c) all Proceeds of any or all of the foregoing.
Section 3.2 Registration of Securities, Etc. All securities and other financial
assets credited to the Collateral Trust Account that are in registered form or
that are payable to or to the order of Berkshire shall be (i) registered in the
name of, or payable to or to the order of, the Securities Intermediary or (ii)
endorsed to or to the order of the




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-7



--------------------------------------------------------------------------------





Securities Intermediary or in blank; and in no case will any financial asset
credited to the Collateral Trust Account be registered in the name of, or
payable to or to the order of, Berkshire or endorsed to or to the order of
Berkshire, except to the extent the foregoing have been specially endorsed to or
to the order of the Securities Intermediary or in blank.
Section 3.3 Successor Trust Account. In the event a successor trust account is
established, (i) such account shall be established with either the Securities
Intermediary or another “securities intermediary” (as defined in the UCC)
reasonably acceptable to Hartford and Berkshire, (ii) the Parties shall amend
this Parental Guarantee Agreement to include appropriate references to such
successor trust account and the securities intermediary with whom such successor
trust account is established, as applicable and (iii) financing statements shall
be amended to identify such successor trust account, all in a manner reasonably
satisfactory to Hartford.
Section 3.4 No Other Security Interests. Without the prior written consent of
Hartford, Berkshire shall not enter into any agreement under which it (a) grants
a security interest or lien on any or all of the Collateral or (b) agrees to
cause the Securities Intermediary to comply with “entitlement orders” (as
defined in the UCC) originated by any Person other than Hartford or the
entitlement holder with respect to the Collateral. Berkshire shall promptly
notify Hartford if any Person requests Berkshire to enter into any such
agreement as described in this Section 3.4 or otherwise asserts or seeks to
assert a lien, encumbrance or adverse claim against any portion or all of the
property credited to the Collateral Trust Account (and in that connection,
Berkshire represents and warrants to Hartford that it has not heretofore
received any such request or assertion with respect to the Collateral Trust
Account) and that it will promptly notify the Hartford of the occurrence of any
such events.
Section 3.5 Rights and Remedies Generally. If an Event of Default has occurred
and is continuing, then and in every such case, Hartford may exercise, in
addition to all other rights and remedies granted to it in this Parental
Guarantee Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other applicable Law.
Section 3.6 Acceleration. Upon the occurrence and continuance of an Acceleration
Event, the Secured Obligations shall be automatically due and payable with all
additional interest from time to time accrued thereon, without further action by
Hartford or any other Person. For the avoidance of doubt, for purposes of this
Section 3.6, the amount of Secured Obligations with respect to the Collateral
Trust Account shall be the Security Amount or the Required Amount applicable to
the Collateral Trust Account in effect at the time of the Acceleration Event.
ARTICLE IV    

BERKSHIRE WARRANTIES; POWER OF ATTORNEY
Section 4.1 Berkshire Warranties. Berkshire’s exact legal name (as indicated in
the public record of Berkshire’s jurisdiction of organization) is as set forth
on the signature block to this Parental Guarantee Agreement. Berkshire’s
jurisdiction of organization is the State of Delaware and the organizational
identification number assigned by the State of Delaware to Berkshire is 2908471.
The location of Berkshire’s chief executive office is the address provided in
Section 5.1 as the address for notice to Berkshire. Berkshire will not, except
upon thirty (30) days’ prior written notice to Hartford and delivery to Hartford
of all additional financing statements and other documents reasonably requested
by Hartford to maintain the validity, perfection and priority of the security
interest provided for herein, (i) change its jurisdiction of organization or
(ii) change its name. If Berkshire changes the address of its chief executive
office, it shall promptly provide written notice to Hartford of such new
address. Notwithstanding the foregoing, Berkshire shall not change its
jurisdiction of organization (including as a result of any Change of Control of
Berkshire) to a jurisdiction outside of the United States without the prior
written consent of Hartford.
Section 4.2 Hartford’s Appointment as Attorney-in-Fact. Berkshire hereby
irrevocably constitutes and appoints Hartford and any officers or agents
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Berkshire and in the name of Berkshire or in their own names, from time
to time in Hartford’s discretion, for the purpose of carrying out the terms of
this Parental Guarantee Agreement, to take any and all appropriate action and to
execute any and all documents and instruments




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-8



--------------------------------------------------------------------------------





which may be necessary or desirable to accomplish the purposes of this Parental
Guarantee Agreement. Notwithstanding the foregoing, Hartford agrees that the
power of attorney provided for in this Section 4.2 shall only become effective
upon the occurrence and continuance of an Event of Default.
ARTICLE V    

MISCELLANEOUS PROVISIONS
Section 5.1 Notices. Any notice, request, demand, waiver, consent, approval or
other communication required or permitted to be given by any Party hereunder
shall be in writing and shall be delivered personally, sent by facsimile or
electronic transmission, sent by registered or certified mail, postage prepaid,
or sent by a standard overnight courier of national reputation with written
confirmation of delivery. Any such notice shall be deemed given when so
delivered personally, or if sent by facsimile or electronic transmission, on the
date received (provided that any notice received after 5:00 p.m. (addressee’s
local time) shall be deemed given at 9:00 a.m. (addressee’s local time) on the
next Business Day), or if mailed, on the date shown on the receipt therefor, or
if sent by overnight courier, on the date shown on the written confirmation of
delivery. Such notices shall be given to the following address:
If to the Reinsured or HFSG:
Hartford Fire Insurance Company
One Hartford Plaza
Hartford, CT 06155
Attn: Chief Claims Officer
With copies to, which copies shall not constitute notice hereunder:
Hartford Fire Insurance Company
One Hartford Plaza
Hartford, CT 06155
Attn: Head of Reinsurance Law
If to Berkshire:
Berkshire Hathaway Inc.
3555 Farnam Street
Suite 1440
Omaha, NE 68131
Attention:     Chief Financial Officer
Fax:         (402) 346-3375
Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Party.
Section 5.2 Entire Agreement. This Parental Guarantee Agreement, the Reinsurance
Agreement, the Collateral Trust Agreement, the Reimbursement Agreement and any
other documents delivered pursuant hereto or thereto, constitute the entire
agreement among the Parties and their respective Affiliates with respect to the
subject matter hereof and thereof and supersede all prior negotiations,
discussions, writings, agreements and understandings, oral and written, among
the Parties with respect to the subject matter hereof.
Section 5.3 Waiver and Amendment. This Parental Guarantee Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by an instrument in writing signed by the Parties hereto, or, in
the case of a waiver, by the Party waiving compliance. No delay on the part of
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. The failure of any Party to insist on compliance with any
obligation contained in this Parental Guarantee Agreement or to




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-9



--------------------------------------------------------------------------------





exercise any right or remedy hereunder shall not constitute a waiver of any
right or remedy contained herein nor stop any Party from thereafter demanding
full and complete compliance nor prevent any Party from exercising such right or
remedy in the future. No waiver of any breach of this Parental Guarantee
Agreement shall be held to constitute a waiver of any other or subsequent
breach.
Section 5.4 Successors and Assigns. The rights and obligations of the Parties
under this Parental Guarantee Agreement shall not be subject to assignment
without the prior written consent of the other Parties, and any attempted
assignment without the prior written consent of the other Parties shall be
invalid ab initio. The terms of this Parental Guarantee Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and permitted assigns of the Parties.
Section 5.5 Construction; Interpretation. The Parties have participated jointly
in the negotiation and drafting of this Parental Guarantee Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Parental Guarantee Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Parental Guarantee Agreement. Interpretation of this Parental Guarantee
Agreement shall be governed by the following rules of construction: (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Preamble, Recitals, Article, Section, and paragraph
are references to the Preamble, Recitals, Articles, Sections, and paragraphs to
this Parental Guarantee Agreement unless otherwise specified; (c) references to
“$” shall mean U.S. dollars; (d) the word “including” and words of similar
import shall mean “including without limitation,” unless otherwise specified;
(e) the word “or” shall not be exclusive; (f) the words “herein,” “hereof,”
“hereunder” or “hereby” and similar terms are to be deemed to refer to this
Parental Guarantee Agreement as a whole and not to any specific Section; (g) the
headings are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Parental Guarantee Agreement; (h) whenever the
last day for the exercise of any right or the discharge of any duty under this
Parental Guarantee Agreement falls on other than a Business Day, the Party
hereto having such right or duty shall have until the next Business Day to
exercise such right or discharge such duty; (i) if a word or phrase is defined,
the other grammatical forms of such word or phrase have a corresponding meaning;
(j) references to any statute, listing rule, rule, standard, regulation or other
Law include a reference to (i) the corresponding rules and regulations and (ii)
each of them as amended, modified, supplemented, consolidated, replaced or
rewritten from time to time; (k) references to any section of any statute,
listing rule, rule, standard, regulation or other Law include any successor to
such section; (l) references to any Person include such Person’s predecessors or
successors, whether by merger, consolidation, amalgamation, reorganization or
otherwise; (m) references to any contract or agreement (including this Parental
Guarantee Agreement) are to such contract or agreement as amended, modified,
supplemented or replaced from time to time, unless otherwise stated; and (n)
references to writing shall include any modes of reproducing words in any
legible form and shall include email and facsimile.
Section 5.6 Governing Law and Jurisdiction. This Parental Guarantee Agreement
shall be governed by and construed in accordance with the Laws of the State of
Connecticut without regard to the State of Connecticut’s principles of conflict
of laws that could compel the application of the Laws of another jurisdiction.
Any action, suit or proceeding arising out of or relating to this Parental
Guarantee Agreement shall be brought by the Parties solely in the United States
District Court for the District of Connecticut, provided that if said court
determines that it does not have subject matter jurisdiction then said action,
suit or proceeding may be brought in the superior court of the State of
Connecticut for Hartford County; and the Parties each hereby irrevocably submit
to the exclusive jurisdiction of such courts for such purpose and any appellate
courts thereof. Each Party hereto agrees that service of any process, summons,
notice or document by U.S. registered mail addressed to such Party shall be
effective service of process for any action, suit or proceeding brought against
such Party in such court. Each Party hereto irrevocably and unconditionally
waives any objection to the laying of venue of any such action, suit or
proceeding brought in any such court and any claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Each Party hereto agrees that final judgment in any such action, suit or
proceeding brought in any such court shall be conclusive and binding upon such
Party and may be enforced in any other courts to whose jurisdiction such Party
may be subject, by suit upon such judgment.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-10



--------------------------------------------------------------------------------





Section 5.7 No Third Party Beneficiaries. Nothing in this Parental Guarantee
Agreement is intended or shall be construed to give any Person, other than the
Parties, any legal or equitable right, remedy or claim under or in respect of
this Parental Guarantee Agreement or any provision contained herein.
Section 5.8 Counterparts. This Parental Guarantee Agreement may be executed by
the Parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the Parties
notwithstanding the fact that all Parties are not signatory to the original or
the same counterpart. Each counterpart may consist of a number of copies hereof
each signed by less than all, but together signed by all of the Parties. Each
counterpart may be delivered by facsimile transmission, which transmission shall
be deemed delivery of an originally executed document.
Section 5.9 Severability. Any term or provision of this Parental Guarantee
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Parental Guarantee Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Parental Guarantee
Agreement in any other jurisdiction, so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. If any provision of this Parental Guarantee Agreement is
so broad as to be unenforceable, that provision shall be interpreted to be only
so broad as is enforceable. In the event of such invalidity or unenforceability
of any term or provision of this Parental Guarantee Agreement, the Parties shall
use their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the Parties as reflected herein, while curing
the circumstance giving rise to the invalidity or unenforceability of such term
or provision.
Section 5.10 Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be irreparably damaged in the event that any of the
provisions of this Parental Guarantee Agreement were not performed or complied
with in accordance with its specific terms or were otherwise breached, violated
or unfulfilled. Accordingly, each of the Parties agrees that the other Parties
shall be entitled to an injunction or injunctions to prevent noncompliance with,
or breaches or violations of, the provisions of this Parental Guarantee
Agreement by such Party and to enforce specifically this Parental Guarantee
Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 5.6, in addition to any other remedy to which such other
Parties may be entitled, at law or in equity, without being required to post
bond or furnish other security. In the event that any action is brought in
equity to enforce the provisions of this Parental Guarantee Agreement, no Party
will allege, and each Party hereby waives the defense or counterclaim that there
is an adequate remedy at law. The Parties further agree that (i) by seeking the
remedies provided for in this Section 5.10, a Party shall not in any respect
waive its right to seek any other form of relief that may be available to a
Party under this Parental Guarantee Agreement, including monetary damages in the
event that the remedies provided for in this Section 5.10 are not available or
otherwise are not granted and (ii) nothing contained in this Section 5.10 shall
require any Party to institute any action for (or limit any Party’s right to
institute any action for) specific performance under this Section 5.10 before
exercising any other right hereunder nor shall the commencement of any action
pursuant to this Section 5.10 or anything contained in this Section 5.10
restrict or limit any Party’s right to pursue any other remedies under this
Parental Guarantee Agreement that may be available then or thereafter.
Section 5.11 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS PARENTAL GUARANTEE AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS PARENTAL GUARANTEE AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS PARENTAL GUARANTEE AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS PARENTAL GUARANTEE AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
5.11.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-11



--------------------------------------------------------------------------------





Section 5.12 Incontestability. Each Party hereby acknowledges that this Parental
Guarantee Agreement, and each and every provision hereof, is and shall be
enforceable according to its terms. Each Party hereby irrevocably waives any
right to contest in any respect the validity or enforceability of this Parental
Guarantee Agreement or any of the provisions hereof. This Parental Guarantee
Agreement shall not be subject to rescission.
(The remainder of this page has been intentionally left blank.)






No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereby execute this Parental Guarantee Agreement
as of the day and year first set forth above.
BERKSHIRE HATHAWAY INC.
By:     ________________________________
    Name:    
    Title:    


HARTFORD FIRE INSURANCE COMPANY, for and on behalf of the Hartford Insurers
By:     ________________________________
    Name:    
    Title:    



THE HARTFORD FINANCIAL SERVICES GROUP, INC.
By:     ________________________________
    Name:    
    Title:    










No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
B-13



--------------------------------------------------------------------------------






Exhibit C
Administrative Services Agreement Standards
The Administrative Services Agreement shall provide for the following:
(a) The Reinsured shall pay the Administrator for all reasonable actual internal
expenses (including a reasonable overhead allocation) in connection with the
Administrator’s administration of the Covered Liabilities and, if applicable,
the billing of Third Party Reinsurance Agreements. The Parties agree they shall
negotiate in good faith the amount of such payment for internal expenses, as
well as the method for such payment and shall consider, among other things,
whether the Reinsured may pay such internal expenses in a single lump sum
payment or as a recurring amount for the duration of the Administrative Services
Agreement;
(b) The Administrator shall pay all Allocated Loss Adjustment Expenses incurred
on and after the effective date of the Administrative Services Agreement in
connection with the Administrator’s administration of the Covered Liabilities
and, if applicable, the billing of Third Party Reinsurance Agreements;
(c) The Administrator shall perform all Run-Off Services (i) in a professional
and timely manner in conformance with applicable industry standards in
administering the types of business included in the Covered Liabilities and in
accordance with their respective terms, (ii) in accordance with the terms of the
Administrative Services Agreement, (iii) in accordance with applicable Law,
including maintenance by the Administrator of all licenses, authorizations,
permits and qualifications from Governmental Authorities necessary to perform
the Run-Off Services required by the Administrative Services Agreement and (iv)
in accordance with the terms of the Covered Liabilities and, if applicable, the
billing of Third Party Reinsurance Agreements. The Administrator shall use its
reasonable best efforts to avoid doing anything which might reasonably be
expected to prejudice or bring into disrepute the reputation of the Reinsured,
its Affiliates or their respective officers and directors;
(d) The Administrator shall comply with all applicable Laws in connection with
the performance of its duties under the Administrative Services Agreement and
shall act consistently in all material respects with, and not cause the
Reinsured to be out of compliance with, the terms of the Covered Liabilities
and, if applicable, the billing of Third Party Reinsurance Agreements;
(e) The Administrator shall not subcontract the performance of any Run-Off
Services to another Person other than an Affiliate without the prior written
consent of the Reinsured (which consent shall not be unreasonably withheld);
(f) At any time during the term of the Administrative Services Agreement, the
Reinsured shall have the right to appoint a representative at its own expense to
monitor the Covered Liabilities at the facilities maintained by the
Administrator for the Run-Off Services;
(g) Whenever a claim arises (i) by, or from, the Reinsured or any of its
Affiliates against (A) Berkshire or any insurer, reinsurer or other company that
is an Affiliate of Berkshire (each, a “Berkshire Owned Entity”) or (B) any
insurer, reinsurer or other company that is one hundred percent reinsured by a
Berkshire Owned Entity (each a “Berkshire Controlled Entity”) or (C) any
Berkshire Controlled Entity as an administrator for a third party (each, a
“Berkshire Administered Entity”) or (ii) against the Reinsured or any of its
Affiliates by, or from, (A) a Berkshire Owned Entity, (B) a Berkshire Controlled
Entity or (C) a Berkshire Administered Entity, the Administrator shall provide
prompt written notice of such claim to the Reinsured upon becoming aware
thereof, including such details as may be appropriate. The Administrator shall
use commercially reasonable efforts to keep itself informed as to the identity
of Berkshire Owned Entities and Berkshire Controlled Entities. If the Reinsured
agrees that the Administrator should handle the claim notwithstanding the
conflict of interest, the Administrator shall do so in good faith and in pursuit
of the singular interests of the Reinsured. Otherwise, the Reinsured shall
handle all discretionary aspects of the claim, and the Administrator shall
perform such ministerial tasks (such as making accounting entries or moving
funds) as may be required under the direction the Reinsured;




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
C-1



--------------------------------------------------------------------------------





(h) On or prior to the effective date of the Administrative Services Agreement,
the Reinsured shall provide a list, which may be amended from time to time by
the Reinsured, of insureds of the Covered Liabilities for which the
Administrator shall notify and consult with the Reinsured regarding the Run-Off
Policies;
(i) In its performance of the Run-Off Services, the Administrator shall consult
with the Reinsured prior to taking any positions in conflict with the
Reinsured’s past positions known to the Administrator. In the event that the
Administrator proposes to take a different coverage position, the prior written
consent of the Reinsured shall be obtained prior to the Administrator taking
such position. With respect to Covered Liabilities involving coverage issues
affecting multiple lines of business, the Administrator shall notify and consult
with the Reinsured.  Individual settlements or payments for any Covered
Liability in excess of $5,000,000 and any policy buy-outs in excess of
$5,000,000 shall require the prior written approval of the Reinsured, provided
that if the Reinsured unreasonably fails to approve such payment, settlement or
buyout upon the advice of the Reinsurer, all expenses incurred after such
refusal or amounts ultimately paid in excess of the amount recommended by the
Reinsurer shall be excluded from Ultimate Net Loss and shall not be
indemnifiable hereunder.
(j) The Administrator shall consult with the Reinsured and provide reporting
regarding the provision of the Run-Off Services such that the Reinsured’s
function as exercising ultimate authority on the handling of claims shall be
preserved;
(k) The Administrator shall take all necessary action within its control so that
the Reinsured, solely with respect to the Covered Liabilities, satisfies all
current and future informational reporting and other requirements imposed by any
Governmental Authority. Without limiting the foregoing, the Administrator shall
timely prepare such reports and summaries, including statistical summaries, as
are necessary to satisfy any requirements imposed by a Governmental Authority
upon the Reinsured with respect to the Covered Liabilities;
(l) On an annual basis, the Administrator shall provide to the Reinsured a
current estimate of the Ultimate Net Loss related to the Covered Liabilities, by
account, prior to the application of the Reinsurance Agreement;
(m) The Administrator shall allow the Reinsured and its Representatives access
to the Administrator’s actuarial and claims personnel, documentation, systems
and records to the extent required by the Reinsured in order to complete its
reserve studies, actuarial analyses, reports and opinions;
(n) Within ten (10 )Business Days after the end of each month, the Administrator
shall deliver to the Reinsured a monthly data feed, in a form reasonably
requested by the Reinsured, as required for financial reporting and other
purposes, including requisite coding necessary for all statutory reporting
obligations;
(o) The Administrator shall represent that it will continue to maintain its
accounting and oversight controls with respect to its operations consistent with
past practice, to the extent consistent with applicable Law;
(p) The Reinsured shall have the right, but not the obligation, to associate, at
the sole expense of the Reinsured, in the adjustment, litigation or negotiation
of claims;
(q) If the Reinsured or the Administrator receives notice of any litigation,
arbitration, declaratory judgment or other legal proceeding against a Party that
has been instituted either under, arising out of, or relating to any Covered
Liability or, if applicable, Third Party Reinsurance Agreement, the Reinsured or
the Administrator, as applicable, shall promptly notify the other Party;
(r) The Administrator shall promptly notify the Reinsured in writing of any
potential settlement from a Covered Liability or set of interrelated Covered
Liabilities, which is reasonably likely to involve a loss, on a direct basis, in
an amount to be determined;
(s) If applicable, at least ten calendar days prior to making any third party
reinsurance cession of over an amount to be determined, the Administrator shall
provide a draft copy of the billing to the Reinsured;




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
C-2



--------------------------------------------------------------------------------





(t) The Administrator shall promptly notify the Reinsured in writing whenever a
Berkshire Controlled Entity is an opposing party in any litigation, arbitration,
declaratory judgment or other legal proceeding against the Reinsured that has
been instituted either under, arising out of, or relating to any Covered
Liability or Third Party Reinsurance Agreement;
(u) The Administrator shall promptly notify the Reinsured in writing of any
events that constitute a Reinsurance Credit Event;
(v) The Reinsured shall provide all transition or administrative services
reasonably necessary or appropriate in order to transition the administration of
the Covered Liabilities and, if applicable, the Third Party Reinsurance
Agreements to the Administrator or its designee, which services shall be
provided for a period of not less than one (1) year following the date the
Administrator elects to transfer administration;
(w) The Administrator shall reimburse the Reinsured for any reasonable internal
expenses (including a reasonable overhead allocation) and any reasonable
out-of-pocket expenses incurred by the Reinsured or its Affiliates in connection
with any actions undertaken by the Reinsured or its Affiliates in transitioning
the administration of the Covered Liabilities and, if applicable, the Third
Party Reinsurance Agreements to the Administrator; and
(x) The Administrative Services Agreement shall terminate (i) at any time upon
the mutual written consent of the Parties, which writing shall state the
effective date of termination and set forth in reasonable detail the procedure
for effecting the Reverse Transition Services Agreement, (ii) automatically
following the Exhaustion, (iii) automatically following the expiration of all
Covered Liabilities, (iv) at the option of the Reinsured, at any time following
the Remaining Aggregate Limit being equal to or less than $250,000,000, (v) at
the option of the Reinsured, upon written notice to the Administrator, in the
event that the Administrator materially breaches any provision of the
Administrative Services Agreement and fails to cure such breach within ninety
(90) calendar days following written notice from the Reinsured of such breach,
(vii) at the option of the Reinsured, upon written notice to the Administrator,
in the event that the Administrator fails to comply with any of the licensing
requirements set forth in the Administrative Services Agreement and fails to
cure such breach within ninety (90) calendar days following written notice from
the Reinsured of such failure and (viii) at the option of the Reinsured, upon
written notice to the Administrator, if the Administrator becomes subject to
dissolution, liquidation, conservation, rehabilitation, bankruptcy, statutory
reorganization, receivership, compulsory composition or similar proceedings in
any jurisdiction, or if creditors of the Administrator take over its management,
or if the Administrator otherwise enters into any arrangement with creditors, or
makes an assignment for the benefit of creditors, or if any significant part of
the Administrator’s undertakings or property is impounded or confiscated by
action of any Governmental Authority.




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
C-3



--------------------------------------------------------------------------------






Exhibit D
Quarterly Report Template






No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
D-1



--------------------------------------------------------------------------------






Quarterly Settlement Report
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Report Date As Of:
 
 
 
 
 
 
 
 
 
Contract Limit:
 
 
 
 
 
 
 
 
 
Sub-Limit:
 
 
 
 
 
 
 
 
 
Attachment:
 
 
 
 
 
 
 
 
 
 
 
 
 
Subject Business - Position Tracking
 
Asbestos
Environmental
Net
 
Direct
Assumed
Ceded
Net
Direct
Assumed
Ceded
Net
A&E Total
Opening Undiscounted In-Scope Reserve as of 12/31/XX:
 
 
 
 
 
 
 
 
 
QTD Amounts Paid / Billed during Q1:
 
 
 
 
 
 
 
 
 
QTD Amounts Paid / Billed during Q2:
 
 
 
 
 
 
 
 
 
QTD Amounts Paid / Billed during Q3:
 
 
 
 
 
 
 
 
 
QTD Amounts Paid / Billed during Q4:
 
 
 
 
 
 
 
 
 
YTD Amounts Paid / Billed to 12/31/XX:
 
 
 
 
 
 
 
 
 
ITD Paids / Billed to 12/31/XX:
 
 
 
 
 
 
 
 
 
Undiscounted In-Scope Reserve as of XX/XX/XX:
 
 
 
 
 
 
 
 
 
In-Scope UNL Subject to Contract as of XX/XX/XX:
 
 
 
 
 
 
 
 
 
YTD Change from XX/XX/XX:
 
 
 
 
 
 
 
 
 
ITD Change from XX/XX/XX:
 
 
 
 
 
 
 
 
 
 
Net Cash Settlement Statement
 
 
 
 
 
 
 
 
Reinsurance Recoveries
 
 
 
 
 
 
 
 
Paid Basis
Ultimate Basis
 
 
 
 
 
 
 
 
as at XX/XX/XX
as at XX/XX/XX
 
 
 
 
 
 
 
Net A&E Total:
 
 
 
 
 
 
 
 
 
Net A&E Sub-limited:
 
 
 
 
 
 
 
 
 
Ultimate Net Loss Subject to NICO ADC Reinsurance:
 
 
 
 
 
 
 
 
 
Net Cash Settlement Amount (UNL due from Reinsurer):
 
 
 
 
 
 
 
 
 
Paids Prior to Attachment:
 
xxxxxxxxxxx
 
 
 
 
 
 
 
Previously Paid:
 
 
 
 
 
 
 
 
 
Due:
 
 
 
 
 
 
 
 
 







No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
D-1



--------------------------------------------------------------------------------





EFF #
Policy #
Insured
Name
TypeOf
Loss
ClaimType
DateOf
Event
Accident
Year
Paid
(Direct)
Paid
(Assumed)
Paid
(Ceded)
Paid
(Net)
ALAE
(Direct)
ALAE
(Assumed)
ALAE
(Ceded)
ALAE
(Net)
CaseReserve
(Direct)
CaseReserve
(Assumed)
CaseReserve
(Ceded)
CaseReserve
(Net)
 
 
 
Examples
Examples
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contact With Radiation, CAustics, Toxics
Asbestos
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Product/Products Recall Losses: Products
Environmental Pollution
 
 
 
 
 
 
 
 
 
 
 
 
 
 









No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
D-2



--------------------------------------------------------------------------------






Annex 1
Hartford Insurers
First State Pool Companies [Runoff]
First State Insurance Company
New England Insurance Company
New England Reinsurance Corporation
 
 
Hartford Fire Pool Companies
Hartford Accident and Indemnity Company
Hartford Casualty Insurance Company
Hartford Fire Insurance Company
Hartford Insurance Company of Illinois
Hartford Insurance Company of the Midwest
Hartford Insurance Company of the Southeast
Hartford Lloyd’s Insurance Company
Hartford Underwriters Insurance Company
Nutmeg Insurance Company
Pacific Insurance Company, Limited
Property and Casualty Insurance Company of Hartford
Sentinel Insurance Company, Ltd.
Trumbull Insurance Company
Twin City Fire Insurance Company









No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
Annex - 1



--------------------------------------------------------------------------------






[*****]
[*****]
[*****]




No part of this document may be used, reproduced, published or posted without
the permission of The Hartford.
Annex - 2

